Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 1 of 117




                   EXHIBIT 12
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 2 of 117




             Office 365:
             Everything You
             Wanted to Know
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 3 of 117




  How to Use this Document?
  The intended audience of this document are the IT Pros (Primary) and Developers (Secondary) in Organizations using or planning to
  deploy Office 365. They can use this document as a reference to learn all-up Office 365 capabilities and plan the adoption journey and
  application development.

  This document is meant to complement existing Office 365 resources, available on TechNet, MSDN, Office Blogs and Support websites,
  and draws heavily from them for content. A high-level information on Office 365 and its service is aggregated and made available in one
  place. Readers are encouraged to refer to the online resources shared, in each section, for more information.

  Information and online resources on new Office 365 services and updates are given at multiple places in this document. Please refer to
  the online Office 365 Roadmap and your tenant’s Office 365 Message Center for current status of the updates.

  A successful Office 365 rollout focuses on driving adoption and helping everyone understand the benefits of working in a new way. The
  sections – Four steps towards successful adoption and Getting Started Scenarios give walkthrough of the guidance and resources available
  from Microsoft for successful adoption.




    Microsoft is using Microsoft Azure, Office 365 and Microsoft Dynamics to deliver the industry's most complete cloud — for every
    business, every industry, and every geography. Microsoft's Enterprise Cloud Roadmap section summarizes and compares Microsoft’s
    offerings across SaaS, PaaS, IaaS, and private cloud offerings.




               Important Note


    Keeping pace with the Office 365 innovation, this document would get updated at least once in a month. Please don’t refer to this
    document if the last modified date shown below is more than 3 months old. Request for the latest copy.


    Last modified: Monday, February 24, 2020.




                                                                                                                           Page 1 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 4 of 117




  Table of Contents
                                                                                                                           Advanced eDiscovery.......................................................................77

  Welcome to Office 365 ........................................................................... 1                      MFA for Office 365 (MFA) ..............................................................78

      Office 365 Services ............................................................................. 4                  MDM for Office 365 (MDM) .......................................................... 80

      Moving to Office 365......................................................................... 9                      Customer Lockbox ............................................................................82

  Driving Office 365 adoption ................................................................ 11                          Office 365 Advanced Security Management............................ 82

      Four Steps Towards Successful Adoption ................................. 11                                          Office 365 Secure Score ..................................................................84

      Getting Started Scenarios .............................................................. 12                          Threat Intelligence (Preview) ......................................................... 86

      Productivity Library .......................................................................... 13                   Advanced Data Governance (Preview) ....................................... 86

      Typical Solutioning Process ........................................................... 14                       Plan Office 365 security & information protection ...................... 88

      Online Resources .............................................................................. 15               Migrate your Org’s data to Office 365 Enterprise ........................ 90

  Services Overview ................................................................................... 17                 Migrate email to Office 365........................................................... 90

      Exchange Online (EXO) ................................................................... 17                         Migrate files and folders .................................................................90

      Exchange Online Archiving (EOA)................................................ 18                                   Migrate Skype for Business users ................................................ 91

      Skype for Business Online (Skype) .............................................. 19                                  Archiving third-party data ..............................................................91

      Skype Meeting Broadcast .............................................................. 21                        Office 365 Application Development ............................................... 93

      Cloud PBX ............................................................................................ 23            Office 365 APIs...................................................................................93

      SharePoint Online (SPO) ................................................................. 25                         Microsoft Graph ................................................................................94

      OneDrive for Business (OneDrive) ............................................... 36                                  SharePoint Online Development ................................................. 95

      Office 365 Videos.............................................................................. 42                   Office UI Fabric ..................................................................................99

      Yammer ................................................................................................ 44           OneDrive API ......................................................................................99

      Office 365 Groups ............................................................................. 48                   Office 365 Connectors .................................................................. 100

      Microsoft Teams (Preview)............................................................. 52                            Business Application Platform ................................................... 100

      Delve ..................................................................................................... 56       Microsoft PowerApps ................................................................... 101

      Power BI Pro ....................................................................................... 59              Microsoft Flow ................................................................................ 102

      MyAnalytics......................................................................................... 62              Office Add-ins ................................................................................. 103

      Office 365 ProPlus (Office) ............................................................. 65                         Skype Developer Platform .......................................................... 104

      Office 2016 for Mac.......................................................................... 66                     Azure WebJobs ............................................................................... 105

      Office on iOS, Android, Windows ................................................ 67                                  Office 365 Developer Patterns and Practices ........................ 106

      Sway ...................................................................................................... 68   Enterprise Mobility + Security (EMS) ............................................. 107

      Exchange Online Protection (EOP) .............................................. 68                                   Solutions ........................................................................................... 107

      Advanced Threat Protection (ATP) .............................................. 69                                   Business Benefits ............................................................................ 109

      RMS for Office 365 (RMS) .............................................................. 70                           Products ............................................................................................ 110

      O365 Message Encryption (OME)................................................ 72                                 Microsoft's Enterprise Cloud Roadmap ........................................ 111

      Office 365 Security & Compliance Center ................................ 73                                          Cloud Services and Platform Options...................................... 111

      Data Loss Prevention (DLP)............................................................ 76                            Microsoft IT moves its workloads to the cloud .................... 113

      eDiscovery and Content Search ................................................... 77                                 Microsoft cloud storage options............................................... 113




                                                                                                                                                                                                           Page 2 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 5 of 117




  WELCOME TO OFFICE 365

  Office 365 is the most complete, secure cloud productivity
  service to help companies empower employees on the digital
                                                                        Choice and Flexibility
  transformation journey.

  To help companies maximize opportunities while going through          Large enterprises are not usually ready to move all of their
  digital transformation, we are delivering innovation in Office 365    workloads to the cloud at once. With Office 365, customers can
  against these key technology investment areas:                        choose between a cloud deployment, an on-premises solution,
                                                                        or a hybrid environment that integrates cloud services into an
  •     Collaboration:       Only Office 365 delivers a robust
                                                                        on-premises IT infrastructure.
        collaboration solution that meets the needs of diverse
        groups (whether that’s generational, geographical,              Customers can move some users to the cloud and keep others
        functional or workstyle) and provides the option to             on-premises for compliance or operational reasons. This
        collaborate as a team across applications through Office 365    enables customers to move to the cloud at a pace that makes
        Groups.                                                         sense for their unique business needs. If they choose a hybrid
  •     Mobility: Office 365 enables mobile productivity across         infrastructure, users will probably never know the difference,
        many scenarios for any corporate or personal device             and customers can use the same management tools across
        (Windows, iOS or Android) and protects both users and           online and on-premises servers.
        company data with built-in security.
  •     Intelligence:       In addition to delivering powerful                    Office 365 offers organizations the choice of
        visualizations and insights for everyone with Power BI and               various SKU plans to meet the needs a diverse
        Excel, Office 365 is built on the Microsoft Graph which uses
                                                                                workforce while continuing to keep their IT costs
        machine learning to infuse intelligence into each application
                                                                                                      low.
        to connect people and information faster.
  •     Trust: Office 365 is secure & compliant, manageable,
        extensible, and always up to date with ongoing cloud            Large enterprise organizations have a diverse end-user base
        updates. We provide a 99.9% uptime financially-backed SLA,      with different job profiles. Some users are involved in corporate
        Fast Track benefits and the transparency and enterprise         job functions that require access to dedicated devices and rich
        commitment of a public-facing roadmap.                          robust applications. Alongside those are users who constitute a
                                                                        mobile workforce and either share devices or have lightweight
                                                                        technology usage scenarios.
  Office 365 is designed meet the unique collaboration needs of
  every group. For every collaboration category, Office 365             Change Management Discipline
  includes a purpose-built application. Together, these create a
  holistic solution that embrace diverse needs and workstyles and
                                                                        When implementing new solutions, enterprises rely on change-
  makes us different than any other vendor on the market.
                                                                        management processes and workflow to minimize the impact
                                                                        on their organizations. Enterprises cannot be hampered by
                                                                        unpredictable changes, inconsistent delivery, or the sudden
                                                                        disappearance of features. The power of cloud-based services is
                                                                        that they are always up-to-date and offer an experience that
      Mail & Calendar      Co-Authoring         Sites & Content         gradually improves over time. We realize that change can be
                           Content              Management              daunting, and IT administrators need tools and information to
                                                                        manage ongoing change.
      Outlook              Office365 Pro Plus   SharePoint
                                                                                Microsoft customers will receive advance notice
                                                                                of significant changes to Office 365 so they can
                                                                                                plan effectively.


      Voice, Video &      Chat-based                                    We provide visibility for planned updates that are in
                                                Enterprise Social
      Meetings            Workspace                                     development and in the process of being rolled out to the
                                                                        service, as well as items that have been launched and are now
      Skype               Microsoft Teams       Yammer                  generally available for all eligible customers.




                                                                                                                          Page 1 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 6 of 117



  Office 365 Roadmap                                                      You can take your data with you when you want
                                                                     • Continuous compliance
  The Office 365 Roadmap lists updates that are currently planned         Proactive processes to meet evolving compliance needs
  for applicable subscribers. Updates are at various stages from          Customer controls for organizational compliance
  being in development to rolling-out to customers to being               Independently verified to meet evolving standards
  generally available for applicable customers world-wide            • Transparent operations
                                                                          You know where your data resides and who has access
  The roadmap provides customers a centralized place to learn
                                                                          Visibility into availability and changes to the service
  more about pending updates before those changes come to the
                                                                          Financially backed guarantee of 99.9% uptime
  service. It provides a forward-looking view of new features,
  enhancements, and major updates, which in some cases may           Resources
  extend farther than just a few months, as evidenced by our long-
                                                                     •       The video series - Conversations from Inside the Cloud
  term communications around Delve and Office Graph.
                                                                     •       Office 365 Compliance Framework for Industry Standards
                                                                             and Regulations
  Privacy, Security and Compliance                                   •       Office 365 security white paper
                                                                     •       Office 365 privacy white paper
  While end-user expectations and demand for the latest tools is     •       Protecting data and privacy in the cloud
  high, IT has to balance this pressure to meet users’ needs with    •       Tenant Isolation in Microsoft Office 365
  the requirement to adhere to corporate policies, industry          •       Customer controls for information protection white paper
  regulations, and applicable laws.                                  •       Security Incident Management in Microsoft Office 365
                                                                     •       File Security in Microsoft SharePoint and OneDrive for
  Historically, security and compliance technologies and
                                                                             Business
  mandates were perceived as disruptive to productivity, driving
  down employee satisfaction while driving up IT costs. If users     Service Assurance
  feel impeded by the technology they’re given, they often look
  for ways around it, which in turn can create new corporate non-    Use Service assurance in the Office 365 Security &
  compliance issues and bring the problem full circle.               Compliance Center to access documents that describe a variety
                                                                     of topics, including:
            It’s difficult to run a competitive business with        •       Microsoft security practices for customer data that is stored
            information and access totally locked down--                     in Office 365.
            the trade-offs on agility and decision making            •       Independent third-party audit reports of Office 365.
                             are too great.                          •       Implementation and testing details for security, privacy, and
                                                                             compliance controls that Office 365 uses to protect your
                                                                             data.
  This is why we believe that the most well-run organizations are
  those in which people are empowered to do their best work, on      You can also find out how Office 365 can help comply with
  any device, while IT is able to responsibly manage security and    standards, laws, and regulations across industries, such as the:
  compliance requirements.
                                                                     •       International Organization for Standardization (ISO) 27001
  Office 365 includes two equally important capabilities:                    and 27018
                                                                     •       Health Insurance Portability and Accountability Act of 1996
  1.   Service-level capabilities that include technical features,
                                                                             (HIPAA)
       operational procedures, and policies that are enabled by
                                                                     •       Federal Risk and Authorization Management Program
       default for customers using the service
                                                                             (FedRAMP)
  2.   Customer controls that include features that enable
       businesses to customize the Office 365 environment based          Content available          Description
       on the specific needs of their organization
                                                                         Compliance reports
  Office 365 Trust Center                                                                           Use service compliance reports to
                                                                         •   FedRamp
  Office 365 Trust Center is the place where we share our                                           review       audit     assessments
                                                                         •   GRC Assessment
                                                                                                    performed        by      third-party
  commitments and information on trust-related topics. The core          •   ISO                    independent auditors of Office 365
  tenets of our approach to earning and maintaining your trust
                                                                         •   SOC/SSAE               Service Delivery Operations.
  are:
                                                                         Trust documents
  • Built-in security
                                                                         • FAQ and White            Use white papers, FAQs, end-of-
       Service-level security through defense-in-depth
                                                                             Papers                 year reports and other Microsoft
       Customer controls within the service
                                                                                                    Confidential resources that are
       Security hardening and operational best practices                • Risk Management
                                                                                                    made available to you under non-
  • Privacy by design                                                        Reports
                                                                                                    disclosure agreement for your
       Your data is not used for advertising                                                       review / risk assessments.
       You have extensive privacy controls


                                                                                                                           Page 2 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 7 of 117



      Content available       Description                              Identity services provide the foundation of security systems.
                                                                       Most enterprise organizations use existing identities for cloud
      Audited controls                                                 services, and these identity systems need to be secured at or
      Global standards and    Help with risk-assessment when           above the level of cloud services.
      regulations      that   you're evaluating, onboarding, or
                                                                       Threat Awareness
      Office    365     has   using Office 365 services. Find out:
      implemented.            • How Office 365 controls meet           Organizations face a variety of security threats with varying
                                security, compliance, and privacy      motivations. Evaluate the threats that apply to your organization
                                requirements.                          and put them into context by leveraging resources like threat
                              • About tests that have been             intelligence and Information Sharing and Analysis Centers
                                applied to controls in Office 365,     (ISACs).
                                results of these tests, and when
                                they were completed.                   Data Protection

                                                                       You own your data and control how it should be used, shared,
                                                                       updated, and published.
  For more details, refer to the Service assurance in the Office 365
  Security & Compliance Center article.                                You should classify your sensitive data and ensure it is protected
                                                                       and monitored with appropriate access control policies
  Security in a Cloud-Enabled World                                    wherever it is stored and while it is in transit.


                                                                         Please refer to the Office 365 Security & Compliance Center
  Security in the cloud is a partnership                                 and Enterprise Mobility + Security sections later in this
                                                                         document.
  The security of your Microsoft cloud services is a partnership
  between you and Microsoft.

                                                                       MSIT Showcase: Changing our approach to information
                                                                       security at Microsoft.

                                                                       With collaboration on the rise, Microsoft IT is rethinking
                                                                       information security. Social collaboration, ubiquitous
                                                                       connectivity, and new ways of collecting data and storing
                                                                       content encourage innovation and content sharing—but they
                                                                       also pose potential security risks for organizations. We help
                                                                       protect content through technologies like Microsoft Office
  Keys to success                                                      Delve, Azure Information Protection, and Microsoft Teams—
                                                                       securing content wherever it exists, and in ways that go beyond
  Enterprise organizations benefit from taking a methodical            traditional IT security.
  approach to cloud security. This involves investing in core
  capabilities within the organization that lead to secure
                                                                       Industry Leadership
  environments.

  Governance & Security Policy                                         Leading technology research companies Gartner Inc. and
                                                                       Forrester evaluate technology vendors and their solutions on a
  Microsoft recommends developing policies for how to evaluate,
                                                                       regular basis, and then publish research reports for customers.
  adopt, and use cloud services to minimize creation of
                                                                       Both research companies have recognized Microsoft Office 365
  inconsistencies and vulnerabilities that attackers can exploit.
                                                                       as a “leader” and rated it “positive” in their research reports.
  Ensure governance and security policies are updated for cloud
  services and implemented across the organization:                     The Forrester Wave™: Enterprise          Dec
                                                                                                                           Leader
                                                                        Collaboration, Q4 2016                   2016
  •     Identity policies
                                                                        Cloud Access Security Broker             Aug
  •     Data policies                                                                                                      Leader
                                                                        Leadership Compass, 2016                 2016
  •     Compliance policies and documentation
                                                                        Magic Quadrant for Unified
                                                                                                                 Aug
  Administrative Privilege Management                                   Communications as a Service,                       Challenger
                                                                                                                 2016
                                                                        Worldwide
  Your IT administrators have control over the cloud services and
  identity management services. Consistent access control               Magic Quadrant for Sales Force           Aug
                                                                                                                           Leader
                                                                        Automation                               2016
  policies are a dependency for cloud security.
                                                                        Magic Quadrant for Unified               Jul
  Privileged accounts, credentials, and workstations where the                                                             Leader
                                                                        Communications                           2016
  accounts are used must be protected and monitored.
                                                                        Magic Quadrant for Mobile App            Jun
                                                                                                                           Leader
  Identity Systems and Identity Management                              Development Platforms                    2016



                                                                                                                          Page 3 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 8 of 117



   Magic Quadrant for Enterprise             Jun                                      and sentiment tracking, plus Yammer, to
                                                       Visionary                      enable dialogue during the broadcast
   Mobility Management Suites                2016
   The Forrester Wave: Enterprise File                                PSTN            Enable attendees to join Skype for Business
                                             Mar                      conferencing    from any telephone by dialing a local access
   Sync And Share Platforms, Cloud                     Leader
                                             2016                                     number, and dial out from a meeting to add
   Solutions, Q1 2016
                                                                                      others when needed. The dial-in capability
   Gartner Magic Quadrant for Web            Dec
                                                       Leader                         is in addition to single-touch join options on
   Conferencing                              2015
                                                                                      PC, smartphone, and browser, and allows
   Gartner Magic Quadrant for Social         Oct                                      people to join an online meeting even in
                                                       Leader
   Software in the Workplace                 2015                                     places      with     no    Internet     access.
   The Forrester Wave: Agile Business        Sep                                      Consumption rates are available.
                                                       Leader
   Intelligence Platforms, Q3 2015           2015                     Modern          Make, receive, and transfer business calls in
   Gartner Magic Quadrant for Unified        Sep                      voice   with    the office, at home, or on the road, using
                                                       Challenger     Cloud PBX       phone, PC, and mobile without the need for
   Communications as a Service               2015
                                                                                      a traditional phone system. Choose PSTN
   Gartner Magic Quadrant for Unified        Aug                                      calling plans delivered by Microsoft where
                                                       Leader
   Communications                            2015                                     available, or use existing phone lines at your
   Gartner Magic Quadrant for Secure         Jun                                      locations.
                                                       Leader
   Email Gateways                            2015                     Instant         Connect with other Skype for Business users
   Gartner Magic Quadrant for                                         messaging       via instant message, voice calls, and video
                                             Feb
   Business Intelligence and Analytics                 Leader         and     Skype   calls, and let people know your availability
                                             2015
   Platforms                                                          connectivity    with your online status. Share presence, IM,
                                                                                      and audio calling with Skype users
                                                                      Chat-based      Connect your team with Microsoft Teams in
  Refer to Analyst Relations – Reports page for a collection of
                                                                      workspace       Office 365, where chat, content, people, and
  reports published by leading independent analyst firms.                             tools live together, so your teams have
                                                                                      instant access to everything they need.
                                                                      Email     and   Use business-class email through a rich and
                                                                      calendars       familiar Outlook experience you can access
  Office 365 Services                                                                 from your desktop or from a web browser
                                                                                      using Outlook on the web. Get 50GB of
  Office 365 Enterprise E5 includes:                                                  storage and unlimited archive storage per
                                                                                      user. Also, send attachments up to 150 MB
   Office suite      Always have latest versions of Office apps:
                                                                      Advanced        Use archiving and legal hold capabilities,
                     • Capture your ideas however you work            email           plus unlimited storage, for compliance
                       best—using a keyboard, pen, or a                               needs. Use data loss prevention (DLP)
                       touchscreen.                                                   policies and policy tips that educate your
                     • Easily format information in Excel with                        users     for    additional     compliance
                       tools that recognize your pattern and                          enforcement in email.
                       autocomplete data.
                     • Easily incorporate content from PDFs to        Document        Rights Management Services enables you to
                       create your own great-looking Word             and     email   restrict access to documents and email to
                       documents                                      access          specific people and to prevent anyone else
                                                                      control         from viewing or editing them, even if they
   Office    on      Enjoy a fully installed Office experience                        are sent outside the organization.
   PCs, tablets,     across PCs, Macs, Windows tablets, iPad®
   and phones        and Android™ tablets, and most mobile            Advanced        Data loss prevention and encryption across
                     devices. Each user can install Office on 5 PCs   information     Exchange Online, Skype for Business, and
                     or Macs, 5 tablets (Windows, iPad, and           protection      SharePoint Online help keep your content
                     Android), and 5 phones                                           safe in email, IM and meetings, and team
                                                                                      sites.
                                                                      Advanced        Advanced Threat Protection helps defend
  Plus, these online services:                                        security        users against sophisticated threats hidden
                                                                                      in emails, attachments, and links. Customer
   Online            Host online meetings with audio, HD video,
                                                                                      Lockbox lets you limit data access to only
   Meetings          and web conferencing over the Internet.
                                                                                      pre-assigned,      two-factor-authenticated
                     Join meetings with a single touch or click
                                                                                      administrator approvals for greater control
                     from the smartphone, tablet, or PC of your
                                                                                      and transparency. And the built-in features
                     choice
                                                                                      of   Office     365   Advanced      Security
   Meeting           Broadcast Skype for Business meetings on                         Management give you enhanced visibility
   Broadcast         the Internet for to up to 10,000 people, who                     and control of your Office 365 environment.
                     can attend in a browser on nearly any
                                                                      Analytics       With the live dashboards and interactive
                     device. Meetings include real-time polling
                                                                      tools           reports of Power BI non-technical users can


                                                                                                                       Page 4 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 9 of 117



                   visualize and analyze data with greater          Voicemail        Hosted voicemail support integrated with
                   speed, efficiency, and understanding. With       integration      Cloud PBX. Voicemails are recorded to
                   its interactive dashboards, Microsoft            (Unified         Exchange Online and users can access them
                   MyAnalytics enables you to surface               Messaging)       from Outlook, Outlook Web App, or
                   personal and organizational insights based                        compatible mobile and IP phones.
                   on information across Office 365.
                                                                    Compliance       With the Compliance Center, you can search
   File storage    OneDrive for Business gives each user 1 TB       solutions        in-place across Exchange, Skype for
   and sharing     of personal cloud storage that can be                             Business, OneDrive for Business, and
                   accessed from anywhere and syncs with                             SharePoint. Advanced eDiscovery fully
                   their PC/Mac for offline access. Easily share                     integrates the Equivio machine learning,
                   documents with others inside and outside                          predictive coding, and text analytics
                   your organization and control who can see                         platform to reduce the costs and challenges
                   and edit each file.                                               that come with sorting through large
   Team Sites      Enable easy access and sharing of                                 quantities of data for eDiscovery purposes
                   documents with 1 TB of baseline storage                           by quickly zeroing in on what is relevant.
                   plus 500 MB of storage per user. Share           Apps      for    New third-party and customer-developed
                   insights through interactive reports with        Office   and     apps work with Office and SharePoint to
                   Excel Services and Visio Services, and view      SharePoint       bring web services right into your
                   them on mobile device browsers that                               documents and sites.
                   support HTML5.
   Corporate       Yammer collaboration software and
   social          business applications allow your employees      All Office 365 Enterprise Plans include:
   network         to connect with the right people, share
                                                                                       Get peace of mind knowing your services
                   information across teams, and organize
                                                                                       are available with a guaranteed 99.9%
                   around projects so they can communicate          Reliability
                                                                                       uptime, financially backed service level
                   further, faster.
                                                                                       agreement (SLA)
   Office Online   Create and edit Word,          OneNote,
                   PowerPoint, and Excel documents from any                            Cutting-edge security practices with five
                   modern browser.                                  Security           layers of security and proactive monitoring
   Work            Planner makes it easy for your team to                              help keep customer data safe
   management      create new plans, organize and assign tasks,
                                                                                       Your data is yours. We safeguard it and
                   share files, chat about what you’re working      Privacy
                                                                                       protect your privacy
                   on, and get updates on progress.
   Professional    With Sway, a new Office 365 app, you can                            The admin portal provides IT detailed
   digital         easily create engaging, interactive web-                            configuration options for your services,
   storytelling    based reports, presentations, newsletters,                          either from an online portal or through
                                                                    Administration
                   trainings and more—right from your phone,                           automated management with PowerShell
                   tablet, or browser. Sways are easy to share                         commands. You can use the Admin app to
                   and look great on any screen.                                       manage your services on the go
   Mobility        Sync email, calendar, and contacts; access
                                                                                       No need to pay for version upgrades;
                   SharePoint sites; view and edit Office
                   documents with Office Online using a                                updates are included in your subscription.
                   browser on Windows Phone, iOS, and               Up to date         New features are rolled out to Office 365
                   Android devices.                                                    customers     in   an     IT-configurable
                                                                                       experience
   Enterprise      Simplify management of apps in your
   management      organization with Group Policy, Telemetry,       Active             Manage user credentials and permissions.
   of apps         and Shared Computer Activation.
                                                                    Directory          Single sign-on and synchronization with
   Search and      Stay in the know. Search and discover            Integration        Active Directory
   discovery       content across Office 365 based on
                   personalized insights. Office Delve is the                          24/7 phone support for all IT issues. For
                   first experience to be powered by Office         Support            less urgent issues, you can make service
                   Graph, a collection of analyzed signals or                          requests directly through the admin portal
                   insights derived from each user’s behavior
                   and relationships to content, topics, and
                   contacts.                                       For more information, refer to Office 365 for Enterprises and
   Corporate       Easily manage videos within your                Office 365 Service Descriptions.
   video portal    organization. Office 365 Video is a
                   company-wide destination for video              Microsoft Teams joins the Office 365 universal toolkit
                   upload, sharing and discovery, and smooth
                                                                   Microsoft Teams joins the broadest and deepest portfolio of
                   playback across devices.
                                                                   collaboration applications and services to help solve the diverse



                                                                                                                     Page 5 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 10 of 117



  needs of people and organizations globally. As we’ve learned           Office 365 Plans                         K1        E1     E3     E5
  from our 85 million active monthly users, all groups have a
                                                                         Office
  diverse set of needs when it comes to working together. Office
  365 is designed for the unique workstyle of every group and            Office 365 ProPlus (Office)                                     
  includes purpose-built applications, all deeply integrated             Office 2016 for Mac                                             
  together.
                                                                         Office on iOS, Android, Windows                                 
  •     Exchange is the undisputed leader in corporate email and         Office Online                                                 
        according to Gartner has “80 percent share of companies
                                                                         Sway                                                          
        using cloud email with revenue above $10 billion.”
  •     SharePoint provides intranets and content management             Security & Compliance
        solutions to more than 200,000 organizations and 190             Office 365 Secure Score                                       
        million people.
                                                                         Audit Log Search, Activity APIs                               
  •     Yammer is the social network for work, enabling cross-
                                                                         Exchange Online Protection (EOP)                              
        company discussions for 85 percent of the Fortune 500.
  •     Skype for Business provides real-time voice, video and           MDM for Office 365 (MDM)                                      
        conferencing and hosts more than 100 million meetings a          MFA for Office 365 (MFA)                                      
        month.
                                                                         RMS for Office 365 (RMS)                                        
  •     Office 365 Groups is our cross-application membership
        service that makes it easy for people to move naturally from     O365 Message Encryption (OME)                                   
        one collaboration tool to another.                               Data Loss Prevention (DLP)                                      

      Note: Microsoft Teams is available in preview to eligible          eDiscovery, Content Search                                      
      Office 365 commercial customers. We expect the service to          Customer Lockbox                                                 
      become generally available in the first quarter of
                                                                         Advanced Threat Protection (ATP)                                 
      calendar year 2017.
                                                                         Advanced Security Management                                     

  Plans & Services Mapping                                               Advanced eDiscovery                                              
                                                                         Threat Intelligence*                                             
  Office 365 is available in a variety of plans in order to best meet    Advanced Data Governance*                                        
  the needs of your organization. The TABLE below shows the              Application Development
  availability of services across K1, E1, E3 and E5 suite plans.
                                                                         Microsoft Graph API                                           
      Office 365 Plans                     K1     E1     E3     E5       Office 365 REST APIs                                          
      Communicate                                                        Microsoft Flow                                                 
      Exchange Online (EXO)                                          Microsoft PowerApps                                            
      Exchange Online Archiving (EOA)                                  Infrastructure Services
      Skype for Business Online (Skype)                               Azure AD Basic                                                
      Skype Meeting Broadcast                                         Cloud Identity                                                
      Cloud PBX                                                         Federated Identity                                            
      PSTN Conferencing                                                 Office 365 Groups                                             
      Collaborate & Discover
      SharePoint Online (SPO)                                       * will be available in the first quarter of 2017.
      OneDrive for Business (OneDrive)                        
      Outlook Groups                                                 Mobile Apps
      Microsoft Teams*                                        
      Yammer                                                         Application

      Office 365 Videos                                       
                                                                         Word, Excel, PowerPoint, OneNote                               
      Microsoft Planner                                       
                                                                         Microsoft Outlook, OWA                                         
      Delve                                                   
      StaffHub                                                       Skype for Business                                             

      Insights                                                           Microsoft Teams*                                               

      Power BI Pro                                                      Yammer                                                         

      MyAnalytics                                                       OneDrive                                                       


                                                                                                                                 Page 6 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 11 of 117



      Application

      Outlook Groups                                        

      SharePoint                                            

      Office 365 Videos                               

      Delve                                                 

      StaffHub                                                         In this model, you create and manage users in the Office 365
                                                                         admin center and store the accounts in Azure AD. Azure AD
      Microsoft Flow                                         
                                                                         verifies the passwords. Azure AD is the cloud directory that
      PowerApps                                                        is used by Office 365. No on-premises servers are required
                                                                         — Microsoft manages all that for you.
      Power BI                                              
                                                                     •   Synchronized identity. Synchronize on-premises directory
      RMS Sharing                                           
                                                                         objects with Office 365 and manage your users on-premises.
      O365 Message Encryption Viewer                                   You can also synchronize passwords so that the users have
      Office 365 Admin                                                the same password on-premises and in the cloud, but they
                                                                         will have to sign in again to use Office 365.

  Bundled Storage

  Office 365 Enterprise Plans come with base storage as part of
  subscription.

      Service                      Storage per user

      Exchange Online (K1)         2GB

      Exchange Online (E1)         50GB

      Exchange Online (E3)         50GB + Unlimited Archive

      SharePoint Online            1TB + (0.5GB * E users)

      OneDrive for Business (E1)   1TB
                                                                         In this model, you manage the user identity in an on-
      OneDrive for Business (E3)   5TB*                                  premises server and synchronize the accounts and,
      Yammer                       No Limits                             optionally, passwords to the cloud. The user enters the same
                                                                         password on-premises as he or she does in the cloud, and
                                                                         at sign-in, the password is verified by Azure AD. This model
  Note: Office 365 Videos leverages SharePoint Online storage            uses a directory synchronization tool to synchronize the on-
  and, when needed, additional storage can be purchased for              premises identity to Office 365.
  SharePoint Online.
                                                                     •   Federated identity. Synchronize on-premises directory
                                                                         objects with Office 365 and manage your users on-premises.
  Office 365 identity and Azure Active                                   The users have the same password on-premises and in the
  Directory                                                              cloud, and they do not have to sign in again to use Office
                                                                         365. This is often referred to as single sign-on.

  Office 365 uses the cloud-based user authentication service
  Azure Active Directory to manage users. You can choose from
  three main identity models in Office 365 when you set up and
  manage user accounts:

  •     Cloud identity. Manage your user accounts in Office 365
        only. No on-premises servers are required to manage users;
        it's all done in the cloud.




                                                                                                                      Page 7 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 12 of 117




                                                                        Connectivity can be from an any-to-any (IP VPN) network, a
                                                                        point-to-point Ethernet network, or a virtual cross-connection
                                                                        through a connectivity provider at a co-location facility.
                                                                        ExpressRoute connections do not go over the public Internet.
                                                                        This allows ExpressRoute connections to offer more reliability,
                                                                        faster speeds, lower latencies, and higher security than typical
        This model requires a synchronized identity but with one        connections over the Internet.
        change to that model: the user password is verified by the
        on-premises identity provider. This means that the password
        hash does not need to be synchronized to Azure AD. This
        model uses Active Directory Federation Services (AD FS) or
        a third-party identity provider.



  It’s important to carefully consider which identity model to use
  to get up and running. Think about time, existing complexity,
  and cost. These factors are different for every organization;
  Understanding Office 365 identity and Azure Active Directory
  topic reviews these key concepts for every identity model to
  help you choose the identity you want to use for your
                                                                        Connectivity to Microsoft cloud services
  deployment.
                                                                        ExpressRoute provides private network connectivity to
  Related resources:
                                                                        Microsoft cloud services. Infrastructure and platform services
  •     Azure AD Connect FAQ                                            running in Azure often benefit by addressing network
  •     Prepare    to    provision    users through     directory       architecture and performance considerations. Therefore, we
        synchronization to Office 365                                   recommend enterprises use ExpressRoute for Azure.
  •     Fixing problems with directory synchronization for Office
                                                                        Software as a Service offerings, like Office 365 and Dynamics
        365
                                                                        365, were created to be accessed securely and reliably via the
                                                                        Internet. Therefore, we only recommend ExpressRoute for
  Azure ExpressRoute for Office 365                                     these applications in specific scenarios.

                                                                        Azure ExpressRoute for Office 365 is a premium network
      Read this first: The Microsoft Cloud Networking for
                                                                        connection for connecting to Office 365 without using the
      Enterprise Architects article describes what IT architects need
                                                                        public Internet. ExpressRoute offers Customers the ability to
      to know about designing networking for organizations using
                                                                        have control over the path their Office 365 network traffic takes.
      Microsoft cloud services and platforms.


  Microsoft Azure ExpressRoute lets you extend on-premises
  networks into the Microsoft cloud over a dedicated private
  connection facilitated by a connectivity provider. With
  ExpressRoute, you can establish connections to Microsoft cloud
  services, such as Microsoft Azure, Office 365, and CRM Online.




                                                                                                                           Page 8 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 13 of 117



  Users no longer have to be concerned with the unpredictable           Another important resource is the Microsoft Virtual Academy
  routing that happens on the internet where data is carried by         Course: Microsoft FastTrack: The Customer Success Service.
  third party network. Traffic sent through ExpressRoute is sent
  directly across the network provider's network into Microsoft's
                                                                        Planning the Transition
  network.

  To properly understand routing traffic to Office 365 using Azure              “The secret of change is to focus all your energy
  ExpressRoute, you’ll need a firm grasp of the core ExpressRoute                  not on fighting the old, but on building the
  routing requirements and the ExpressRoute circuits and routing
                                                                                                      new”
  domains.

  Resources                                                             Reimagine Productivity. New way to work

  •   ExpressRoute FAQ                                                  Enterprises today are focusing more than ever on how to give
  •   Network connectivity to Office 365                                employees access to information, provide collaboration tools
  •   Azure ExpressRoute for Office 365                                 for internal and external use, and do it all across a multitude of
  •   Network planning with ExpressRoute for Office 365                 devices.
  •   Routing with ExpressRoute for Office 365
                                                                        The first step is all about understanding Office 365 Services and
  •   Implementing ExpressRoute for Office 365                          their capabilities and how these can help you transition to the
  •   Media Quality and Network Connectivity Performance in
                                                                        new way to work. People are empowered to do their best work,
      Skype for Business Online                                         on any device, while IT is able to responsibly manage security
  •   Optimizing your network for Skype for Business Online
                                                                        and compliance requirements.
  •   ExpressRoute and QoS in Skype for Business Online
  •   Call flow using ExpressRoute                                      Some examples of the technology transition can be …

                                                                        •   from Exchange DLs and simple Team Sites to Office 365
                                                                            Groups
                                                                        •   from File Servers to Office 365 Groups or SharePoint Online
  Moving to Office 365                                                      or OneDrive for Business based on usage scenario or,
                                                                        •   from Exchange Public Folders to Yammer
  FastTrack Center Benefit for Office 365

  With FastTrack Center Benefit for Office 365, you work remotely       Drive Office 365 Adoption. More Services, More Usage
  with Microsoft specialists to get your Office 365 environment         A successful Office 365 rollout focuses on driving adoption and
  ready for use. FastTrack Center provides assistance for the           helping everyone understand the benefits of working in a new
  following Office 365 services:                                        way.
  •   Exchange Online                                                   The Four Steps Towards Successful Adoption section in this
  •   SharePoint Online                                                 document gives a walkthrough of a four-step approach to help
  •   OneDrive for Business                                             you successfully drive Office 365 adoption.
  •   Skype for Business Online
  •   Project Online                                                    Defining a clear, concise, and comprehensive vision as a first
  •   Project Pro for Office 365                                        step and outlining your desired business scenarios is always
  •   Yammer Enterprise                                                 good for adoption in long term.
  •   Office 365 ProPlus                                                You can also start building scenarios using the Productivity
  Your services are eligible if you purchase at least 50 licenses for   Library available in FastTrack site as a reference.
  an Office 365 tenant using the Enterprise E or K Plans or one of      Office Blogs also provides useful tips related to collaboration
  the plans listed here: Eligible Services and Plans. Onboarding has    and productivity in the Business Academy section.
  two major components:

  •   Core onboarding — These are tasks required for tenant
      configuration and integration with Azure Active Directory if      Migrate from On-Premises. Less Servers, Less Usage
      needed. Core onboarding also provides the baseline for            Reducing the on-premises IT infrastructure footprint is an
      onboarding other eligible services.                               important pillar for the Return on Investment (RoI) on
  •   Service onboarding — These are the eligible services that         investment in Office 365.
      licensed users can access.
                                                                        As users and applications are enabled on Office 365, IT needs to
   The FastTrack Center Benefit Overview article provides an            work with business to plan and migrate all relevant applications
  overview of the benefit process, lists the expectations for your      and content from on-premises to Office 365.
  source environment, describes the onboarding phases, and
  defines who’s responsible for what in each phase.                     Gradual and sustained reduction also leads to simpler IT
                                                                        landscape and a better Office 365 adoption in long term.


                                                                                                                           Page 9 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 14 of 117



  Measuring the Progress                                              •   Guardian Industries - connect, collaborate and innovate
                                                                          from anywhere
                                                                      •   Why Facebook is betting on Office 365 and the Microsoft
  Best way to capture your transition to Office 365 and illustrate
                                                                          Cloud
  ROI to business is to spend time with their teams using the
                                                                      •   CSC elevates workplace agility, cultivates new market
  services and create Success Stories which can be shared with
                                                                          opportunities with Office 365
  everyone in the Organization.
                                                                      •   Polycom dials up business value using Office 365
  Given below are some ways to capture the progress …                 •   Mindtree uses Office 365 to create digital experiences,
                                                                          deliver innovative solutions
  •   Increase in Office 365 Consumption. Frequency: Monthly
                                                                      •   Telefónica uses Yammer to stay engaged, aligned and more
  •   Decrease in on-premises Server Farms, Storage and related
                                                                          competitive
      Licenses. Frequency: Quarterly
                                                                      •   Câmara Municipal de Cascais embarks on digital culture
  •   Decrease in Vendors. Frequency: Quarterly
                                                                          change with Office 365
                                                                      •   Smithfield Foods: many brands, a single mission
  Customer Stories                                                    •   Marks & Spencer uses Office 365 to boost competitive edge
                                                                          in global business
  Industry leaders and business executives from around the globe      •   Jabil - Global manufacturer moves to Office 365 to capture
  share their cloud productivity success stories on the Office            promise of digital manufacturing
  Blogs. Some of the recent posts are:                                •   Atkins to become “digital by default” with move to Office
                                                                          365
  •   Mediterranean Shipping Company builds a global
                                                                      •   Carlsberg continues to brew local favorites with global
      productivity network with Office 365
                                                                          efficiency using Office 365
  •   Liberty Mutual launches an IT transformation
                                                                      •   Cushman & Wakefield - New opportunities for real estate
  •   Sanofi Pasteur unlocks quality excellence and unleashes
                                                                          on a global scale, supported by Office 365
      innovation with Yammer
                                                                      •   Quintiles quickly transforms into global modern workplace
  •   Flex—delivering supply chain innovation on a global scale
                                                                          with Office 365
      with Office 365
                                                                      •   Wolters Kluwer promotes global collaboration using Office
  •   Georgia State University tackles malware with Office 365
                                                                          365
      Advanced Threat Protection
                                                                      •   Goodyear brings spirit of innovation to every facet of
  •   NGA Human Resources builds a more engaging employee
                                                                          product development and delivery
      experience with move to Office 365
                                                                      •   Employee engagement at KLM reaches new heights as crew
  •   Renault Sport: Racing ahead with collaboration, analytics
                                                                          share expertise on enterprise social platform
      and data security using Office 365
                                                                      •   Connected on day one - The Kraft Heinz Company creates
  •   easyJet soars into a collaborative digital future with Office
                                                                          united workforce quickly and smoothly
      365
                                                                      •   Yammer posts top one million—British Airways inspires
  •   Macy’s sets the standard for empowering employees using
                                                                          innovative teamwork
      Office 365
                                                                      •   AIA Group - Digitalizing teamwork to transform customer
  •   Land O’Lakes: advancing agriculture for a new generation
                                                                          care in the insurance industry
  •   The Hershey Company: where collaboration and
                                                                      •   ABB - sparking innovation through the collective power of
      productivity are a recipe for goodness
                                                                          knowledge
  •   Carhartt—building a durable, agile workplace with Office
                                                                      •   Booz Allen Hamilton increases staff engagement and
      365
                                                                          collaboration with Office 365 and SharePoint Online
  •   Grundfos makes global business happen with Office 365
                                                                      •   Louis Vuitton - Building on a global culture of tradition and
  •   Carvajal switches to Office 365 for faster business, reduced
                                                                          innovation to boost customer service and artistic excellence
      costs
                                                                      •   UL—product safety leader maintaining security and moving
  •   Assurant: transforming a risk management solutions
                                                                          at the speed of innovation with Office 365
      business with Office 365
                                                                      •   At Aon, collaboration is key
  •   Democratizing data - Atkins goes digital by default with
                                                                      •   BASF - IT leader of world’s no. 1 chemical company talks
      Office 365 E5
                                                                          ‘business-centered technology’
  •   Kelly Services - putting nearly one million people to work
                                                                      •   TESCO - Democratizing a global business while building
      every year, one great hire at a time
                                                                          brand and customer loyalty
  •   Discovery Communications embraces Office 365 to foster
                                                                      •   3M races forward to enable enterprise-wide collaboration
      creative culture of innovation
                                                                      •   Merck - A new foundation for connected business processes
  •   Kennametal saves more than $750,000 annually with move
                                                                          at a German pharmaceutical and chemical company
      to Skype for Business Online
                                                                      •   Air Canada employees use the cloud to learn, share, develop
                                                                          ideas and collaborate




                                                                                                                       Page 10 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 15 of 117




  DRIVING OFFICE 365 ADOPTION




  There are multiple strategies and possible paths to achieve a         Raising awareness is an essential step to driving Office 365
  wide and impactful adoption of Office 365. Every Organization         adoption as it informs, involves, and inspires your users about
  is unique in its own way so plan, try out, learn and innovate as      the business value that Office 365 can bring to their day-to-day.
  you go along.                                                         As you go about launching your messaging and events,
                                                                        remember to highlight the vision and business scenarios that
  1) Structured adoption process. Go to Four steps towards
                                                                        you identified in the previous adoption stages so you can easily
     successful adoption section
                                                                        convey the "What's in it for me?"
  2) Get quick wins. Go to Getting Started Scenarios section
  3) Discover possibilities and get inspired. Go to Productivity        4) Measure, share success, and iterate
     library section
                                                                        As you move through your adoption journey, it's important to
  4) Think end-to-end transformation.
                                                                        continuously consolidate feedback, assess levels of success, and
                                                                        iterate on your approach through identifying new business
                                                                        scenarios, use cases, and audiences. After your organization-

  Four Steps                 Towards              Successful            wide launch, measure how well Office 365 has been received
                                                                        and how usage relates back to the success criteria you
  Adoption                                                              established early on.


  A successful Office 365 rollout focuses on driving adoption           Complete visioning exercise
  and helping everyone understand the benefits of working
  in a new way.                                                         Host a meeting with executives, key department stakeholders,
  Driving adoption is about understanding the business                  project managers, and champions who understand overarching
  challenges that you will address with solutions based out of          company goals.
  Office 365. It is about ensuring that people across your              Discuss the challenges and barriers that may be affecting
  organization understand the benefits and embrace the solutions        workflows, and start to identify how new ways of working could
  you provide.                                                          make an impact.
  That's why we've created a four-step approach to help you             Consider these questions to drive the conversation:
  successfully drive Office 365 adoption.
                                                                        •   What are the current collaboration and communications
  1) Define a vision and identify business scenarios                        challenges within the organization?
  One of the most important factors in driving Office 365               •   Why      is  the    organization     changing  the    way
  adoption is to define a clear, concise, and comprehensive vision          we work at this time?
  and outline your desired business scenarios. A well-defined           •   How does working in a new way support the organization’s
  business vision and list of targeted business objectives will serve       overarching mission, vision, and strategy?
  as your guiding light throughout your launch and rollout              •   How will a more social and open way of working benefit the
  planning, and also help secure buy-in across your organization.           overall organization and employees personally?
                                                                        •   What does success look like following the adoption of this
  2) Prioritize solutions and create an adoption plan                       new way of working?
  Once you've established your vision and have assessed your
  business challenges and opportunities, the next step is all about     Define your scenarios
  mapping the Office 365 capabilities to your targeted business
  goals and prioritizing the workloads that will help you get there.    Host a meeting to delve deeper into current challenges,
  3) Commit resources and execute an adoption plan                      strategies, and goals.




                                                                                                                         Page 11 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 16 of 117



  Identify the important business objectives and challenges, and                inspires users about the new technology and helps create a
  start to recognize areas of opportunity to improve work                       natural “buzz” or excitement.
  processes.                                                              •     Engagement events: such as parties, town hall meetings,
                                                                                contests, and giveaways, can help further momentum and
  Consider these questions to drive the conversation:
                                                                                encourage employees to start interacting with the new
  •     What are some of the organization’s challenges or pain                  tools. Events should require users to interact with Office 365,
        points related to communication and collaboration?                      so that they can experience the value first hand.
  •     What are the main areas in which your organization would          •     Training: which can vary from classroom-style sessions to
        like to see improvement?                                                self-help getting started guides, is essential to ensure that
  •     What methods of communication and collaboration are                     employees understand how to actually use the new
        typically better received by your organization than others?             technologies to get their work done.
  •     What is the process for drafting, distributing and sharing
                                                                          Keep in mind that the more communications, events and
        information?
                                                                          training sessions that you organize, the more likely your
  •     What are some of the factors that would help drive the
                                                                          colleagues will engage with Office 365.
        business scenario forward?

  Top tasks and needs differ by Functions
                                                                          Resources
      Engineering, Research &      Share best practices across
      Development                  geographies                            Read …

      Operations, Logistics &      Improve and monitor                    •     Driving Adoption
      Manufacturing                business processes                     •     Get the adoption guide and the Adoption Plan Guide
      Sales, Marketing, PR &       Align Sales and Marketing              •     Getting to Know Office 365
      Communications               teams                                  •     IT Showcase Productivity Guidance Zip Download
      HR & Legal Services          Gather and process forms               •     Switching from IBM Lotus Notes 8.5
                                   from employees                         •     Switching from Google Apps

      Accounting, Finance &        Pull data and build financial
      Procurement                  reports
      Administration               Organize teams and manage
                                   calendars
                                                                          Getting Started Scenarios
                                                                          Once you've established your vision and have assessed your
  Prioritize solutions                                                    business challenges and opportunities, the next step is all about
                                                                          mapping the Office 365 capabilities to your targeted business
  It’s important to start small and demonstrate quick value, so that      goals and prioritizing the workloads that will help you get there.
  you don’t overwhelm your teams. We encourage you to take the            Refer to: Identify Scenarios, Office 365 Catalog, Identify scenario
  following four parameters into consideration as you work to             templates and Office 365 productivity training.
  prioritize the solutions and define your step-by-step approach.
                                                                          Select from the following key scenarios or build your own using
  •     Complexity: How complex or difficult is it to put the             the Productivity Library.
        solution into place? Complexity could be due to technical,
        organizational, or cultural challenges.                               Get it done from anywhere
  •     Added Value: How much value will this usage scenario                                   People need consistent, fast experiences,
        deliver to employees?                                                                  regardless of their device. Find out how
  •     Impact: Will the usage scenario impact employees across                                Office 365 enables you to get the job done
        the whole company or is it specific to a team or department?                           from anywhere.
  •     Leadership Involvement: For each usage scenario,                  Me and my documents. With familiar Office experiences on the
        estimate the amount of leadership support you are likely to       devices you use most, you can create with confidence, stay
        receive.                                                          productive, and act on inspiration anywhere, anytime. Video
                                                                          tutorial
  Drive awareness & excitement                                            Work together seamlessly. Do your best work together with
                                                                          Office 365—wherever you like to work. Video tutorial
               “If people understand how it’s going to help
                                                                              Email and calendar on the go
             them they will be more motivated to learn it.”
                                                                                               Office 365 makes it easier than ever to
                                                                                               manage your inbox. Coordinate meetings.
  To maximize results, use a variety of tactics:
                                                                                               Access synchronized contacts. Check your
  •     Communications: including internal announcements or                                    task list. And tackle your busy calendar. All
        newsletters, is critical to driving adoption, as it informs and



                                                                                                                              Page 12 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 17 of 117



                    so you can quickly deal with important             that exists within their organization and build on the work of
                    matters on the go.                                 others. Video tutorial
  Unite your group. With Outlook Groups, groups can work
  together using the rich capabilities of email without the fear of     Provide a chat-centered workspace
  overloading their inboxes. Each Outlook Group is a dedicated                            Workplace dynamics are changing and
  workspace that contains the full history of conversations, files,                       team collaboration has become a key part
  and meetings accessible to all members. Video tutorial                                  of getting work done. Today, employees
                                                                                          work on two times more teams than they
   Collaborate on Content                                                                 did just five years ago. Microsoft Teams is
                                                                                          integrated with Office 365, so it gives the
                    Access the documents and information you
                                                                                          team a hub that brings together all of their
                    need, when you need them. SharePoint
                                                                                          chats, content, people, and tools.
                    Online and OneDrive for Business
                    empower teams to collaborate on                    Achieve more together. Teams can be more effective when all
                    documents, share reports with partners,            the conversations, content, people, and tools live in just one
                    and connect with colleagues and                    hub. Plus, team chats, files, and notes are available to the entire
                    customers—from virtually any device.               team and can be referenced at any time, so everyone’s up to
  Anywhere access and sharing for your files. OneDrive for             speed. Video tutorial [en-US]
  Business makes it easy to access your files—and share them with
                                                                       Connect your team. Teams can communicate in whatever way
  colleagues—online and offline, at your desk or on the go. Video
                                                                       works best in the moment: private chat with one or a group of
  tutorial
                                                                       people, chat with the entire team to tap into the group
  Collaborate and publish team and project information.                knowledge, or a call or video call for real-time collaboration.
  Create SharePoint team sites to help people work together            Video tutorial [en-US]
  better, keep them connected to the information they need, and
  provide rich destinations that promote their work across the
  organization. Video tutorial                                          Drive Value. Make sure everyone gets the most out of your
                                                                        investment in Office 365. FastTrack resources can help you
   Make meetings matter                                                 increase adoption by raising awareness about the value
                                                                        Office 365 can bring to people’s day-to-day activities.
                    Getting the right people working together
                    can be a challenge in our on-the-go-world.          Talk to your FastTrack Engineer and refer to online resources
                    Skype for Business makes it easier for              here: FastTrack > Drive Value.
                    people to meet and connect online, across
                    locations and devices.
  Communicate your way. Get input without leaving your Office
  app. With Skype for Business integration, you can IM, screen-
                                                                       Productivity Library
  share, talk, or video-chat right from your document. Easily bring
                                                                       You can build your own scenarios using the Productivity Library
  others into a conversation and share your desktop so you can
                                                                       available in FastTrack site. You can filter the scenarios by Roles,
  make decisions in real time. Video tutorial
                                                                       Industry and/or Products. To view a scenario, click on it.
  Complete meeting solution. Skype for Business helps your
                                                                       Sample scenario …
  team work together from any location, on virtually any devices—
  as if you were all in one room. Share your desktop, annotate         Educate distributed sales representatives from anywhere.
  your presentations with feedback, record a meeting for future        Provide a way for distributed sales staff to attend training
  reference, and capture it all with OneNote for reference after the   workshops and access product documentation from anywhere
  meeting. Video tutorial                                              and on any device.

   Bring your organization together                                    Get started

                    Yammer helps your organization listen,             1. Easily schedule meetings accommodating                 multiple
                    adapt, and grow in new ways by working                calendars
                    like a network. Its open community feed            2. Make large group training virtual
                    helps employees get answers to their               3. Share training resources from a central location
                    questions faster. Perhaps most important,          4. Build a digital employee handbook
                    Yammer can inspire unity and innovation            5. Engage in conversation with colleagues
                    by enabling people to learn from each
                    other, share ideas and feedback, and be            Case studies
                    heard across your organization
                                                                       Telefonica calls on Office 365 and Yammer to power global
  Launch your Yammer network. Using Yammer enables people
                                                                       workforce collaboration.
  to easily share ideas and work together across geographies,
  cultures, and functional groups. Yammer brings groups across a
  company together, making it possible to tap into the knowledge



                                                                                                                         Page 13 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 18 of 117




  Typical Solutioning Process                                               Service       Capabilities and Usage

                                                                            SharePoint    • Curated content - managed by Sales
  Most organizations have a well-established process to convert             Online          Excellence team. High value & High
  business need into an application and iterate on it. You can                              confidence.
  extend the same for Office 365; the only major difference being                         • Information on all Industries, Services and
  that the target service should not be restricted to SharePoint                            Products served/sold by the Org
  Online. Put simply Office 365 != SharePoint Online.                                     • Capabilities, technology, value prop,
                                                                                            positioning, case studies and customer
  A typical process is described below ...                                                  targeting info
                                                                                          • Offers and, promotions. Competitor
  Business problem: Digital Transformation is leading to higher                             offerings, positioning, and differentiation
  Customer expectations of knowledge from Salespersons.                                   • Document Templates. Presentations, RFP
                                                                                            Responses, Case study and related
  Stage 1: Understand the problem. Lead: Business Analyst.
                                                                                            content
  Today’s Customer:                                                                       • Guided learning, recommended content
                                                                                            and search-driven community content
  •     Have access to detailed product information and expects                           • Proposals, RFP Responses, Reference
        specific solutions from sellers                                                     architectures. Metadata driven navigation
  •     More likely to trust a seller who shows expertise about their                       and, search.
        company
                                                                                          • Live Video streaming sessions for Sales,
  •     More likely to trust a seller that shares insights about the                        Marketing and Leadership teams
        industry                                                            Skype         • Monthly/Quarterly updates, major
                                                                            Meeting         announcements, sessions by internal
  Sales Challenge:
                                                                            Broadcast       SMEs and external experts
  •     Provide sellers with critical info and insights be more                           • All broadcasts recorded and made
        productive                                                                          available on Office 365 Videos
  •     Accelerate skill development and reduce readiness time to                         • On-Demand Video streaming to drive
        deliver deeper knowledge faster product change                                      readiness and improve customer
  •     Traveling sellers need social connections for peer                                  conversation quality
        engagement, collaboration, and feedback                             Office 365    • Complement the curated content – case
                                                                            Videos          studies, compete, leadership updates
  Seller Readiness demands:                                                               • Ease transition to Sales roles
                                                                                          • Created using Skype Meeting Broadcast,
  •     Product capabilities/technology (changing ever faster)
                                                                                            Skype meetings or mobiles or, procured
  •     Value prop, positioning, and customer targeting
  •     Offers, promotions and pricing (more & complex)                                   • Enables work like a network. Follow more
                                                                                            people, groups and topics. Know more,
  •     Industry/solution expertise (and partners/suppliers)
                                                                                            know early.
  •     Competitor offerings, positioning, and differentiation
                                                                                          • Connects Sales, Marketing and Leadership
                                                                            Yammer
  Stage 2: How Office 365 will be leveraged. Lead: Enterprise                               teams with other teams in the Org
  Architect.                                                                              • Engage users around ideas, feedback,
                                                                                            updates, queries. Accelerate new hire on-
      Service        Capabilities and Usage                                                 boarding
                                                                                          • Enables protection of financially or
      OneDrive       • Personal storage (5TB per user) for work
                                                                            Azure RMS       strategically sensitive content – emails,
      for              documents. 2-way offline sync
                                                                                            documents
      Business       • Content related to customer
                       engagements, events, analyst reports,                              • Enables work from anywhere and using
                       projects worked on …                                                 any device. Great presentations using
                     • Sharing (edit/view) content, folder with             Office          mobile devices
                       other Org users and Office 365 Groups                              • PCs: Office 365 ProPlus. Macs: Office 2016
                     • Learning content related to work,                                    for Mac. Mobile apps for iOS, Android
                       interests, courses, conferences, seminars
                       etc..
                                                                        All services except SharePoint Online can go-live at this stage.
      Office 365     • Eases Team collaboration. Share emails,
      Groups           calendar, notebook, files, tasks, BI             Stage 3: Start planning for SharePoint Online. Lead: SharePoint
                     • Use for Presales engagements, Bid Teams,         Online Architect.
                       Customer events, Focus Groups
                     • Share (edit/view) content with other Org         Multiple Site Collections
                       users and Office 365 Groups
                                                                        •     3 Site collections. One each for curated content, community
                     • Self-service. Provision / de-provision
                                                                              content and, Records.
                       groups and add/remove members as per
                       business need                                    •     Each can independently scale up to 1TB in size



                                                                                                                          Page 14 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 19 of 117



  •     Allows more flexibility in features, branding and, roles &             Component      Purpose
        permissions.

  Main Site Collection                                                         Taxonomy       • Enables uniformity in the way users tag
                                                                               Term Store       content, search for it and also refine the
  •     Core experience: Homepage and Landing pages with its
                                                                                                search results
        static and dynamic content
                                                                                              • Manage taxonomies by managing term
  •     All curated content managed by Sales Excellence. No
                                                                                                sets and the terms
        workflows or ratings. Content managers publishing content                             • Managed metadata column in Content
  •     Open to all employees with read-only permission                                         Types to enable users to select terms from
                                                                                                a specific term set
  Secondary Site Collection
                                                                                              • Global term sets: Verticals, Services,
  •     Community driven content with workflows, ratings and                                    Products, Countries, Confidentiality, …
        retention policies                                                     Content        • Upload all docs to a Drop-Off Library.
  •     Open to all employees for contribution                                 Organizer      • Route documents to different libraries or
                                                                                                folders which can be in a different sites
  Record Center
                                                                                              • Rules can be based on a combination of
  •     Long term archival of all content. Hierarchical file plan as per                        content types and metadata
        the Records manager                                                    Retention      • Schedule how content is disposed by
  •     Access only to ~0.1 % employees                                        Policies         specifying a sequence of retention stages.
                                                                                              • Actions: Move to Recycle Bin, Permanently
  Related content in other services                                                             Delete, Transfer to another location, Start
  •     Office 365 Videos: hosts all Video content needed across                                a Workflow
                                                                                              • Helps in clean-up too: Delete previous
        multiple Channels
                                                                                                drafts, Delete all previous versions
  •     Yammer: Groups to engage Sales excellence with Sales,
                                                                                              • Ensures freshness of Sales repository.
        Marketing, Practice, Leadership and others                                              Moves old content to Records Center
  Stage 4: Start SharePoint Online development. Lead: Developer                Records        • Site to submit and find important
                                                                               Center           documents that needs long term archival
      Component       Purpose                                                                 • Submitted records are automatically
                                                                                                placed in the correct library and folder
                                                                                                based upon properties
      Homepage        • Highlighted Content – new product,
                                                                                              • Curated and Community content would
                        offering, promotion, case study or,
                                                                                                end up here using retention policies
                        leadership video
                      • Latest news, announcements, upcoming                   Content        • Content Search web part issues a query
                        events, learning sessions …                            Search Web       and displays the search results
                                                                               Part (CSWP)    • To control how content is displayed in a
      Landing         • Individual homepage for each Industry,
                                                                                                CSWP, customize display templates.
      pages             Service and Product.
                                                                                              • Use: Search-driven content on the landing
                      • Standardised Page layout to ensure
                                                                                                pages, popular items or, recently changed
                        consistent look & feel across.
                                                                                                items
                      • Top: Title, description, introductory video,
                        top 5 content, Yammer groups to join.
                      • Middle: Role based recommended
                        content for each Sales stage.
                      • Bottom: Community content. Search-
                                                                           Online Resources
                        driven content based on metadata values
                                                                           Watch Videos …
      Repositories    • Page libraries to store / manage the web
                        page content – homepage, landing pages             •     Office 365 delivers social networking
                      • Document libraries to store and manage             •     Office 365 delivers web conferencing
                        documents
                      • IRM Integrated Document libraries to               For Manufacturing
                        store and manage sensitive content
                                                                           •     Office 365 helps manufacturing organizations streamline
      Content         • Manage multiple artefacts required – sales               supply chain
      Types             presentation, case study etc.                      •     Office 365 helps manufacturing organizations sell effectively
                      • Multiple columns attached to each type to                as a team
                        capture relevant metadata. Mandatory or
                                                                           •     Office 365 helps manufacturing organizations speed M&A
                        Optional
                                                                                 and onboarding
                      • Rating column to capture user feedback in
                                                                           •     Office 365 helps manufacturing organizations improve field
                        form of ratings
                      • Information Policies attached to manage                  service
                        document lifecycle – deletion, archival …          •     Office 365 helps manufacturing organizations ensure
                                                                                 operational excellence


                                                                                                                              Page 15 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 20 of 117



  •   Office 365 helps manufacturing organizations accelerate        •   Office 365 helps financial services organizations meet
      product innovation                                                 regulatory demands
                                                                     •   Office 365 helps financial services organizations improve
  For Hospitality
                                                                         sales
  •   Office 365 helps hospitality organizations open a new
                                                                     For Professional Services
      location
  •   Office 365 helps hospitality organizations deliver effective   •   Office 365 helps professional services organizations
      training                                                           streamline firm administration
                                                                     •   Office 365 helps professional services companies deliver
  For Retail
                                                                         excellent service
  •   Office 365 helps retail organizations deliver training         •   Office 365 helps professional services organizations elevate
      effectively                                                        employee talent
  •   Office 365 helps retail organizations improve supplier
                                                                     Microsoft Virtual Academy Courses …
      relations
  •   Modern Workplace: The Evolution of Store Communications        •   Reimagine Finance: Finance BI for Sales Organizations
                                                                     •   Reimagine Finance: Global Trade Compliance and Efficiency
  For Financial Services




                                                                                                                     Page 16 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 21 of 117




  SERVICES OVERVIEW

  Exchange Online (EXO)
  Use business-class email through a rich and familiar Outlook
  experience you can access from your desktop or from a web
  browser using Outlook Web App.


  Features
                                                                     Select an Exchange account, and then click Change. Under
                                                                     Offline Settings, move the slider to the desired amount of time.
  •   Large mailboxes: Each user gets 50 GB of mailbox storage
                                                                     You can change this setting at any time.
      and can send messages up to 150 MB in size. (Kiosk users
      get 2GB mailbox)                                               Outlook 2016 and Outlook 2013 both provide the options of 1,
  •   Unlimited storage: Take advantage of unlimited storage -       3, 6, 12, or 24 months, or All. Outlook 2016 provides the
      50 GB of storage in the user's primary mailbox, plus           additional options of 3 days, 1 week, and 2 weeks. The following
      unlimited storage in the user's In-Place Archive. (Not         table shows the default Sync Slider setting for different disk
      available for Kiosk users)                                     sizes.
  •   Outlook support: Users can connect supported versions of
      Outlook to Exchange Online, so they can use the rich client     Disk size                                         Default
      application they already know.                                  Smaller than or equal to 32 GB                    1 month
  •   Web-based access: For web-client access, Outlook on the
                                                                      Greater than 32 GB, but smaller than 64 GB        3 months
      web provides a premium browser-based experience that
      matches the look and feel of the full Outlook client.           Equal to or greater than 64 GB                    1 year
  •   Outlook app: Get more done on your phone and tablet with
      the Outlook app for iOS and Android.                           Focus on what matters to you
  •   Document collaboration: Save attachments directly to
      OneDrive for Business with just one click and share the link   We are being inundated with more information, more
      to the file—right from Outlook on the web.                     communication and more email vying for our attention. It is
  •   Groups: Simplify collaboration with Office 365 Groups,         more critical than ever to have tools that help us cut through
      which lets teams self-organize, work together across tools     the noise and focus on what matters most. Today, Outlook is
      and devices, and build upon the expertise of others.           expanding the availability of two new experiences to do just
  •   Shared calendar and contacts: Compare calendars to             that—Focused Inbox and @mentions.
      schedule meetings and access collaboration features,
      including shared calendars, groups, the global address list,   Focused Inbox
      external contacts, tasks, conference rooms, and delegation
      capabilities.                                                  For many, the inbox is the command center for their day. It’s the
  •   In-Place Archive: Keep your inbox clean by automatically       way to keep track of what is going on and what needs to get
      moving old messages to an In-Place Archive.                    done. Outlook’s Focused Inbox makes this process easier by
  •   In-Place Hold: Use In-Place Hold to preserve deleted and       helping you focus on the emails that matter most to you. It
      edited mailbox items from users' primary mailboxes and In-     separates your inbox into two tabs—Focused and Other.
      Place Archives.                                                Emails that matter most to you are in the Focused tab, while the
  •   Data loss prevention (DLP): Control sensitive business         rest remain easily accessible—but out of the way in the Other
      data with built-in DLP policies based on regulatory            tab. You’ll be informed about email flowing to Other, and you
      standards such as PII and PCI, which help to identify,         can switch between tabs at any time to take a quick look.
      monitor, and protect sensitive data through deep content
      analysis.                                                      Focused Inbox is a refinement and improvement of a previous
                                                                     feature called Clutter. Clutter’s purpose was also to help you
  For more comprehensive information, refer to Exchange Online       focus on the most important items in your inbox, but it did so
  Service Description.                                               by moving “Other” email to a separate folder. Focused Inbox
                                                                     makes it easier for you to stay on top of incoming email without
  Change how much mail to keep offline                               having to visit another folder. As Focused Inbox rolls out, we’ll
                                                                     stop moving messages to the Clutter folder.
  You can decide how much mail is available in Outlook               Office 365 admins will have mailbox and tenant level control of
  2013/2016 when working offline with a slow or no network           the feature to stage the rollout in a manner that works best for
  connection. Click File > Account Settings > Account Settings       their organization.


                                                                                                                      Page 17 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 22 of 117



  For more information, refer to: Focused Inbox for Outlook.         Note: For Exchange Online customers, Exchange Online
                                                                     Archiving is what is referred to as “In-Place Archive” as
  @mentions                                                          feature in Exchange Online.

  @mentions make collaborating on email fast and easy. Simply
  type the @ symbol anywhere in the body of your email and start     Features
  typing to pick the person you want to address. Once you pick
  the person you want to address their name is highlighted in the    Archive mailbox
  message in blue, helping them know they are being asked to
  take an action in your message.                                    • An archive mailbox is a specialized mailbox that appears
                                                                        alongside the users’ primary mailbox folders in Outlook or
  If the person isn’t part of the email conversation already, they      Outlook Web App.
  will be automatically added to the To… line so they receive a
                                                                     • Users can access the archive in the same way that they
  copy of your email.
                                                                        access their primary mailboxes. In addition, they can search
                                                                        both their archives and primary mailboxes.
  Resources                                                          Move messages to Exchange Online Archiving

  Microsoft Virtual Academy Courses …                                • Users can drag and drop messages from .pst files into the
                                                                        archive, for easy online access.
  •   What’s New in Exchange Online
  •   Manage Exchange Online Services
                                                                     • Users can also move email items from the primary mailbox
                                                                        to the archive mailbox automatically, using Archive Polices,
  •   Exchange Hybrid Deployment
                                                                        to reduce the size and improve the performance of the
  Read …                                                                primary mailbox.

  For Admins                                                         Deleted item recovery

  •   Security and compliance for Exchange Online                    • Users can restore items they have deleted from any email
  •   Exchange admin center in Exchange Online                          folder in their archive.
  •   Exchange Online migration performance and best practices       • When an item is deleted, it is kept in the archive’s Deleted
  •   Monitoring, reporting, and message tracing in Exchange            Items folder. It remains there until it is manually removed by
      Online                                                            the user, or automatically removed by retention policies.
  •   Use Office 365 tools for security investigations in Exchange
                                                                     • After an item has been removed from the archive’s Deleted
      Online and SharePoint Online
                                                                        Items folder, the item is kept in the archive’s Recoverable
  •   Restrict access to email and O365 services with Microsoft
                                                                        Items folder for an additional 14 days before being
      Intune
                                                                        permanently removed.
  •   Restrict email access to Exchange Online and new Exchange
                                                                     • Users can recover these items using the Recover Deleted
      Online Dedicated with Intune
                                                                        Items feature in Microsoft Outlook or Outlook Web App.
  •   Intune service-to-service connector
                                                                     • If a user has manually purged an item from the Recoverable
  For Users                                                             Items folder, an administrator can recover the item within
  •   What's new in Exchange Online                                     the same 14-day window, through a feature called Single
  •   Change how much mail to keep offline                              Item Recovery.
  •   Only a subset of your Exchange mailbox items are               Retention policies
      synchronized in Outlook 2016 or 2013
  •   Ways to migrate multiple email accounts to Office 365          • Helps organizations reduce the liabilities associated with
  •   Clients and mobile in Exchange Online                             email and other communications.
  •   Email collaboration in Office 365                              • Administrators can apply retention settings to specific
  •   Focused Inbox for Outlook                                         folders in users’ inboxes.
                                                                     • Administrators can also give users a menu of retention
                                                                        policies and let them apply the policies to specific items,
                                                                        conversations, or folders.
  Exchange Online Archiving (EOA)                                    • Offers two types of policies: archive and delete. Both types
                                                                        can be applied to the same item or folder. For example, a
  Microsoft Exchange Online Archiving is a Microsoft Office 365         user can tag an email message so that it is automatically
  cloud-based,     enterprise-class  archiving     solution  for        moved to the personal archive in a specified number of days
  organizations that have deployed Microsoft Exchange Server            and deleted after another span of days.
  2013, Microsoft Exchange Server 2010 (SP2 and later), or
                                                                     In-Place eDiscovery
  subscribe to certain Exchange Online or Office 365 plans.
                                                                     • Supports In-Place eDiscovery for searching the contents of
                                                                        mailboxes, primary mailboxes and archives.



                                                                                                                     Page 18 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 23 of 117



  • Administrators or authorized Discovery managers can              Features
        search a variety of mailbox items – including email
        messages, attachments, calendar appointments, tasks, and
                                                                     Features given below are based on the Skype for Business
        contacts.
                                                                     Online service working together with Skype for Business client
  For more comprehensive information, refer to Exchange Online       app on the user’s PC.
  Archiving Service Description.
                                                                     Presence

  Scenarios                                                          • Display presence status—for example, Available, Away, Do
                                                                         Not Disturb, or Offline—to let others know of your
                                                                         availability.
  Exchange Online Archiving assists these organizations with their
  archiving, compliance, regulatory, and eDiscovery challenges
                                                                     • Presence information is presented throughout the Office
                                                                         365 suite.
  while simplifying on-premises infrastructure, and thereby
  reducing costs and easing IT burdens.                              • When Outlook calendar integration is enabled, check
                                                                         another user’s schedule and get up-to-date availability
  •     Reduce potential liabilities. Archive and delete emails as       information directly from that person’s calendar
        per business needs. Employees don’t have to create and
        manage multiple PST files on their devices any more          Instant Messaging
  •     Reduce Risk. Compliance search and eDiscovery gives your     •   Available for both Skype-to-Skype and multiparty
        Legal/Compliance teams ability to search all emails              communication. IM text is encrypted for enhanced security
  •     Drive Mobile Productivity. Employees can search and view     •   Within the IM window, photos of the sender/receiver appear
        all their emails from Outlook, Outlook on the Web and            inline with the conversation.
        mobile devices.
                                                                     Contacts List Configuration

  Resources                                                          • Create a persistent list of contacts for all Skype for Business
                                                                         users
  •     Exchange Online Archiving Service Description                • Organize, and group these contacts in different ways (by
  •     Enable or disable archive mailboxes in Exchange Online           department, for example).
  •     Archive mailboxes in Exchange Online                         • Search address books to find other users.
  •     Retention Tags and Retention Policies
                                                                     Skype-to-Skype Audio and Video Calls
  •     Enable or disable single item recovery for a mailbox
  •     In-Place Hold and Litigation Hold                            • Make one-to-one computer-based audio and video calls to
                                                                         other Skype for Business users using a PC and a web camera.
                                                                     • High-definition video (1920 x 1080) is supported for peer-
                                                                         to-peer calls between users running Skype for Business on
  Skype for Business Online (Skype)                                      high-end computers

  Microsoft Skype for Business Online is a hosted communications     File Transfer
  service that connects people anytime and from virtually
                                                                     • Provides PC-to-PC file transfer that lets users transfer files
  anywhere. It gives users access to presence, instant messaging,
                                                                         as part of a Skype for Business session
  audio and video calling, rich online meetings, and extensive web
  conferencing capabilities.                                         Desktop and Application Sharing

      Skype for Business                                             • Desktop sharing enables presenters to broadcast any
                                                                         visuals, applications, webpages, documents, software, or
                                                                         part of their desktops to remote participants in real time
                                                                     • Audience members can follow along with mouse
                                                                         movements and keyboard input. Presenters can choose to
                                                                         share the entire screen or only a portion.
                                                                     • Enables presenters to share control of software on their
      Enables you to       From your         With
                                                                         desktops without losing sight of participant feedback or text
      • Text, call,        •   Laptop        • Colleagues
                                                                         questions.
        communicate        •   Desktop       • Customers
                           •   Tablet        • Skype                 • Presenters can also delegate control of the application to
      • Meet, discuss,
                           •   Phone           contacts                  meeting participants
        collaborate
      • Connect,           •   Skype Room    • Remote users
                                                                     Ad-Hoc Skype for Business Meetings
        present,               System
        demonstrate                                                  • Start or join an ad-hoc Skype for Business Meeting with just
                                                                         a few clicks in the Skype for Business client or in Office.




                                                                                                                       Page 19 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 24 of 117



  • Escalate simple instant messaging conversations or email         •   Allows organizers and presenters to record all aspects of a
      conversations to PC-based, multiparty audio and video              Skype for Business session, including who entered the
      meetings with shared desktops, applications, and                   meeting, audio and video, and content from IM
      documents                                                          conversations, program sharing sessions, PowerPoint
                                                                         presentations, handouts, whiteboards, and so on.
  Skype for Business Multiparty Audio and Video
                                                                     •   Organizers and presenters can choose 480p, 720p HD, or
  • Provides for Skype for Business-based, multiparty (three or          1080p Full HD as their preferred resolution for client-side
      more users) audio conferencing capabilities.                       recordings.
                                                                     •   Recordings are saved to the presenter’s computer
  • Provides users with an adaptive audio codec for optimal
                                                                     •   Recordings can also be uploaded to the Office 365 Videos
      performance under varying bandwidth conditions, visual
                                                                         service for sharing with larger audience
      call and roster controls, network quality indicator, and
      powerful user management features                              Meeting Lobby
  • Gallery View shows videos of participants in the conference
                                                                     •   Decide who gets into the meeting directly, and who waits
  Presenter Controls                                                     until the presenter lets them in
                                                                     •   Different Lobby options can be set for users who are
  •   Mute or unmute all attendees, or mute individual attendees.
                                                                         connecting through a Skype for Business client and users
  •   Block attendees from starting video.                               who are dialing in
  •   Hide names on the pictures.
                                                                     Scheduled Meetings from Outlook
  •   Change permissions so that all participants are attendees
      instead of presenters.                                         •   Skype for Business desktop client includes an Outlook plug-
  • Send email invitations to additional people.                         in that provides users with single-click scheduling of online
  • Backstage content preview if the user is a presenter                 meetings in Outlook.
                                                                     •   Participants can join with a single click from the Outlook
  Participant Views                                                      reminder, or through the Outlook meeting itself
  • Gallery View shows all the participants’ pictures, or videos,    Federation and Public IM Connectivity
      plus meeting content.
                                                                     •   External connectivity (federation) enables a Skype for
  • Speaker View shows the presenter’s picture or video at the
                                                                         Business user to connect with users in other organizations
      lower-right corner of the meeting window, plus meeting
                                                                         that use Skype for Business as well as those that host their
      content.
                                                                         own Skype for Business Server on-premises.
  • Presentation View shows only the meeting content.
                                                                     • Federated contacts can see presence, communicate by
  • Compact View shows the tiles of the participants’ pictures           using IM, and make Skype-to-Skype audio and video calls
      in a compact window
                                                                     Interoperability  with        Third-Party     Dial-in     Audio
  PowerPoint
                                                                     Conferencing Services
  • Provides multiparty PowerPoint presentation, with higher-        • Dial-in audio conferencing, which is the ability to dial into a
      resolution displays and support for PowerPoint capabilities,
                                                                         scheduled Skype for Business meeting/conference from
      such as animations, slide transitions, and embedded video.
                                                                         fixed-line or mobile phones, can be achieved through
  Web Conferencing Tools                                                 interoperability with leading third-party audio conferencing
                                                                         services.
  • Provides multiparty web conferencing capabilities including
      virtual whiteboard and annotations.                            For more comprehensive information, refer to Skype for
  • Annotations made on whiteboards can be seen by all               Business Online Service Description.
      meeting participants
  • Enhances collaboration by enabling meeting participants to       Device Apps
      discuss ideas, brainstorm, take notes, and so on
                                                                     You can connect with your team anywhere using clients across
  Polling
                                                                     Windows, Mac, iOS, and Android, or bring remote participants
  •   Enhances collaboration by enabling presenters to quickly       into meeting spaces of all sizes with Skype for Business. Refer
      determine participants’ preferences.                           to: Download Skype for Business across all your devices.
  •   During online meetings and conversations, presenters can
                                                                     Skype for Business Mac is now publicly available for download.
      use polling to gather anonymous responses from
                                                                     The Mac client offers edge-to-edge video and full immersive
      participants.
                                                                     content sharing and viewing. The result is a great first class
  •   All presenters can see the results and can either hide the
                                                                     experience for Mac users.
      results or show them to all attendees

  Recording and Playback




                                                                                                                      Page 20 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 25 of 117



  Enhancements to Skype for Business mobile                                integration into mobile apps can launch first party clients for
                                                                           audio/video connectivity.
  apps on Android and iOS                                              •   Reduce cost and complexity with one solution. Skype for
  Present in a meeting from your mobile app—Now you can                    Business will work with most communications technology,
  present content right from Android or iOS device. No more                so you can still make and receive calls on PBX phones and
  emailing files and links back and forth when you present from            join meetings with video teleconferencing systems. You’ll
  your phone or tablet. Now, sharing a PowerPoint deck in a                also reduce the cost of supporting multiple services by
  meeting is as easy as selecting the file from your favorite cloud        upgrading to one solution that includes everything—voice,
  drive and presenting right from your phone. On Android, you              video, and online meetings.
  can also share a file stored on the device itself. With swipe
  gestures, you can easily transition between different slides. Once   Resources
  shared, the PowerPoint file also becomes available in the
  meeting’s content bin for other participants to download or          Microsoft Virtual Academy Courses …
  present.
                                                                       • Bring Your Communications to the Cloud with Skype for
  Video-based Screen Sharing for mobile devices—We’re also
                                                                           Business
  continuing to enhance the content viewing experience with
                                                                       • Manage Skype for Business
  Skype for Business on mobile devices by using Video-based
  Screen Sharing (VbSS) for content viewing on iOS and Android
                                                                       • Optimize Your Network for Skype for Business
  apps. The initial setup is much faster, the experience more          • The Voice of Skype for Business: Cloud and Hybrid
  reliable, while also consuming network bandwidth efficiently. It     Read …
  provides a seamless viewing experience, especially if you are
  sharing animated content such as CAD models. Learn more              •   What's Skype for Business?
  about VbSS and how it can enhance your meeting experience.           •   Add a contact in Skype for Business
                                                                       •   Send an IM in Skype for Business
  Scenarios                                                            •   Make and receive calls using Skype for Business
                                                                       •   Set up a Skype for Business meeting in Outlook
  •   Meetings and calls with anyone. Meet with up to 250              •   Start using Skype for Business for IM and online meetings
      people, even if they're not on Skype for Business. All they      •   Share your desktop or a program in Skype for Business
      need is a phone or internet connection.                          •   Skype for Business Quick Start Guides
      o Financial Sector – Bringing Relationship based and
                                                                       •   Restrict access to Skype for Business Online with Microsoft
        Anonymous customer contact to their web and mobile                 Intune
        properties
      o Healthcare – Bringing remote advisory services to patients     Skype on iOS and Android …
        and connecting doctors around the world
                                                                       •   Skype for Business is now on iOS
      o Retail – Bringing customer advice to their web properties
        to upsell and increase sell through
                                                                       •   Skype for Business for iOS productivity guide

      o Insurance and Travel – To Support brokers and customers        •   Skype for Business for Android now available
        with real time communications in the field and in branch       •   Skype for Business for Android productivity guide
        locations
      o Recruitment Teams – Connecting Interviewers and
        candidates to conduct interviews
      o Employee Onboarding – Shorten the time for on-                 Skype Meeting Broadcast
        boarding by conducting online sessions for new hires
        even before their joining date.                                Skype Meeting Broadcast enables organizations to broadcast a
  •   Enable Work from home. Home office or field-based                Skype for Business meeting on the Internet to up to 10,000
      employee can rely on the real-time collaboration                 people, who can attend from a browser on nearly any device.
      technologies in Skype for Business to develop and maintain       Meeting broadcast makes it easy to host large virtual meetings
      relationships as well as do their job.                           like internal “Town Hall” style meetings and public webinars.
  •   Drive Knowledge sharing. Empowers employees to share
                                                                       The service includes integration with Bing Pulse, for real-time
      ideas, best practices and knowledge on processes, products,
                                                                       polling and sentiment tracking, and Yammer, to enable attendee
      services, customers and competitors with colleagues across
                                                                       dialogue during the broadcast.
      regions, departments and teams. These sessions can be
      recorded and uploaded to Office 365 Videos for those who
      couldn’t attend the live session.
  •   Light up Mobile apps. Enable custom Mobile apps with real
      time collaboration. Skype for Business can provide IM and
      Presence in mobile applications through APIs. Skype URI




                                                                                                                         Page 21 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 26 of 117



  Communicate to the size of your audience

  When to use varying types of communication?
  Broadcast meetings are the perfect solution for reaching large
  audiences. See which modes of communication will best help
  you achieve your goals.

   Communication          # of            Use cases + benefits
       type              people*
   Instant message       2+           Quick,                 informal
                                      communication               and
                                      collaboration                        Skype Meeting Broadcast roles
   Email                 2+           Written communication that
                                      is typically longer that             • Organizer. Creates the meeting request and invites
                                      instant messages and is best               attendees. Reviews meeting reports.
                                      memorialized in an email             • Producer.        Manages the meeting sources (live
                                      thread.                                    presentations, dial-in presentations, audio, video, and
   Phone Call            2            Real-time collaboration. An                PowerPoint decks), records the event, and posts the
                                      efficient way to get people                recording to Office 365 Video.
                                      up to speed; helps eliminate         • Event team member. Participates in the meeting by
                                      miscommunications.                         presenting live or dialing in from a remote location.
   Conference call       3+           Collaborative           phone        • Attendee. Watches the event online.
                                      conversation with multiple
                                      parties in various locations.        Attendee options

   Video call            2-10         When          face-to-face           •     Anonymous: anyone with the meeting link can join the
                                      communication is best for a                meeting
                                      meeting’s  success,     but          •     Secure: only attendees listed below can join the meeting
                                      people are in different              •     All Company: anyone from my company can join the
                                      locations.
                                                                                 meeting
   Webinar               10–250       Presenting information to a
                                      medium-sized or largescale
                                      audience. May or may not             Features
                                      require or allow audience
                                      participation                        • Schedule your meeting: use the Skype Meeting Broadcast
   Broadcast             250–         One-way presentation or                    scheduling and management portal to schedule a meeting
                         10,000       town-hall style meeting,             • Manage an Event: Upload PowerPoint decks, cue live feeds
                                      catered to reach a large                   from Camera sources, activate feeds and, switch sources
                                      audience in many locations                 during event. You can have one feed providing audio and
  *Based on general numbers and software; actual numbers may                     another providing video.
  vary with different platforms.                                           • Customize your meeting: add a Yammer feed or Bing Pulse
                                                                                 to your meeting so your audience can participate during the
  When to meet and when to broadcast?                                            event and you can gauge their involvement and satisfaction
  A typical video call or meeting can pose problems when
  accommodating more than a few attendees—while they’re                    Large Meeting Capabilities
  great for one-on-one collaboration sessions, background noise,
  a lack of control, and scaling capabilities limit their effectiveness.
                                                                                                              Skype        Skype Meeting
  A larger audience requires a more robust alternative. Consider a
                                                                                                             Meeting         Broadcast
  broadcast solution for meetings you’d hold in an auditorium, if
  everyone were in the same location. Online meetings are                      Maximum audience size           250              10,000
  comparable to the type of meeting you’d hold in a conference                 Presenter Camera A/V              ●                 ●
  room. Take a look at when a broadcast or meeting solution is
                                                                               Present a PowerPoint              ●                 ●
  best for your needs.
                                                                               Desktop & App Sharing             ●                 ●
                                                                               Attendee Camera A/V               ●
                                                                               Collaborative Apps                ●
                                                                               (Whiteboard, Poll, Q&A)




                                                                                                                              Page 22 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 27 of 117



                                    Skype        Skype Meeting
                                   Meeting         Broadcast
      Engagement Apps                                   ●
      (Pulse, Yammer, Q&A)
      PSTN Access                     ●                 ●
      Cloud based meeting                               ●
      recording
      Client DVR controls (ex:                          ●
      pause, rewind)
      Branded meeting                                   ●
      experience
      Meeting Producer role                             ●


  Set up Skype Meeting Broadcast

  Distribution of the media content of a broadcast meeting
  utilizes Microsoft Azure's Content Delivery Network (CDN) to
  achieve very high scale, supporting thousands of people
  watching a broadcast. The chunked media content passing
                                                                      Resources
  through the CDN is encrypted, and the CDN cache has a limited
  lifetime. Because Azure CDN is not included in the services that    Watch Videos …
  commit to meet the EU Standard Contractual Clauses, Skype           •   First look at Skype Meeting Broadcast
  Meeting Broadcast has been disabled by default for all
  locations worldwide.                                                Read …

  Customers with EU Standard Contractual clauses must choose          •   What is Skype Meeting Broadcast?
  whether or not to opt into the service after reviewing the          •   Schedule a Skype Meeting Broadcast event
  information in our communication to them. In the regions not        •   Manage a Skype Meeting Broadcast event
  affected by the EU Standard Contractual Clauses, the IT Admin       •   Join a Skype Meeting Broadcast
  can manually activate the Skype Meeting Broadcast feature.          •   Set up Skype Meeting Broadcast
                                                                      •   Enable your organization for Skype Meeting Broadcast
  To setup …

  •     Enable Skype Meeting Broadcast for your organization:
        You need to enable Skype Meeting Broadcast for your
        organization. See, Enable your organization for Skype         Cloud PBX
        Meeting Broadcast to have us walk you through this.
  •     Enable external access and setting up allowed domains:        Microsoft offers a variety of options for enabling your users to
        You can use either Skype for Business admin center or the     call landlines and mobile phones through the Public Switched
        Office 365 admin center to enable external access and allow   Telephone Network (PSTN)--whether their accounts exist in
        access. See, Set up Skype Meeting Broadcast for the           Office 365 on Skype for Business Online or in your on-premises
        walkthrough                                                   Skype for Business Server or Lync Server 2013 deployment.

  The Skype Meeting Broadcast portal can be found at                  Enterprise Voice
  portal.broadcast.skype.com. You   can  also  go   to
                                                                      Enterprise Voice is Microsoft's world-class software-powered
  broadcast.skype.com and go to the main Skype Meeting
                                                                      Voice over Internet Protocol (VoIP) solution, included in on-
  Broadcast page.
                                                                      premises deployments of Skype for Business Server. Enterprise
                                                                      Voice offers a rich set of capabilities and features, including
                                                                      Response Groups, Call Park, Enhanced 9-1-1, and much more.
                                                                      Enterprise Voice is a full PBX system for your organization,
                                                                      including PSTN connectivity through your local operator

                                                                      For more information about Microsoft's Enterprise Voice
                                                                      solutions, see: Plan for Enterprise Voice in Skype for Business
                                                                      Server 2015, Deploy Enterprise Voice in Skype for Business
                                                                      Server 2015.

                                                                      Cloud PBX




                                                                                                                      Page 23 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 28 of 117



  Cloud PBX is Microsoft's technology for enabling call control
  and PBX capabilities in the Office 365 cloud with Skype for
  Business Online. Skype for Business Cloud PBX allows you to
  replace your existing PBX system with a set of features directly
  delivered from Office 365 and tightly integrated into the
  company’s cloud productivity experience.

  With Cloud PBX, your users can use Skype for Business Online
  to take care of basic call control tasks, such as placing and
  receiving calls, transferring calls, and muting and unmuting calls.
  Cloud PBX users can click a name in their address book, and
  Skype for Business places a call to that person. To place and         •   Cloud PBX with PSTN Calling service – This is the service
  receive calls, Cloud PBX users can use their mobile devices, a            plan you can add to Cloud PBX to enable calling to landlines
  headset with a laptop or PC, or one of many IP phones that work           and mobile phones around the world (depending on the
  with Skype for Business.                                                  level of service being licensed). Your users are homed in the
                                                                            cloud and are enabled for Cloud PBX with PSTN Calling
  To enable calls to landlines and mobile phones, Cloud PBX can
                                                                            provided by Microsoft. The PSTN Calling offering is an add-
  be connected to the PSTN in one of two ways:
                                                                            on to Office 365 that does not require an on-premises server
  •     By purchasing the PSTN Calling service add-on to Office             deployment.
        365.                                                            •   Cloud PBX with on-premises PSTN connectivity – This
  •     By using on-premises PSTN connectivity, where software              option uses software on premises to connect your existing
        on-premises connects with your existing telephony                   PSTN carrier, circuit, and contract with Office 365. Your users
        infrastructure.                                                     are homed in the cloud and are enabled for Cloud PBX, but
                                                                            their calling is processed through software on premises.
  Skype for Business – Advanced Features

                                       Cloud     PSTN       PSTN
                  Feature
                                        PBX      Conf      Calling      PSTN Calling service
      End-user call handling             ●                              PSTN Calling service is the service that works with Cloud PBX
      (answer, hold, transfer, ring)
                                                                        allowing users to make calls to landlines and mobile phones.
      Setup and use call                 ●
                                                                        Because the PSTN Calling service operates out of Office 365, this
      designation
      Team Calling                                                      is a completely-in-the-cloud offering that does not require an
                                         ●
                                                                        on-premises server deployment.
      Use IP Desk Phone                  ●
                                                                        Users of this option are homed in Skype for Business Online in
      Set and enforce calling            ●
      policies                                                          Office 365 and have access to Skype for Business Online voice
      Emergency calling                                                 services. Microsoft is the provider of both core calling and PSTN
                                         ●
                                                                        services, and can even provide or port your users' phone
      Skype for Business Plus CAL        ●                              numbers.
      Dial-in for Skype Meetings                   ●
      Meeting dial out to PBX/PSTN                 ●
      users
      Default join from PBX/PSTN                   ●
      phones
      Phone number assignment                                 ●
      Inbound calling                                         ●
      Outbound calling                                        ●
      (domestic/int’l)



  Cloud PBX solutions                                                   PSTN Calling service is available in specific but growing
                                                                        geographic locations. Please check with your Microsoft
  You can choose a completely-in-the-cloud offering, or you can         representative for availability in your area.
  choose a hybrid deployment that takes advantage of Cloud PBX,
  but keeps some functionality on premises. Depending on your
  needs, you can choose to have PSTN functionality provided by          On-premises PSTN connectivity with Cloud
  the Office 365 service or by your on-premises software--as            Connector Edition
  shown in the following diagram
                                                                        Cloud Connector is a set of packaged Virtual Machines (VMs)
                                                                        that implement on-premises PSTN connectivity with Cloud PBX.


                                                                                                                          Page 24 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 29 of 117



  This hybrid offering is designed for organizations that want to
  enable their Skype for Business Online users to use their existing
                                                                       SharePoint Online (SPO)
  on-premises PSTN connection, with Skype for Business call
                                                                       SharePoint is about giving you and the people you work with a
  control in the cloud.
                                                                       better way to get things done together. That means your
                                                                       content is stored and organized in one place. You can access it
                                                                       from virtually anywhere and share it with anyone.

                                                                       SharePoint Online delivers the powerful features of SharePoint
                                                                       without the associated overhead of managing the infrastructure
                                                                       on your own. Flexible management options ensure that you still
                                                                       retain the control you need to meet the compliance
                                                                       requirements of your organization.


  With this option, you deploy a set of packaged VMs that contain      Features
  a minimal Skype for Business Server topology--consisting of an
  Edge component, Mediation component, and a Central                   Content
  Management Store (CMS) role. These services are configured for
  hybrid with your Office 365 tenant that includes Skype for           The following Content features makes Enterprise Content
  Business Online services.                                            Management (ECM) easy for everyone. It’s the combination of
                                                                       traditional content management, social capabilities, and
                                                                       powerful search.

  On-premises PSTN connectivity with an                                •   Accessibility Standards Support: Most SharePoint user
                                                                           interface (UI) elements, such as links, form controls, and
  existing deployment
                                                                           buttons are designed to use Microsoft Active Accessibility
  You can implement a hybrid solution using your existing Skype            (MSAA).
  for Business Server deployment and PSTN connectivity. In this        •   Asset Library: Library pre-configured to use special features
  topology, users are homed in the cloud on Skype for Business             that help users manage rich media assets, such as image,
  Online instead of being homed on the on-premises deployment.             audio, and video files
  You can choose this option if you currently have users homed in      •   Content Organizer: Acts as a gatekeeper for documents.
  the cloud or if you want to start migrating users to the cloud.          You can automatically manage some important library tasks,
                                                                           such as managing folder sizes and routing documents to
                                                                           different libraries or folders. This not only saves time, but
                                                                           can help make sure that a document library is managed
                                                                           consistently.
                                                                       •   Document Sets: Let users store, act on, export, and add a
                                                                           description to multiple files as a single entity. Policies,
                                                                           tagging, and templates can be applied to any document set
                                                                           that is created.
                                                                       •   External Sharing: External Access: You can use sites to
                                                                           share content with people outside your organization. When
  With this option, your Skype for Business Online users get their         a site is shared in SharePoint Online, an email message is
  PSTN connectivity through Enterprise Voice on your on-                   sent to the external user containing the invitation to join the
  premises Skype for Business Server deployment, with Skype for            site.
  Business call control in the cloud.                                  •   External Sharing: Guest Link: Site users can generate a
                                                                           Guest Link (an anonymous link to a document) to share
  Resources                                                                documents stored in SharePoint Online with external users
                                                                           without requiring the external user to sign in. Site users can
  •   Plan your Cloud PBX solution in Skype for Business 2015 or           create a Guest Link right from where the document is stored
      Lync Server 2013                                                     by using the “Get a link” button
  •   Plan Cloud PBX with on-premises PSTN connectivity in             •   Information Rights Management (IRM): IRM uses Azure
      Skype for Business Server 2015 or Lync Server 2013                   Rights Management (RMS), an information protection
  •   Deploy Cloud PBX with on-premises PSTN connectivity in               technology in Office 365. IRM protection is applied to files
      Skype for Business Server 2015 or Lync Server 2013                   at the SharePoint list and library levels.
  •   Plan for Skype for Business Cloud Connector Edition              •   Managed metadata service: Provides multiple taxonomies
  •   What is PSTN Calling?                                                and folksonomies from a tenant-level store service that can
  •   Plan for Skype for Business Cloud Connector Edition                  be consumed at the site collection level. Metadata fields can
  •   Configure Skype for Business Cloud Connector edition                 even be embedded in documents
                                                                       •   Metadata-driven Navigation: Makes it easier to discover
                                                                           content in large lists and libraries. User tagging incentives


                                                                                                                         Page 25 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 30 of 117



      are introduced and offer anticipatory suggestions of             •   Continuous crawls: Help keep search results fresh by
      appropriate metadata based on location and context                   frequently crawling content in SharePoint sites. Continuous
  •   Multi-stage Disposition: Retentions policies can have                crawls are enabled in SharePoint Online, with crawl
      multiple stages, allowing you to specify the entire document         frequencies managed by Microsoft.
      lifecycle as one policy. For example, review contracts every     •   Deep links: Search system automatically creates links
      year, and delete after seven years.                                  directly to sub-sections of a main page that is frequently
  •   Preservation hold library: Content that is placed on hold            visited.
      is preserved, but users can still change it. The state of the    •   Event-based relevancy: Determines the relevance of search
      content at the time of preservation is recorded. If a user           results in part by how content is connected, how often an
      changes the content or even deletes it, the item is retained         item appears in search results, and which search results
      at the time of deletion and the original, preserved version is       people click.
      still available.                                                 •   Phonetic name matching: Improved phonetic name
  •   Records management: In SharePoint, you can manage                    matching finds search results for similar sounding names (is
      records in an archive or you can manage records in-place in          it John or Jon?).
      the same document repository as active documents.                •   Query rules—add promoted results: In a query rule,
  •   Recycle Bin (SharePoint admin center): SharePoint Online             specify conditions and correlated actions. When a query
      administrators can restore a deleted site collection by using        meets the conditions in a query rule, the search system
      SharePoint admin center                                              performs the actions specified in the rule. The “Add
  •   Recycle Bin (site collection): SharePoint users have a               promoted results” action lets you promote individual results
      Recycle Bin where deleted content is stored. They can access         so that they appear at the top of search results
      the Recycle Bin to recover deleted documents and lists, if       •   Query rules—advanced actions: The "Add result blocks"
      they need to. Items in the Recycle Bin are retained for 90           action lets you display a subset of the search results as a
      days.                                                                group. The "Change ranked results by changing the query"
  •   Unique Document IDs: Improves the managing and                       action lets you change the ranking of the returned search
      tracking of information by assigning a unique, human-                results
      readable identifier to every piece of content, making it         •   Query spelling correction: Edit exclusions and inclusions
      easier to locate, even if the content was moved from its             lists to decide which queries the search results page should
      original location.                                                   display alternative query spellings for. This feature is often
  •   Managed navigation: Navigation method that lets you                  called “Did you mean?”.
      define and maintain your site navigation by using term sets      •   Query suggestions: Suggested phrases that users have
                                                                           already searched for. The suggestions appear in a list below
  Insights
                                                                           the Search Box as a user types a query. Query suggestions
  The following Insights features allow organizations to use the           are generated automatically, and phrases can be added to
  information in databases, reports, and business applications to          the system as “always” or “never” suggest.
  address their specific business needs.                               •   Quick preview: Users can rest the pointer over a search
                                                                           result to preview and interact with the document or site
  •   Excel Services: Enables you to share workbooks with others,
                                                                           content in the hover panel to the right of the result. The
      interact with reports, view and explore information in a
                                                                           preview shows rich metadata and has deep links to the main
      browser window, and refresh data.
                                                                           sections of the document or site
  •   Power View for Excel in SharePoint: You can use Excel
                                                                       •   Refiners: Categorize the top documents in SharePoint
      Online to view and interact with workbooks that contain
                                                                           Server search results into groups that let users filter the
      Power View sheets in a browser window.
                                                                           search results
  •   Power Pivot for Excel in SharePoint: You can use Excel
      Online to view and interact with charts, tables, PivotChart      Sites
      reports and PivotTable reports in a browser window.
                                                                       •   Change the look: Quickly customize your team site so that
  •   Visio Services: Lets users share and view Microsoft Visio
                                                                           it’s easier to use and reflects your professional style and
      Drawing (*.vsdx) and Visio 2010 Web drawing (*.vdw) files
                                                                           brand. You can change the background image, colors, site
      using Web Browser
                                                                           layout and fonts with just a few clicks.
  Also, refer to the Power BI section later in this document.          •   Governance: Important but often invisible part of any site
                                                                           is its governance model—the set of policies, roles,
  Search
                                                                           responsibilities, and processes that you establish to
  The following Search features help people find the information           determine how the people in your group use SharePoint.
  that they need to do their jobs. Search is a combination of          •   Mobile Connectivity: You can access SharePoint sites on
  relevance, refinement, and people.                                       the go from an Internet-connected mobile phone or tablet.
                                                                           You can view and update documents, lists, and other site
  •   Advanced content processing: To improve search
                                                                           content and collaborate with colleagues, all from your
      relevance, the document parsing functionality in the content
                                                                           mobile device.
      processing component analyzes both the structure and
                                                                       •   Permissions Management: Three key security elements
      content of documents. Documents parsers extract useful
                                                                           work together to control user access to sites and site
      metadata and remove redundant information.


                                                                                                                        Page 26 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 31 of 117



      content: permissions inheritance, permission levels                •   App Catalog (SharePoint): Publish your apps to an internal
      (sometimes known as SharePoint roles), and SharePoint                  corporate catalog to make them available to users
      groups (or SharePoint security groups).                            •   Provider-hosted Add-in: Add-ins that include at least one
  •   SharePoint Lists: List is a collection of data that you can            remote component and may also include SharePoint-
      share with team members and other site users. For example,             hosted components
      you can create a sign-up sheet for an event or track team          •   SharePoint-Hosted Add-in: Allows you to reuse common
      events on a calendar by using a list.                                  SharePoint artifacts, such as lists and Web Parts. When you
  •   Drag & Drop: Upload documents, pictures, and other types               take this approach, you can use only JavaScript and you
      of files to your site by dragging them from your computer              cannot use any server-side code
      to a library on your site.                                         •   Browser-based customizations: Customize your site
  •   Editing text on sites: Embed videos, cut and paste from                without any special tools or coding expertise just by using
      Microsoft Word without losing your formatting, and drag                the site settings. For example, you can change the look, title,
      and drop images into the rich text editor.                             and logo, change the navigation links, change the contents
  •   Notebook: When you create a team site, a OneNote shared                of a page, or change the appearance of views for lists and
      notebook is automatically created as part of the site. You             libraries.
      can use this notebook to capture, compile, and share               •   Developer Site: Use an Office 365 Developer Site as a
      information.                                                           development and testing environment to shorten your
  •   Simplified Access: When you share a site, you invite other             setup time and start creating, testing, and deploying your
      people to have access to the site. You can share any site in           apps for SharePoint.
      which you have the required permissions.                           •   JavaScript Object Model: SharePoint provides a JavaScript
  •   Templates: When you create a new site in SharePoint, you               object model for use in either inline script or separate .js
      start by selecting a site template to base your site on. Site          files. It includes all the same functionality as the .NET
      templates contain lists, libraries, pages, and other elements          Framework and Silverlight client object models.
      or features that support the needs of an organization.             •   Office 365 APIs: Provide access to your SharePoint Online
  •   Themes: Quickly customize your team site so that it’s easier           data using REST APIs. You can access the Office 365 APIs
      to use and reflects your professional style and brand.                 from solutions across all mobile, web, and desktop
      Themes are a quick and way to apply colors and fonts to                platforms
      sites.                                                             •   Remote Event Receiver: To handle events in an app for
  •   Usage Analytics: Web Analytics reports are pre-built                   SharePoint, developers can create remote event receivers
      reports in SharePoint that use usage data to analyze various           and app event receivers. Remote event receivers handle
      aspects of sites and site collections.                                 events that occur to an item in the app, such as a list, a list
                                                                             item, or a web.
  Social
                                                                         Also, refer to the Office 365 Application Development section
  •   Blogs: Enable an organization to quickly share information
                                                                         later in this document.
      among employees, partners, or customers. People can add
      insight to a difficult subject area, provide inspiration and       IT Professional
      guidance, or explain a new guideline or procedure.
                                                                         •   Anti-malware          protection:    Provides     anti-malware
  •   Document Conversations with Yammer: Start a
                                                                             protection for files uploaded and saved to document
      conversation about a document, image, or video that is
                                                                             libraries, using the Microsoft anti-malware engine that is
      stored in a SharePoint Online document library
                                                                             also integrated into Exchange.
  •   One Click Sharing: Share documents and sites with others
                                                                         •   Data loss prevention: Identifies sensitive data stored in
      in your organization helping promote team collaboration
                                                                             SharePoint Online. Identifying sensitive data can help you
  •   Ratings: Add ratings to document libraries that allow sites
                                                                             reduce risks to your organization. You can search for the
      visitors to ‘Like’ a library document or to use a ‘star’ tool to
                                                                             sensitive information types in your organization using the
      rate it.
                                                                             eDiscovery Center.
  •   Wikis: Site designed for groups of people to quickly capture
                                                                         •   Encryption at rest: There are two levels of encryption at rest
      and share ideas by creating simple pages and linking them
                                                                             for SharePoint Online- BitLocker encryption and. Per-file
      together. Every team site is a wiki, but you can also add a
                                                                             encryption.
      separate wiki page library to a site, or create a large-scale
                                                                         •   Minimal Download Strategy (MDS): Uses a single .aspx
      Enterprise wiki as a separate site or site collection
                                                                             file (start.aspx) for your pages, with the actual URL encoded
  Developer                                                                  in the text following the hashmark (‘#’). When moving from
                                                                             page to page, only the changes between two compatible
  The following features support developers who want to build
                                                                             pages will be downloaded. Fewer bytes will be downloaded
  apps and solutions to extend SharePoint functionality.
                                                                             and the pages will appear more quickly.
  •   Access Services: Build web databases and publish them to           •   SharePoint admin center: Enables administrators to
      a SharePoint site. Users can use your database application             manage features such as: Site collections, User Profiles,
      in a web browser by using SharePoint permissions to                    Managed metadata and the Term Store, Records
      determine who can see what.                                            management, Search, Apps for SharePoint, External sharing,



                                                                                                                           Page 27 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 32 of 117



       Information Rights Management and, Self-service site
       creation
  •    Windows PowerShell Support: Administrators can use
       SharePoint Online Windows PowerShell cmdlets to script
       and automate administrative tasks.

  For more comprehensive feature list, refer to SharePoint Online
  Service Description.


      Keep track of monthly updates to SharePoint Online here:
      What’s new in Microsoft SharePoint Online.



  Browser Support

  SharePoint Online supports the latest version of the Safari,
  Firefox, Chrome and Edge browsers, along with Internet Explorer
  10 and 11. Older versions of Internet Explorer are already out of   • OneDrive for Business is designed for individual use, with
  support generally.                                                      the occasional sharing of files. OneDrive for Business is ideal
                                                                          for storing files you own.

  Per-File Encryption                                                 • SharePoint Team site is designed for sharing and
                                                                          collaborating on files regularly. A team site is ideal for
  Encryption at rest includes two components: BitLocker disk-level        storing files that have shared ownership, that is, where
  encryption and per-file encryption of customer content.                 several people or the whole team owns the files and might
                                                                          collaborate on them.
  File-level encryption at rest takes advantage of blob storage to
  provide for virtually unlimited storage growth and to enable        Both OneDrive for Business and Team Sites provide anywhere
  unprecedented protection.                                           access for you and your employees.


      As part of public roadmap, customer-controlled
                                                                      File Storage in Office 365 Groups
      SharePoint and OneDrive encryption keys will be available       Office 365 Groups provide an integrated experience that link
      in Q1 CY2017                                                    together email conversations, file storage, and calendar event
                                                                      management. File storage for Groups is accessed through
                                                                      OneDrive for Business, using a dedicated document library
  Refer to following online resources for more details:               connected to the Group.
  •    File Security in Microsoft SharePoint and OneDrive for         Use of Office 365 Groups is suggested when the team needs
       Business                                                       File sharing in addition to shared Mailbox, Calendar and
  •    Enhanced conditional access controls, encryption controls      OneNote. Simple collaboration scenarios, where a single library
       and site classification in SharePoint and OneDrive             meets the needs, is best fit for Groups. Think of various teams
  •    Ignite video: Learn how SharePoint safeguards your data in     working in Pre-Sales, Sales, Marketing, Accounts, Projects
       the cloud                                                      departments.

                                                                      For content-centric enterprise applications like – Sales Portal,
  Where you can store documents in Office                             Knowledge Management Portal, Policy Portal etc. leverage
  365?                                                                SharePoint Online for content management.


                                                                      Governance Model

                                                                      An important but often invisible part of any site is its governance
                                                                      model—the set of policies, roles, responsibilities, and processes
                                                                      that you establish to determine how the people in your group
                                                                      use SharePoint.

                                                                      A governance model makes it easier to:

                                                                      •   Let site users know when they should create a new sub-site,
                                                                          as opposed to creating a list or other site content.
                                                                      •   Make sure sub-sites and content are retired when they’re
                                                                          obsolete, rather than using up your storage space and
                                                                          diluting your search results.


                                                                                                                        Page 28 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 33 of 117



  •   Ensure that the right people have access to the right
                                                                        Using SharePoint Online as a B2B Extranet
      content.
  •   Let sub-site owners know what templates and themes they           solution
      can use.
  •   Smoothly transition ownership of a site from one person to        With SharePoint Online, partners connect directly to a
      another.                                                          members-only site in Office 365, without access to the corporate
                                                                        on-premises environment or any other Office 365 site. Office
  Elements of a governance model                                        365 Extranet sites can be accessed anywhere.

  Your governance model needs to address the following issues:          Industry     verticals  where     business-to-business (B2B)
                                                                        collaboration is key to their business success include the
  •   Site creation
                                                                        automotive, manufacturing, retail and energy. The following
  •   Permissions management
                                                                        example depicts Contoso Ltd, a company whose core of their
  •   Information architecture
                                                                        business is collaboration with partners and vendors.
  •   Site lifecycle and retirement
  •   Storage limits
  •   Classification of information
  •   Customization
  •   Data protection
  •   Navigation
  •   Search
  •   Roles and responsibilities for supporting the site

  Information architecture
  A site’s information architecture is like the table of contents for
  a book: It determines how the information in that site — its
  webpages, documents, lists, and data — is organized and
  presented to the site’s users. Information architecture is often
  recorded as a hierarchical list of site content, search keywords,
  data types, and other concepts.

  To create an information architecture, you must analyze the           SharePoint Online B2B collaboration features
  information to be presented in the site. Here are some of the
                                                                        •   SPO Cloud B2B: You can have both Intranet and Extranet
  questions you can use to develop an information architecture:
                                                                            (B2B) sites in the same SharePoint online tenant. You can
  •   What kind of content will you have on the site? How will that         allow sharing with user initiated invitations but with added
      translate into sub-sites, lists, libraries, and so on?                IT control.
  •   How will information be presented in the site?                    •   Site-owners only sharing: Ability to have site collections
  •   How will site users navigate through the site?                        where only Owners can bring in or share with new users. Site
  •   How will information be targeted at specific audiences?               Members, which are typically external partner users, can see
  •   How will search will be configured and optimized?                     only the existing site members in the site. This helps in
                                                                            governing what partners can see and with whom they can
  Part of your information architecture might include classification
                                                                            share your corporate partnership documents. See Create a
  of information.
                                                                            partner-facing Extranet Site in Office 365 for more details.
  If the information you’re dealing with has high value to the          •   Allow users to Invite new partner users: In certain Site
  company, requires special security, or is covered by regulatory           Collections, Admins can optionally allow users to invite new
  compliance rules, you might want to set up a classification               partner users. In this model, an email invite is sent to the
  scheme to identify specific types of content that need to be              partner user and the user must redeem that invite to access
  managed carefully. After you’ve organized information into                the resource. See Manage external sharing for your
  specific lists and libraries, you can use governance features to          SharePoint Online environment for details.
  manage how the content is managed.                                    •   Restricted Domains Sharing: Admins can control the list of
                                                                            partner domains that their employees can share with
  Please refer to the article - Best practices for creating and
                                                                            outside the organization. Either an allow list of email
  managing team sites for more information on Governance and
                                                                            domains or a deny list of email domains can be configured.
  Best Practices.
                                                                            See Restricted Domains Sharing in O365 SharePoint Online
                                                                            and OneDrive for Business more details.
                                                                        •   Auditing & Reporting: Activities of the business partner
                                                                            users are audited and reports can be viewed in Office 365
                                                                            Activity Reports.




                                                                                                                        Page 29 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 34 of 117



  For more details, please refer to the support article - SharePoint       set which links appear in this section. For more information,
  Business to Business Collaboration: Extranet for Partners with           see Change the Links list on the SharePoint Home page.
  Office 365.                                                           6. SharePoint sites you visit frequently or, if enabled by your
                                                                           administrator, a list of recommended SharePoint sites
                                                                           generated by Office Delve. In addition to the site name and
  New and Upcoming Features
                                                                           link, you will also see recent activity information about the
                                                                           site, for example, if something on the site has been recently
  Microsoft’s vision for SharePoint Online focuses on four areas of
                                                                           updated. If 12 or more sites are listed in this section, you'll
  innovation:
                                                                           see a See all link that, when clicked, will take you to a page
  •   Simple and powerful file sharing and collaboration on any            that lists all of the SharePoint sites you visit frequently.
      device.                                                           7. Suggested SharePoint sites based on recent searches or, if
  •   The mobile and intelligent intranet, with modern team sites,         enabled by your administrator, a list of recommended
      publishing, and business applications on your desktop and            SharePoint sites generated by Delve.
      in your pocket.
                                                                        For more details, refer to the Find sites and portals in Office 365
  •   An open and connected platform that evolves SharePoint
                                                                        article.
      extensibility to embrace modern web development.
  •   Investments in security, privacy and compliance across            Modern Experiences in SharePoint Online
      Office 365.
                                                                        The modern experiences in SharePoint Online are:
  Please refer the blog post and watch the Microsoft Mechanics
  playlist to learn about great new features coming to SharePoint       •   Modern team sites
  Online..                                                              •   Modern list and library experiences
                                                                        •   Modern site pages
  SharePoint home page in Office 365
                                                                        "Modern" experiences are gradually released in SharePoint
  The SharePoint home page in Office 365 is where you can easily        Online and you can control how they are taken into use from
  find and access SharePoint sites and portals within your              tenant or site level. If you have a lot of existing important
  organization. If enabled by your administrator, you can also          customizations, you can defer taking new experiences into use
  quickly create new team sites from the SharePoint home page.          until needed customizations scenarios can be enabled with
                                                                        them as well.

                                                                        Modern Team Site
                                                                        The home page of a SharePoint Online modern team site gives
                                                                        you immediate visibility into site activity and important
                                                                        documents, with quick access to Office 365 Groups, its members
                                                                        and associated Office 365 apps.




  1. A search box where you can search for sites you've recently
     visited or files you've recently viewed or edited. You can also
     search for other sites, files, or people in your organization.
  2. A link to start a new team site if enabled by your                 You can access your team site from the SharePoint Home page,
     administrator. For help starting a new team site, see Create       from the Files section of your Office 365 Group, or on the go
     a site.                                                            with the SharePoint mobile app.
  3. SharePoint sites you're following.
  4. Recent SharePoint sites you've visited. Clicking See all will
     take you to a page that lists all recent SharePoint sites you’ve
     visited.
  5. Links to SharePoint sites and portals featured by your
     organization. If you're an Office 365 administrator, you can



                                                                                                                          Page 30 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 35 of 117



                                                                      Integration with Office 365 Groups
                                                                      Office 365 Groups is a powerful and productive platform that
                                                                      brings together conversations and calendar from Outlook,
                                                                      information and files from SharePoint, tasks from Planner, and a
                                                                      shared OneNote notebook into a single collaboration space for
                                                                      your team. All new and existing Office 365 Groups get a team
                                                                      site.




                                                                      When you create an Office 365 Group in Office 365, a SharePoint
                                                                      team site is automatically created and any users you add to your
                                                                      Office 365 Group get added to the team site. All members of the
                                                                      Office 365 Group have access to the team site and can add
                                                                      additional document libraries, lists, and web apps as needed.
                                                                      There's no need to create a distribution list or a SharePoint
                                                                      group.

                                                                      Modern document libraries
                                                                      Helping people share files and collaborate on content has
                                                                      always been central to our mission. That’s why we’re creating a
                                                                      better experience for document libraries that’s faster, more
                                                                      intuitive and responsive.



  Note: Some functionality is introduced gradually to
  organizations that have opted in to the First Release program.
  This means that you may not yet see this feature or it may look
  different than what is described in the help articles.

  For more details, refer to What is a team site? article.

  Team site publishing pages and new web parts
  Modern team site pages are fast, easy to author and support
  rich multimedia content. And pages look great on any device, in
  a browser or from within the SharePoint app. Using pages is a
  great way to communicate and share your ideas—such as status
                                                                      Modern document libraries have an updated user interface that
  and trip reports, how-to write-ups, know-before-you-go guides
                                                                      offers an experience similar to OneDrive, so it’s more intuitive to
  and frequently asked questions.
                                                                      create a new folder and upload files in the browser.

                                                                      In a document library, you can:

                                                                      •   Add, edit, delete, co-author, and download documents.
                                                                      •   Control who has access to a library, a folder with in a library,
                                                                          or an individual file within a library.
                                                                      •   Track the activity on a file, such as when it was last modified,
                                                                          and receive a notification when something has changed.
                                                                      •   Create a custom view of a document library
                                                                      •   Share files or folders with others.
                                                                      •   Add a link in a document library to something that is stored
                                                                          outside the library, for example, a link to a file located in a
                                                                          different library or even a link to an external web page.
  Just click the + sign and pick a web part from the toolbox to add   •   Highlight a link, file or folder in a document library so you
  content to your page. The new “highlighted content” web                 and others can get to them quickly.
  part lets you set criteria so that specific content will
                                                                      Mobile browsers have the same features as the desktop, making
  automatically and dynamically populate in that area of the page.
                                                                      SharePoint productive for every user—whether they interact via
  And using the SharePoint Framework, developers can build
                                                                      mouse, keyboard, touch or screen reader.
  custom web parts that will show up right in the toolbox.


                                                                                                                         Page 31 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 36 of 117



  Learn more about how to use modern libraries in this article:
  What is a document library?.

  Modern Lists
  We’re delivering a modern list experience that looks great and
  is responsive, accessible and easy to use on any device. The
  modern SharePoint list experience will be automatically
  available to all existing classic SharePoint Online lists.




  With modern SharePoint lists you can:                               With PowerApps, you can connect, create and share business
                                                                      apps on any device in minutes. You can build efficient mobile
  •   Improve ease of use by empowering users to add columns
                                                                      forms and apps directly from a SharePoint list, without needing
      to lists and sort, filter and group data in place.
                                                                      to write code. PowerApps and Flow share a common connector
  •   Elevate data quality by viewing and editing all item details
                                                                      framework that allows you to weave in dozens of data sources
      in the information panel without leaving the list.
                                                                      on-premises and in the cloud, including Exchange, SQL,
  •   Improve productivity by bulk editing list items with Quick
                                                                      Dynamics, Salesforce, Google, Mail Chimp, Twitter, Wunderlist
      Edit.
                                                                      and more.
  •   Automate simple business processes with versions,
      approvals and alerts.
  •   Enrich static information with rich data types including
      people, images and managed metadata tags.

  In addition, modern SharePoint lists look great on the
  SharePoint mobile app — making every location and every
  device a first-class component of business processes.




                                                                      Flow and PowerApps are both currently in public preview.

                                                                      SharePoint Site Contents page
                                                                      The new SharePoint Online Site contents page has been
                                                                      redesigned to help site owners, members and visitors get an
                                                                      immediate view into the activities within the site, like site visits
                                                                      and trending content. Plus, it provides clearer access to add lists,
                                                                      document libraries, subsites and apps.




  Integrating PowerApps and Microsoft Flow
  Customers regularly exchange data between SharePoint lists
  and other systems to support business processes. Flow
  automates workflow and data exchange between SharePoint
  and a variety of Microsoft and third-party services. Now, you can
  create and launch Flows directly from a SharePoint list and store
  and modify that data within SharePoint.



                                                                                                                         Page 32 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 37 of 117



                                                                       You can use the SharePoint mobile app to:

                                                                       •    Navigate from Sites to team sites you follow or frequently
                                                                            visit.
                                                                       •    Navigate from Links to important sites configured by your
                                                                            organization.
                                                                       •    Catch up on what’s happened with the Activity view, which
                                                                            shows recent file activity in your team site.
                                                                       •    Open your document libraries with the OneDrive app and
                                                                            then edit your files using Office mobile apps like Word,
                                                                            Excel, PowerPoint and OneNote.
                                                                       •    Learn more about people you work with and discover what
                                                                            they are working on.
  Site visits and Trending content                                     •    Perform an enterprise-wide search to find sites, files and
                                                                            people throughout your organization.
  You can view the number of visits to your site within a rolling 7-   •    Android first: you’ll be able to launch a PowerApp from a
  day period. You can also view trending content - the most                 team site directly in the SharePoint mobile app.
  popular content on your site - over a rolling 2-week period.
                                                                       Learn more about SharePoint mobile app for iOS, SharePoint
  Tips                                                                 mobile app for Android and the SharePoint mobile app for
  Need help getting started creating and setting up content?           Windows 10 Mobile.
  Check the Tips box. You can go directly to the pages where you
  can set up and customize your site, lists, libraries, and more.
                                                                       SharePoint Online sync preview
  Refer to The SharePoint Site Contents page article for more          Public preview of a single sync experience for all your files in
  information.                                                         Office 365, across OneDrive and SharePoint has been
                                                                       announced. Please refer to the new sync options in OneDrive
  New site collection limit                                            section later in this document.

  As more and more teams embrace the breadth of capabilities           Auto-acceleration for your SharePoint Online
  offered in SharePoint Online across team sites, Office 365 Video
                                                                       tenancy
  and portal sites, their content storage requirements are
  growing. To address this, we will increase the SharePoint Online     SharePoint Online now supports home realm discovery when
  site collection storage limit in the coming weeks from 1 TB to 25    users log on by using third-party identity providers, such as
  TB. This increased limit will be immediately reflected in the        Active Directory Federation Services (ADFS). This feature
  official SharePoint Online boundaries and limits article.            reduces logon prompts for users by "accelerating" the user
                                                                       through the Azure Active Directory home realm discovery logon
  SharePoint Mobile App                                                page. This feature is called auto-acceleration and is applied by
  The SharePoint mobile app helps keep your work moving                running a Windows PowerShell cmdlet in the SharePoint Online
  forward by providing quick access to your team sites,                Management Shell.
  organizational portals and the people you work with throughout       Refer to Enable auto-acceleration for your SharePoint Online
  Office 365 by letting you search for content and people across       tenancy article for configuration details.
  your organization. We leverage the Microsoft Graph to power
  several of the in-app experiences, providing you relevant            Office 365 Public CDN Developer Preview
  information to get to the content and people you work with
                                                                       Office 365 Public Content Delivery Network (CDN) capability in
  most frequently.
                                                                       the Office 365 will enable you to automatically host static assets,
                                                                       like images and JavaScript files in CDN for providing better
                                                                       performance with SharePoint pages. CDN will work effectively
                                                                       as a geo-distributed caching proxy, by caching the static assets
                                                                       closer to the browsers requesting them.

                                                                       Office 365 Public CDN is now released as a Developer Preview
                                                                       for all tenants in Office 365. You can start using it by explicitly
                                                                       enabling the capability on the tenant level using PowerShell
                                                                       cmdlets.

                                                                       Refer to Office 365 Public CDN Developer Preview Release blog
                                                                       post for more information.




                                                                                                                         Page 33 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 38 of 117



  Scenarios                                                           agreements, land records, project files, purchase orders etc.
                                                                      Storing paper can be costly, particularly when offsite storage is
                                                                      required, and offers no return on investment. Retrieving paper
  This section provides a walkthrough of some of the scenarios
                                                                      documents is time consuming and the possibility exists that they
  where SharePoint Online can be used in an Organization. In
                                                                      can be misplaced.
  most of these scenarios, related services like OneDrive, Groups,
  RMS, Yammer, O365 Videos also play a role.                          Document digitization is the process of converting paper
                                                                      documents into digital format. SharePoint lets you manage
  Onboard new employees
                                                                      these digital records securely and meet legal and compliance
  First days are stressful—for both new employees and the HR          needs through its content encryption, retention policies,
  department. There’s a lot to learn and a lot to tell. SharePoint    auditing and ediscovery capabilities.
  can be the single hub for everything that a new hire needs on
                                                                      Microsoft Partners provide scanning solutions integrated with
  its first day, and beyond.
                                                                      SharePoint Online to support your document input lifecycle
  You can make it easier for people to understand the business,       needs through scanning, OCR, barcode recognition, indexing
  and ramp up rapidly. You can take advantage of automatic task       and many more other features.
  routing and use forms built right into your site, leading to less
                                                                      •   Share and Track records. Scanning can help you share the
  paperwork and faster completion.
                                                                          information in those records instantly with users across
  •   Onboarding Site with all the information new hires would            multiple locations. They can eliminate the need for costly
      need – Company information, Employee handbook,                      reproduction and mailing and are also easier to track
      onboarding processes, Forms to fill and, documents to               electronically.
      submit.                                                         •   Prepare for disasters. Scanned records can be an integral
  •   New Hire Training material. Wikis, Videos, Documents and,           part of your disaster recovery plan. This provides extra
      links to LMS Courses/Modules                                        assurance that you will be able to access the information in
  •   Welcome Videos from the Leadership Team published in the            the records should disaster strike.
      New Hire Channel on O365 Videos                                 •   Respond to audits and discoveries. Records are subject to
  •   Scan, OCR and Upload all the statutory documents                    audits, discovery demands, and related legal inquiries.
      submitted by Employees in to the Record Center. Search              These requests are often high-profile and extremely time
      and retrieve as per need later                                      sensitive. Digital records are easy to store & search and can
  •   Business Process Workflows to gather Employee                       help you quickly comply with these kinds of requests.
      information and complete joining formalities                    •   Protect aging paper originals. In case of fragile paper
  •   Yammer integration. Share content on Yammer and engage              records, scanning can offer significant benefits. Digitizing
      new hires in 2-way conversations                                    fragile records preserves the integrity of the originals by
                                                                          allowing them to be handled less. And often, the scanning
  Share your knowledge
                                                                          process increases legibility of aging or hard-to-read records.
  With SharePoint, your knowledge isn’t limited to the people in      •   Save money and free up office space. Storing paper records
  your immediate circle. SharePoint lets you share what you know          in your office is extremely costly. If you have paper records
  with as many people as you want, whether they’re in your                that are currently taking up space in your office, digitizing
  department or in another country.                                       these records can save you both storage space and money.

  •   Knowledge Management Portal with one or more Site               Boost business processes
      Collections having one or more document libraries each to
                                                                      With SharePoint you could improve your business processes
      store content as per the appropriate information
                                                                      and help people save time. Automating recurring approval or
      architecture
                                                                      review processes is easy and doesn’t take much time with built-
  •   Assign Viewers, Members and Owners Permissions to users
                                                                      in workflows. With Visio you can work with others to design and
      as per the business need
                                                                      model processes that run in SharePoint.
  •   Rights Management integration in document libraries
      containing sensitive documents                                  •   Employee Self Service Portal. Automate all employee
  •   Approval workflows to review the content being submitted            processes like Leaves, Expense Reimbursement, Employee
  •   Term Store hierarchies to create a Taxonomy to tag,                 Benefits, Investment Declaration, Voluntary Provident Fund,
      navigate and search documents                                       LTA
  •   Retention Policies to expire/archive old content                •   Automate IT Service requests like SmartCard, Hardware
  •   Show Videos published in Office 365 Videos                          procurement, Software procurement, Software download,
  •   Yammer integration to share the documents on Yammer for             Installation and, Support
      feedback, discussion and updates                                •   Other requests like Travel, Cab, Visa, Company Letter,
  •   Delve powers the content discovery                                  Employment Certificate, Salary Certificate

  Digitize your records                                               Align your teams

  All Organizations handle a lot of paper documents – employee        Deals are won and lost depending on how closely marketing and
  records, Know Your Customer (KYC) documents, legal                  sales teams are aligned. That’s how important communication is



                                                                                                                       Page 34 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 39 of 117



  and that’s why SharePoint gives people a better way to stay in       SharePoint and Yammer working together can help you take
  sync.                                                                your IT support beyond the telephone - way beyond. Think of it
                                                                       as a virtual helpdesk.
  •   SharePoint site (Sales Portal) where sales representatives
      can access the most up-to-date marketing information,            •   A one-stop shop where people can get in touch with IT,
      even when on the road, so that messaging is consistent.              browse through a shared knowledge base, and submit ticket
  •   Sales and Marketing teams can work together, refine                  requests to get help.
      content and keep it up to date                                   •   Enterprise Wiki to capture and share all the support and
  •   Sales Excellence team can publish Sales reports, campaigns,          troubleshooting information. Quicker answers to common
      promotions, contests and other relevant updates                      problems.
  •   Rights Management integration in document libraries              •   Office 365 Videos channel to host videos on common tasks
      containing sensitive documents                                       and self-service troubleshooting
  •   O365 Video Channels to host videos on service offerings,         •   Yammer Groups for faster, more focused conversations
      product updates, selling it right, major announcements, how          between people and IT—all without ever being placed on
      to compete and, win & loss analysis                                  hold.
  •   Yammer Groups where teams can have conversations, share
                                                                       Other scenarios
      ideas, share best practices, knowledge on customers,
      competitors, or sales processes, making it easier to act on      With its rich feature set SharePoint can help you solve lot more
      new opportunities and close deals more quickly.                  business problems. Some of these would require study of
                                                                       existing processes and applications and Organization’s vision
  Crunch the numbers together
                                                                       and priorities.
  Crunching the numbers doesn’t have to be difficult. SharePoint
                                                                       •   Intranet Portal. Corporate news, Industry News, company
  lets you gather a lot of information from different people and
                                                                           history, founders, leadership team, offices, CSR activities,
  different departments into a single spreadsheet or multiple. Best
                                                                           award winners
  of all, you can work with more than one person—even your
                                                                       •   Department Sites. HR, Finance, Legal, Sales, Marketing,
  whole team if you want—on the same spreadsheet at the same
                                                                           Travel, Quality etc. – structure, leaders, locations, useful
  time.
                                                                           documents, FAQs, Yammer presence, Video channels.
  Crunching the numbers together doesn’t just make your life           •   Country sites. Travel information for employees visiting
  easier, but it also helps boost productivity and can lead to more        different countries. Cities, Culture, Stay, Food, Currency,
  insights that can be easily shared with anyone in your                   Things to see, Local contacts, Helpline numbers, useful
  organization.                                                            Yammer Groups and Video Channels
                                                                       •   Careers website. Career profiles, Roles in technical / non-
  •   Budgeting or Quota setting exercises where multiple teams
                                                                           technical streams, training opportunities, mentoring
      need to come together and provide inputs which need
                                                                           programs, soft skill programs, part-time education, work
      analysis and discussion
                                                                           from home programs and, current openings.
  •   RFP Response Teams working on complex bids where
      multiple inputs are required from users across multiple
      locations – requirements, effort estimates, input costs,         Resources
      billing rates, quality parameters, timelines and, competitors.
                                                                       General Information
  Help meet compliance needs
                                                                       •   SharePoint Online Service Descriptions
  Trying to make sense of all the rules, laws, and regulations you
                                                                       •   Data Encryption in OneDrive for Business and SharePoint
  need to follow is hard enough without retrofitting your whole IT
                                                                           Online
  infrastructure to comply with them. You won’t run into this
                                                                       •   Find content about SharePoint Online for Office 365 for
  problem with SharePoint because it’s built to make compliance
                                                                           business
  easy and straightforward.
                                                                       •   Should I save my documents to OneDrive for Business or a
  •   Digitize and preserve important Paper documents and files            team site?
      like land records, employee records, contracts and other         •   Set up Office 365 file storage and sharing
      legal agreements                                                 •   Work with files in a document library
  •   Automate many of the processes for managing, protecting,
                                                                       Microsoft Virtual Academy (MVA) Courses
      and preserving critical data
  •   Create retention schedules to manage the entire life cycle       •   The Modern Intranet Powered by SharePoint Services
      of your organization’s digital assets.                           •   Plan a Collaboration Solution Using Office 365
  •   Respond quickly to litigation or audits by using self-service    •   SharePoint and Office 365 Cloud-Connected Hybrid
      eDiscovery to help get what you need immediately without             Scenarios
      involving IT.                                                    •   Office Graph, Delve, and SharePoint: Better Together
                                                                       •   Transform SharePoint Customizations to SharePoint App
  Provide the right support
                                                                           Model
                                                                       •   Create SharePoint Online Site Collections


                                                                                                                       Page 35 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 40 of 117



  •   SharePoint Online Migration Planning
                                                                      Features
  Planning
                                                                              Save your work files to OneDrive for Business so
  •   Plan sites and manage users
  •   Plan content on sites                                                               they're always with you
  •   Plan the content for your Team Site
  •   Best practices for creating and managing team sites             •   Store. Securely store all your files and share them with
                                                                          coworkers. Each user gets 1 TB of storage.
  Performance
                                                                      •   Sync. Sync files across devices and access them anywhere,
  •   Diagnosing performance issues with SharePoint Online                even when you’re offline.
  •   Navigation options for SharePoint Online                        •   Search. Find the files you need in seconds with simple
  •   Using content delivery networks in SharePoint Online                search. Or use Office Delve to discover new relevant
  •   Delay loading images and JavaScript in SharePoint Online            content.

  Developers
                                                                                Get work done together with anyone at any
  •   Customize your Office 365 team site for file storage and                                     time
      sharing
  •   SharePoint Add-ins
                                                                      •   Share. Securely share your files with colleagues, business
  •   Use the App Catalog to make custom business apps
                                                                          partners, or customers. You control who can see and edit
      available for your SharePoint Online environment
                                                                          each file.
  Also, refer to the Office 365 Application Development section       •   Contribute. OneDrive for Business lets you use familiar
  later in this document.                                                 tools to create, edit, and review documents in real time and
                                                                          even discuss them on Yammer.
  Administrators
                                                                      •   Manage. Keep everyone working on the most recent
  •   Find content about the SharePoint Online admin center               version of a document, and view or restore previous
  •   Manage site collections and global settings in the                  versions if you need to.
      SharePoint admin center
      SharePoint Online URLs or IP addresses
  •
                                                                      Storage plans
  •   SharePoint Online: software boundaries and limits
  •   Introduction to the SharePoint Online Management Shell
                                                                      Office 365 customers on our premium Enterprise, Government
  •   Enable auto-acceleration for your SharePoint Online
                                                                      and Education plans will receive OneDrive for Business unlimited
      tenancy
                                                                      storage. Specifically, this includes unlimited storage for
  •   Introduction: Control user access with permissions
                                                                      individuals in organizations with more than five people
  •   Edit permissions for a list, library, or individual item
                                                                      subscribing to one of the following plans:
  •   Types of files that cannot be added to a list or library
  •   SharePoint Business to Business Collaboration: Extranet for     •   Office 365 Enterprise E3, E4 and E5
      Partners with Office 365                                        •   Office 365 Government E3, E4 and E5
  •   Create a partner-facing Extranet Site in Office 365             •   Office 365 Education
  •   Restricted Domains Sharing in O365 SharePoint Online and        •   OneDrive for Business Plan 2 and SharePoint Online Plan 2
      OneDrive for Business
                                                                      Note: Customers on all other Office 365 Enterprise, Business and
  •   Switch the default experience for lists or document libraries
                                                                      standalone plans that include OneDrive for Business will
      from new or classic
                                                                      continue to receive 1 TB of storage per user.
  •   Restrict access to SharePoint Online with Microsoft Intune

                                                                      Modern Attachments

  OneDrive for Business (OneDrive)                                    In Outlook 2016 you can easily attach documents you most
                                                                      recently worked on to your emails from the Insert tab. When you
             Store your files with the industry leader in             attach files from OneDrive for Business or SharePoint Online,
             enterprise-grade software, not a startup or              you can share them as View only, or give the recipients Edit
                                                                      permissions, which helps them collaborate easily on one copy
                    consumer-focused company.
                                                                      that everyone works on.

  OneDrive for Business is a place where you can store, sync, and     •   Recent items. Outlook provides you with a list of the recent
  share your work files. OneDrive lets you update and share your          files you saved or worked with. These files could be saved
  files from anywhere and work on Office documents with others            locally, or they might exist on internal network locations,
  at the same time.                                                       such as OneDrive, Group Files, and SharePoint.




                                                                                                                      Page 36 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 41 of 117



                                                                    Next Generation Sync Client for Windows
                                                                    and Mac

                                                                        Office 365 ProPlus software available for download, doesn’t
                                                                        include the next generation sync client for PCs.



                                                                    Setup Guidance

                                                                    Step-by-step guidance for IT administrators to deploy the
                                                                    OneDrive for Business Next Generation Sync Client to your
                                                                    organization is available for both Windows and Mac OS X.
  •   Browse Web Locations. This option lets you select files
                                                                    For users who want to set up Next Generation Sync Client on
      from your OneDrive, SharePoint sites, or Group Files that
                                                                    their own there are setup guides for Windows and Mac OS X.
      you've accessed before.

                                                                        To block users in your tenant from syncing OneDrive for
                                                                        Business libraries using the old OneDrive for Business sync
                                                                        client (groove.exe), set the GrooveBlockOption parameter
                                                                        value to HardOptIn in Set-SPOTenantSyncClientRestriction
                                                                        cmdlet.



                                                                    New and Upcoming features
  Manage the items attached to an email

  After you've attached an item, select the drop-down menu next     Information in this section is based on blog post: Major
  to the attachment to take other actions, such as Open, Remove,    OneDrive updates at Ignite 2016 include SharePoint Online sync
  Print and so on.                                                  preview.

  If you've attached a file from a shared location, you can also    Powerful new sync options
  choose:
                                                                    Public preview of a single sync experience for all your files in
  •   Attach as copy. If you want to send a local copy of a file,   Office 365, across OneDrive and SharePoint has been
      instead of the file on a shared location.                     announced. Refer to Get started syncing SharePoint sites with
                                                                    the new OneDrive sync client – Preview article.

                                                                    •    SharePoint sync is being added to the OneDrive sync client,
                                                                         which we released last year, and offers superior levels of
                                                                         reliability, performance and control—including the flexibility
                                                                         to select the specific folders you want to take offline.



  •   Change permissions. If you want to select edit or view only
      permissions on a shared file




                                                                                                                      Page 37 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 42 of 117



  •   Shared folder sync is another powerful capability shipping
      with this preview. If a colleague in your organization shares
      a folder with you from their OneDrive, then you can choose
      to take that folder offline.
  •   For better visibility of what is going on with your sync client,
      we’re rolling out the activity center. When a file is added,
      deleted or changed in a folder that you are syncing, the
      activity center shows you exactly what happened—so you
      can catch up on the most recent activity and see current sync
      status.

                                                                         Access all your Office 365 files through the
                                                                         OneDrive browser experience
                                                                         Our mission is to enable you to work with all your Office 365
                                                                         files wherever you are. We’re releasing an update to the
                                                                         OneDrive browser experience that enables you to access, edit
                                                                         and share all files and folders in SharePoint Online that you own
                                                                         or follow. Combined with the single experience in mobile apps
                                                                         and sync, you have one consistent way to work with the Office
                                                                         365 files you care about.




  Better previews and thumbnails
  OneDrive offers deep integration with Office Online, so you can
  view, edit and create Office files from any browser. There are
  times you want to view other types of files in the browser
  without downloading them. Rich previews for your most
  commonly used business file types are being enabled (rolling           We’ll start rolling this out to First Release customers in the
  out before the end of 2016).                                           coming months, and rollout to all customers will be complete in
                                                                         the first quarter of 2017.

                                                                         Download multiple files as a .zip file
                                                                         In the OneDrive browser experience, you can select multiple files
                                                                         and folders and download them in a .zip file. This update is
                                                                         rolling out before end of 2016.

                                                                         Keep informed with mobile notifications
                                                                         For iOS or Android users, we’ve added notifications when a
                                                                         colleague shares a file with you. You can now open the file
                                                                         directly from the notification.

                                                                         Extending the Scan function to handle multiple
                                                                         photos
                                                                         Earlier this year we released the Scan function on Android,
  Without leaving OneDrive, you will be able to preview Adobe            which enables you to take single photos that are then converted
  files, including Illustrator (.ai), Photoshop (.psd) and               to PDF files and uploaded to OneDrive. We’ve now expanded
  Encapsulated PostScript (.eps). Email files (.msg and .eml),           this allow you to add multiple photos and combine them in the
  almost all photo files (including many RAW formats) and                one PDF file. Now you can scan your multi-page expense receipt
  streaming video are also supported. Additionally, most of these        or extensive notes across multiple whiteboards into a single PDF
  file types now have high resolution thumbnails in the folder’s         that’s uploaded and stored in OneDrive.
  tile view.
                                                                         This feature will be rolling out to iOS in the coming weeks.




                                                                                                                          Page 38 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 43 of 117



  Understand the reach and impact of your work
  When you copy from OneDrive to SharePoint your file becomes
  accessible and discoverable by your team. On iOS, you can see
  over time how many people have discovered and viewed your
  files. This provides simple insight into the impact of your work.




                                                                         Per-user controls for OneDrive
                                                                         We’ll add (rolling out before the end of 2016) per-user controls
                                                                         for OneDrive directly in the Office 365 User Management
                                                                         console. As an admin, you will be able to set the storage quota
                                                                         and external sharing permissions for a specific user, as well as
                                                                         help a user who misplaced a file or inadvertently shared the
                                                                         wrong file with others. In emergencies, such as a lost device, you
                                                                         can sign a user out of OneDrive on all devices. And, when an
                                                                         employee leaves the organization or is terminated, you can take
  We’ll add this capability to Android and Windows in future             over the user’s OneDrive to move or copy important files to
  updates.                                                               other locations.

  New deeper Office 2016 integration                                     Dedicated admin console for OneDrive
  In the top right of the Office 2016 ribbon, you can see (available     This provides one place to discover and configure OneDrive-
  in First Release) the users who are currently editing the file and     specific settings and perform administrative tasks—many of
  launch Skype for Business to converse in real-time. You can also       which used to require PowerShell. Once deployed to your
  share the file, see the history of all activity on the file as well.   tenant, all tenant and SharePoint admins will have permissions
                                                                         to access the OneDrive admin center preview at
                                                                         https://admin.onedrive.com




  Being able to share with others and getting a snapshot of what
  is going on with your file without having to jump out of the
  Office app are big time-savers.

  Additionally, when you click the File tab to open a file, you’ll
  notice now that in addition to having access to files you recently
  accessed in OneDrive and SharePoint Online, you can now also
  access files most recently shared with you. The result is simple:
  access to all the files you’re working with on any device.




                                                                                                                          Page 39 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 44 of 117



  Key features by section include:

  •   Home: This is the dashboard for the admin center and will
      soon show recent Office 365 Message Center posts and
      usage reporting related to OneDrive for Business.
  •   Sharing: This section helps admins gain control over how
      and with whom your users are sharing information. This
      includes controlling the use of external sharing and
      anonymous links, as well as limiting which external domains
      users can share with.
  •   Sync: Admins can block syncing of specific file types and
      deny syncing to non-domain joined PCs.                            Additional parameters have been added to the PowerShell
  •   Storage: This section allows admins to easily set default         cmdlet, Set-SPOTenant, to allow configuration of restricted
      storage limits and document retention durations.                  domains using PowerShell.
  •   Device Access: This gives admins control over how and             All external sharing invitation emails will blind copied to set
      from where a user can access retheir files. This includes         mailboxes      using      BccExternalSharingInvitations    and
      allow/deny access from personal devices or specific
                                                                        BccExternalSharingInvitationsList parameters.
      networks as well as rich Mobile Application Management
      Intune policies for iOS and Android.                              Discourage Org-wide sharing
  •   Compliance: Admins can find quick links to the Office 365
                                                                        To discourage users from sharing files from their OneDrive with
      Security and Compliance Center for key scenarios like
                                                                        everyone in the Organization, hide “Everyone”, “All Users” and
      auditing, data loss prevention, retention, and eDiscovery.
                                                                        “Everyone except External Users” groups in the people picker.

                                                                        The Parameters to configure in the PowerShell cmdlet - Set-
  Options to secure OneDrive                                            SPOTenant are ShowAllUsersClaim, ShowEveryoneClaim and
                                                                        ShowEveryoneExceptExternalUsersClaim.
  Control provisioning of OneDrive
                                                                        Restrict Sync based on file types
  OneDrive for a user is created when they click on OneDrive tile
  or access the service first time. Their ability to create OneDrive    When required, block syncing of certain file types using the new
  site is governed by the create personal site permission in            sync client. For e.g. sync of .pst and .mp4 can be blocked as all
  SharePoint Online. By default, the permission is assigned to all      emails should in EXO mailbox and videos should be in O365
  users.                                                                Videos service Or, just to conserve bandwidth consumption.

  If your Organization is looking for a phased rollout then you can     The Parameters to configure in the PowerShell cmdlet - Set-
  create specific user groups and assign the create personal site       SPOTenantSyncClientRestriction is ExcludedFileExtensions.
  permission to them.
                                                                        Monitor User activities
  Enable Sync client restrictions
                                                                        Office 365 Audit log search and Management Activity APIs
  SharePoint Online administrator can use PowerShell cmdlets to         enable monitoring of user activities on OneDrive and also
  enable the OneDrive for Business sync client from only the            integrate them with existing SIEM tool in your Organization.
  domains present in the safe recipients list. For more information,    Refer to the Audit log search section later in this document.
  read Use Windows PowerShell cmdlets to enable OneDrive sync
                                                                        Configure usage or anomaly based alerts
  for domains that are on the safe recipients list.
                                                                        Office 365 Advanced Security Management enables you to set
  After that, if the version of sync client on a user’s PC is earlier
                                                                        up anomaly detection policies, so you can be alerted to
  than 15.0.4693.1000, sync client is considered outdated and user
                                                                        potential breaches of your network. For example, you can be
  will not be able to sync documents.
                                                                        alerted to impossible travel scenarios, such as if a user signs in
  Configure restricted Domain sharing                                   to the service to check their mail from New York and then two
                                                                        minutes later is downloading a document from OneDrive in
  At a tenant level, administrators can configure external sharing      Tokyo.
  by using either the Allow List or Deny List feature.
  Administrators can limit sharing invitations to a limited number      Advanced Security Management also lets you set up that can
  of email domains by listing them in the Allow List or opt to use      track specific activities. With out-of-the-box templates like Mass
  the Deny List, listing email domains to which users are               download by a single user, IT can easily create policies that flag
  prohibited to extend invitations.                                     when someone is downloading an unusually large amount of
                                                                        data. Alerts can also be for multiple failed sign-in attempts or
                                                                        signs in from a risky IP address.

                                                                        Configure Mobile App Management (MAM) for mobiles

                                                                        Intune MAM, part of Enterprise Mobility + Security (EMS) suite,
                                                                        provides ability to manage OneDrive mobile app and disable


                                                                                                                         Page 40 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 45 of 117



  user’s ability to copy-paste corporate content from their
  OneDrive to a non-managed/consumer app.

  Configure Conditional Access

  Azure AD Premium, part of Enterprise Mobility + Security (EMS)
  suite, provides Risk-based conditional access through an
  intelligent assessment of granting or blocking access to
  OneDrive. For e.g. access to OneDrive can be blocked is the user
  is using non-managed device.

  Additional Administrative settings for the sync client

  A variety of OneDrive and OneDrive for Business settings can be
  centrally administered through group policy. The group policy           Refer to: Activity Reports in the Office 365 admin center and
  objects are available as part of the OneDrive Deployment                Office 365 Reports in the new Admin Center - OneDrive for
  Package.                                                                Business usage articles for more details.

  The following User Configuration group policies are available:
                                                                          Migrate files from on-premises OneDrive
      Coauthoring and in-app sharing for Office files
  •
                                                                          in SharePoint 2013
  •   Configure OneDrive.exe to receive updates after consumer
      production
                                                                          After you connect your SharePoint Server 2013 on-premises
  •   Prevent users from changing the location of their OneDrive
                                                                          users to OneDrive for Business in Office 365, the first step is
      folder
                                                                          planning how your users will move their files to the cloud.
  •   Prevent users from configuring personal OneDrive accounts
  •   Set the default location for the OneDrive folder                    There are two ways in which you can plan to migrate your users’
  •   Users can choose how to handle Office files in conflict             files from their on-premises SharePoint Server 2013 OneDrive
                                                                          for Business document libraries to OneDrive for Business in
  The following Computer Configuration group policies are
                                                                          Office 365:
  available:
                                                                          •   Self-service migration: The users select the documents
  •   Prevent users from using the remote file fetch feature to
                                                                              they want to migrate and then move them to Office 365.
      access files on the computer
                                                                          •   Tool-based migration: The IT administrator creates or
  •   Set the maximum percentage of upload bandwidth that
                                                                              purchases a migration tool to move the content.
      OneDrive.exe uses
                                                                          For more details, read the Migrate OneDrive for Business
  For more information, refer to Administrative settings for the
                                                                          document library files from on-premises SharePoint 2013 to
  new OneDrive sync client support article.
                                                                          Office 365 article.

  OneDrive for Business usage reports
                                                                          Scenarios
  The new Office 365 Reports dashboard shows you the activity
                                                                          •   Drive Personal productivity. Be Productive from anywhere
  overview across the Office 365 products in your organization.
                                                                              and from any device.
  The OneDrive card on the dashboard gives you a high-level view
                                                                          •   Protect your critical business information. Cloud saved
  of the value you are getting from OneDrive in terms of the total
                                                                              files are not lost when local hard drives fail or are stolen, or
  number of files and storage used across all the OneDrive
                                                                              if an employee leaves the company and takes the computer
  accounts in your organization. You can then drill into it to
                                                                              & files with them.
  understand the trends of active OneDrive accounts, how many
  files are users interacting with as well as the storage used. It also
  gives you the per OneDrive account details.                             Resources
  You can get a view into OneDrive for Business usage by looking
                                                                          Watch Videos …
  at the Sites, Files, and Storage views.
                                                                          •   OneDrive for Business: Sync client updates demo
                                                                          •   OneDrive for Business: Demo of mobile device updates
                                                                          •   OneDrive for Business: Updates to web experiences
                                                                          •   OneDrive for Business: Demo of IT control updates
                                                                          •   OneDrive for Business: Demo tour of updates to sync client,
                                                                              mobile and web
                                                                          •   New IT management options in OneDrive for Business

                                                                          Read …




                                                                                                                             Page 41 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 46 of 117



  •   File Security in Microsoft SharePoint and OneDrive for            •   Office 365 Video also shows who uploaded the video and
      Business                                                              the various people who are in the video.
  •   Manage My Site settings for SharePoint Online                     •   This enhances the discoverability of the video and highlights
  •   How user profiles are deleted in SharePoint Online and                the main speakers; it, too, enhances when and how your
      OneDrive for Business                                                 videos appear in other users’ Delve activity feeds pivoting
  •   Attach a file to an email in Outlook 2016 for Windows                 off of the relevant context of who knows who
  •   Use Windows PowerShell cmdlets to enable OneDrive sync
                                                                        Changing a thumbnail for a video
      for domains that are on the safe recipients list
  •   Restricted Domains Sharing in O365 SharePoint Online and          •   After a video you've uploaded to Office 365 Video has been
      OneDrive for Business                                                 processed and is ready to play, you can add a custom
  •   How to determine the version of OneDrive for Business Sync            thumbnail for the video or you can choose from one of the
      client                                                                auto-generated thumbnails provided.
  •   How to enumerate a domain GUID in an Active Directory
                                                                        Add subtitles or captions
      forest
  •   Transition from the existing OneDrive for Business sync           •   Subtitles or captions are lines of text that appear at the
      client                                                                bottom of a video and provide a transcript of the audio
  •   Deploying the OneDrive for Business Next Generation Sync              portion of the video
      Client in an enterprise environment                               •   You can add subtitles or captions to any video by uploading
  •   Deploying the OneDrive Next Generation Sync Client on OS              one or more subtitle or caption files
      X and configuring work or school accounts
  •   Office 365 Reports in the new Admin Center - OneDrive for
      Business usage




  Office 365 Videos
  Office 365 Video is an intranet website portal where people in
  your organization can post and view videos. It's a streaming
  video service for your organization that's available with
  SharePoint Online in Office 365. It's a great place to share videos
  of executive communications or recordings of classes, meetings,       •   Office 365 Video only supports the Web Video Text Track
  presentations, or training sessions.                                      (.vtt) file format.

                                                                        Watching a video
  Features                                                              •   You can watch videos from where they are featured on the
                                                                            Office 365 Video home page, and from specific channels.
  Channels                                                              •   When you select a video thumbnail, the video plays right in
  •   Channel admins for Office 365 Video can create channels to            your browser window
      organize videos.                                                  Sharing videos with others
  •   You can have channels for particular subjects, for example,
      or for specific groups such as departments or teams
  •   You see only the channels that you have permission to view

  Uploading videos

  •   To upload a video, you upload it to a specific channel.
  •   You can upload multiple videos to a channel at the same
      time.                                                             •   Embed an Office 365 video on your site. You can display the
  •   Anyone in your organization who has edit permission for a             video on a SharePoint Online site or other website by
      particular channel can upload videos to it                            adding the embed code for that video to the page where
                                                                            you want the video to appear.
  Editing information about a video
                                                                        •   Post to Yammer. You can post to Yammer about a video
  •   Providing information about a video will make it easier for           while you're watching it, and your post will automatically
      other people to find it through search, and will provide              include a link to the video that you're watching.
      additional context for it in Delve and the Office Graph           •   Send a link to a video in an email. To get a link for a video,
  •   You have to have owner or editor permission for the channel           select the video in Office 365 Video and then copy the URL
      that the video is in                                                  from the browser address bar.

  Owner and people metadata                                             Discover spotlighted channels and videos



                                                                                                                         Page 42 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 47 of 117



  •   Admin can spotlight up to three channels and four videos         On the Video page, next to the date when the video was
      on the home page.                                                uploaded, you'll see the cumulative number of video views. This
  •   Person with edit permission for a channel can spotlight up       information is updated every 15-20 minutes.
      to five videos on the page for that channel.

  Find the most popular videos

  •   See what videos are most popular for your entire
      organization, check the Trending section on the home page.
  •   See what videos are particularly popular in a certain channel,
      check the Trending section on that channel page.

  Find videos that you've uploaded                                     The Statistics link shows additional statistics for that video. The
                                                                       first graph shows:
  •   See what videos you've uploaded to a channel, select a
      channel, and then choose My Videos.                              •    the total number of views by day for the last 14 days
                                                                       •    the total number of unique visitors by day for the last 14
  Search for a video
                                                                            days
  •   Search for a particular video by typing what you are             •    the total number of views per month for the last 36 months
      searching for in the Search videos box.                          •    the sum of unique daily visitor counts per month for the last
  •   Find videos that are in Office 365 Video by using SharePoint          36 months.
      enterprise search.
                                                                       This information is updated once a day.
  Restore a video in the Recycle Bin

  •   Deleted videos sit in the Recycle Bin for 90 days, and it is
      now possible to recover and restore videos from the Recycle
      Bin.
  •   Admins can restore videos that have been deleted by a user


  Channel permissions

  There are three types of channel permissions: owners, editors,
  and viewers. You must have owner permission to change
  permission settings.                                                 The second graph shows how viewers interacted with the video.
                                                                       For example, you can see which parts of your video users viewed
  •   Owners - has full control over a channel. They can manage
                                                                       the most or the least. The numbers on the left represent the
      the channel from the channel settings page, upload videos,
                                                                       number of times a specific section of the video was viewed. The
      delete videos, and delete the channel.
                                                                       numbers along the bottom of the graph represent 10 specific
  •   Editors - has edit permission for a channel. They can upload
                                                                       time ranges within the video and the percentage of the video
      videos and delete videos. Then cannot manage the channel
                                                                       that corresponds to each time range. This information is
      settings or delete the channel.
                                                                       updated once a day.
  •   Viewers - can view all of the videos that are in the channel.
      By default, everyone in your organization has viewer
      permission for a channel when the channel is created.

  By default, only channel owners will see the download link on
  the player page for videos. To change who can download videos
  from the channel, select an option from the Show download
  link for videos to list.


  View statistics for a video

  The video viewer statistics gives people insights into how their
  videos are being viewed—highlighting viewing spikes where
  shared via email and Yammer or discovered within Office Delve.
                                                                       Client Requirements
  It shows aggregate data on how many people have watched
  your video and how long they spend watching it, visualizing the      Desktop
  drop-off rates over time.
                                                                                                                     Playback
                                                                           Browser        OS
                                                                                                                     Supported
                                                                           Edge           Windows 10                 HTML5



                                                                                                                         Page 43 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 48 of 117



                                               Playback                •   Introducing Office 365 Video
      Browser             OS                                           •   What’s New: Office 365 Video
                                               Supported
                                                                       •   Overview of Office 365 Video and how to use it
      IE 11               Windows 10           HTML5
                                                                       •   What happens to a video file when you upload it into Office
      IE 11               Windows 8.1          HTML5                       365 Video?
      IE 11               Windows 7            Adobe Flash             •   Office 365 Video - Embed Video Throughout Your Intranet
      IE 9 - 10           Windows              Adobe Flash             Read …
      Chrome              Windows 7+ / OSX
                                               HTML5                   •   Meet Office 365 Video
      (latest)            (latest)
                                                                       •   What’s new—Office 365 Video
      Firefox             Windows 7+ / OSX                             •   Embed video throughout your intranet
                                               HTML5
      (latest)            (latest)                                     •   Create and manage a channel in Office 365 Video
      Safari (latest)     OSX (latest)         Native HTML5            •   Manage your Office 365 Video portal
                                                                       •   Video formats that work in Office 365 Video
                                                                       •   Embed a video from Office 365 Video
  Mobile
                                                                       •   Add subtitles or captions to a video in Office 365 Video
      Browser           OS                   Playback                  •   View statistics for a video in Office 365 Video
                                             Supported                 •   Video REST API reference
                                                                       •   Office 365 Video networking Frequently Asked Questions
      IE 11             Windows Phone 8.1    HTML5
                                                                           (FAQ)
      Chrome            Android 4.4.4        HTML5
      Safari            iOS 6                Native HTML5


  Microsoft Stream and Office 365 Video
                                                                       Yammer
                                                                       Companies looking to become more agile and customer-
  In July 2016, Microsoft announced the preview of Microsoft
                                                                       focused need to move beyond traditional centralized models to
  Stream, a new business video service that makes it easier to
                                                                       a more interconnected, flexible way of working.
  access and discover video content inside your organization.
  Microsoft Stream builds upon the learnings and success of            Yammer offers a smarter, faster way to connect and
  Office 365 Video, and over time the two experiences will             collaborate across a company. Yammer’s open, flexible
  converge, making Stream the de facto video experience in Office      workspaces are ideal for cross-company collaboration. With
  365.                                                                 Yammer, individuals and teams at a company can:

  There is no change for customers using Office 365 Video              •   Share and collaborate with the right people inside and
  during the Microsoft Stream preview. Microsoft Stream is                 outside the organization
  currently in Preview but Office 365 Video is a Generally Available   •   Tap into knowledge across an organization
  (GA) product.                                                        •   Connect and engage everyone
                                                                       •   Work seamlessly with Office
  For the immediate term, nothing changes with O365 Video.
  Microsoft Stream and Office 365 Video are two distinct services      By creating a dynamic network of people and knowledge across
  at this time                                                         a company, Yammer enables employees to respond faster,
                                                                       accomplish more, and keep the business moving forward
  •     If you have O365 E/A/G license use O365 Video.
                                                                       together.
  •     If you don't have O365 E/A/G license, now you can use
        Microsoft Stream Preview.
                                                                       Features
  Over time, Microsoft Stream and Office 365 Video will converge
  into a single solution.
                                                                       •   Groups: From departmental communications to your next
                                                                           campaign launch or company event, set up a Group in
  Scenarios                                                                seconds for any team, project or interest.
                                                                       •   Related Groups: You can add and prioritize groups related
  •     On-demand Trainings                                                to the ones you’ve already joined so coworkers can discover
  •     Corporate Messages                                                 even more relevant people, content, and conversations.
  •     Community knowledge sharing                                    •   Announcements: Share an announcement with a group to
  •     Help & How to                                                      instantly notify members of important updates.
                                                                           Administrators can pin Announcements to a group for easy
                                                                           discovery
  Resources                                                            •   User Profiles: Upload a picture, fill in contact details and list
                                                                           your expertise. Profiles aggregate all your information,
  Watch Videos …                                                           including conversations and files.


                                                                                                                          Page 44 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 49 of 117



  •   Expertise: Reach across the company to find the experts           •   Like and Follow Buttons: Add Like and Follow buttons to
      you need. Because Expertise is instantly searchable, useful           your business applications so employees can engage with
      information can be found on demand.                                   objects outside of Yammer.
  •   Praise: Give and receive recognition for a job well done.         •   Data Export: Manage and export network data according
      Accomplishments and badges appear on profiles in the                  to company policies with a single click. You can also
      Praise tab.                                                           schedule daily or weekly data exports to meet legal and
  •   Publisher: Use the publisher to share an update, add a                regulatory compliance requirements.
      document, post a poll, or praise someone.                         •   Keyword Monitoring: Monitor keywords to track sensitive
  •   @Mention: Notify other coworkers and loop them into a                 content. When a user posts a message that includes a
      conversation by @mentioning their name.                               monitored keyword or phrase, all Verified Admins are
  •   Private Messages: Start a private dialogue with one or                notified.
      more coworkers. You can add more participants at any time.        •   Analytics: Gain insights from network analytics to find out
  •   Share Conversations: Share conversations to another                   how employees are using Yammer. From usage metrics to
      group’s feed or via a private message to relay information            member statistics, identify ways to drive growth and
      and important messages.                                               increase the value of your network.
  •   Office Online support: With Office Online support in              •   Usage Policy: Set a custom usage policy for your company's
      Yammer, documents uploaded to Yammer can be                           network and require users to accept it.
      viewed/edited with Office Online.
                                                                        For a more comprehensive information, refer to the Yammer
  •   Polls: Easily create a poll to survey coworkers and gather
                                                                        Service Description online.
      feedback from others to inform your decision-making
  •   Files: Share Microsoft Office documents, PDFs, images and
      videos across teams and get feedback right away.                  New and upcoming updates
  •   Notes: Draft content, collect notes and create wikis with
      your team members right inside Yammer and see character-          Standards Compliance
      by-character changes in real time.
  •   Email a File: Easily and securely email documents directly        As part of the Office 365 Trust Center, Yammer complies with
      from your team workspace. Provide access to a file or Note        international and regional standards such as the Office 365 Data
      with a secure, one-time URL and revoke viewing rights at          Processing Agreement with European Union Model Clauses
      any time.                                                         (DPA with EUMC), Health Insurance Portability and
  •   Official Content: Mark files and Notes as official and read-      Accountability Office 365 Business Associate Agreement (HIPAA
      only. Official Content appears higher in search results and       BAA), ISO 27001, ISO 27018, Section 508 for web accessibility,
      content directories for easy access                               and SSAE 16 SOC 1 and SOC 2 reports.
  •   Inbox: Inbox automatically aggregates your @mentions,
      group announcements, conversations and private messages           Yammer External Groups
      so you can easily prioritize responses.                           The new external groups feature in Yammer enables you to
  •   Feeds: Stay on top of relevant conversations, files and           include people outside your company in a Yammer group—
      projects happening across the company. Feeds let you              making it easier for extended teams to work together. The
      quickly engage in conversations, @mention coworkers to            external groups capability builds on the existing ways to work
      loop them into a discussion and preview documents.                with people outside your company, such as external networks
  •   Recent Activity: Discover what your coworkers are working         and external messaging, which enables you to add people
      on as it happens. Ticker shows you activity stories               outside your organization directly to a thread in your
      happening in real time, including page edits, file uploads        organization’s Yammer network.
      and updates made in other business applications.
  •   Topics: Tag content with topics to help others quickly find
      related messages, files, Notes and more by adding a
      hashtag (#) before the word or by searching for existing
      topics.
  •   Universal Search: Full-text search lets you quickly find files,
      Notes, conversations, people and data across your Yammer
      network and integrated business apps.
  •   External Networks: Create a dedicated online workspace
      to collaborate with business contacts outside of your
      company’s Yammer network.
  •   Fast Network Switching: Seamlessly switch between
      internal and external networks. Easily monitor conversations
      within external networks and immediately share insights
      with your company’s internal network
  •   Embeddable Feeds: simple code snippet lets you easily
                                                                        External groups allow team members with appropriate
      embed any Yammer feed into your business application.
                                                                        permissions from outside your organization to fully participate


                                                                                                                        Page 45 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 50 of 117



  in projects and initiatives by providing access to all the         •   Admins—including exporting data, triggering private
  conversations and content in the group.                                content mode and forcing all users to log out.
                                                                     •   Network settings—including changing network usage
                                                                         policy and changing data retention policy.

                                                                     Refer to Yammer bolsters security and compliance with new
                                                                     auditing and reporting capabilities and Yammer Events are
                                                                     included in the Office 365 Audit log and Management Activity
                                                                     API for more details.

                                                                     Integration with Office 365 Groups
                                                                     Yammer is integrating with Office 365 Groups, bringing together
                                                                     the power of open collaboration with the productivity tools
                                                                     millions rely on every day. With this integration, Yammer users
                                                                     can easily turn ideas into action with access to SharePoint sites
                                                                     and document repositories, a shared OneNote notebook, and
                                                                     lightweight task management with Planner. These new
  At the same time, we maintain the security of your network data    experiences and more will be rolling out in phases over the
  by listing all external groups in a distinct section under the     coming months.
  Groups menu and using clear indicators in the UI alerting users
  to the presence of external team members.

  Refer to Introducing Yammer external groups post for more
  details and learn more about how to create and manage
  external groups in Yammer.

  Intune MAM Support



                                                                     Yammer is now connected to the Office 365 Groups service, so
                                                                     all group properties, including name, description, profile picture,
                                                                     membership and public/private setting, are available in both
                                                                     Yammer and Azure AD, where Office 365 groups are stored.
                                                                     Admins can also centrally manage groups in the Office 365
                                                                     admin center and apply PowerShell scripts to them to simplify
                                                                     bulk updates.

  Yammer apps for iOS and Android were updated to allow IT
  administrators to protect their corporate data using mobile
  application management (MAM) controls in Microsoft Intune.
  Refer to blog post - Yammer App with Intune MAM – now
  available! for more details.

  Integration with Office 365 Audit Log
  Over the coming weeks, you will be able to view Yammer events
  on users, groups, files, admins and network settings through the
  Office 365 Management Activity API and in the Office 365
  Security & Compliance center. This will give you the ability to
  access and monitor various security and compliance-relevant
  Yammer events for your organization. The operations that you
                                                                     Uses can quickly share files in Yammer by uploading documents
  can search include the following categories:
                                                                     from a personal OneDrive, OneDrive for Business or SharePoint
  •   Users—including activating, suspending, and deleting a         site using the new Yammer file picker.
      user.
                                                                     Additionally, teams working within Yammer can now take
  •   Groups—including creating, adding a member and deleting
                                                                     advantage of a SharePoint document library, making it easy to
      a group.
                                                                     manage files, apply workflow, review version history and comply
  •   Files—including creating, viewing, and deleting a file.
                                                                     with document retention policies. Each team also gets a



                                                                                                                       Page 46 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 51 of 117



  SharePoint site, which gives members the ability to create        Yammer, employees feel empowered to make a difference by
  structured content like wikis and blogs.                          contributing to recruiting efforts, recognizing peer performance,
                                                                    and learning from experts throughout the company or industry.
   To avoid fragmenting team conversations, Office 365 Groups       Yammer increases employee engagement by giving every team
   will provide either conversations in Yammer or conversations
                                                                    member a voice and the tools and information to do more.
   in Outlook. Office 365 Groups created in Yammer will have
   conversations in Yammer. Office 365 Groups created               •   Onboard new hires quickly. Enable new hires to ramp up
   elsewhere in the suite will have conversations in Outlook.           faster and continue to develop their skills over time as they
                                                                        learn from their peers.
                                                                    •   Recognize top talent. Identify high performers and publicly
  Refer to blog posts – Now you can create and share Office
                                                                        recognize employees who do great work - increasing
  documents while collaborating in Yammer and Yammer
                                                                        engagement, satisfaction, and retention.
  strengthens team collaboration through integration with Office
                                                                    •   Gain insight into performance. Keep up to date with what
  365 Groups for more details.
                                                                        your team is working on and the progress made.
                                                                    •   Start a company dialogue. Connect with your coworkers
  Scenarios                                                             and encourage two-way dialogues in order to improve
                                                                        communication among teams, employees, managers, and
  How organizations use Yammer                                          executives.
                                                                    •   Give employees a voice. Spark creativity and innovation by
  Here are some of the ways that organizations benefit from             allowing all employees to share ideas, offer feedback and
  Yammer.                                                               help drive business results.

  • Centralize teams and projects. Simplify collaboration by        Transform Your Marketing Organization
     providing teams and projects flexible workspaces that allow
     them to communicate, share files, and find resources in one    Collaboration across teams and with customers is critical to your
     place.                                                         organization’s marketing success. With Yammer, you can
  • Promote knowledge sharing. Improve decision-making              engage with agencies to build high-impact campaigns across
     and reduce duplicate work by using Yammer to tap into          geographies, share customer insights, and drive refined go-to
     knowledge across the organization and build on the work        market strategies. You can also improve execution through real-
     of others.                                                     time collaboration of collateral. Empower your employees to
                                                                    become brand ambassadors and strengthen your competitive
  • Foster innovation. Foster innovation by connecting
                                                                    position with Yammer.
     employees, ideas, and information without regard for time
     zones, geographies, or hierarchies                             •   Centralize information. Create one workspace where
  • Support remote/mobile workers. Identify and resolve                 designated teams can sync up and get projects done.
     problems with the customer experience by giving                •   Accelerate collateral development. Develop quality
     employees on the front line an efficient way to                    collateral much faster and in real-time with colleagues,
     communicate with headquarters and supporting teams.                ensuring that the salesforce is always equipped with the
  • Improve      internal communications. Improve the                   latest materials.
     effectiveness of the corporate communications strategy by      •   Collaborate securely with agencies. Share information
     connecting employees to executives, groups, and feedback.          and gather feedback easily with internal and external
  • Expand external collaboration. Extend collaboration to              agencies through external private networks.
     customers, partners, and vendors by sending them a             •   Plan and execute events. Drive awareness of activities and
     Yammer message, inviting them into a Yammer group, or              promote interaction among attendees pre-, during-, and
     setting up an external network.                                    post-event.
                                                                    •   Create brand ambassadors. Easily ensure employees and
  • Empower sales. Yammer can maximize your sales team’s
                                                                        partners are aligned with company messaging and
     effectiveness with better account insight, instant access to
                                                                        positioning.
     experts, and enhanced information when on the road.
  • Enhance HR practices. Reduce cost and initial training          Empower Your Sales Organization
     cycles for new employees by creating a designated group
     with the onboarding resources they need, while giving them     Finding the right information at the right time is critical to the
     access to subject matter experts across the organization.      success of your sales team. With Yammer, sales representatives
  • Extend the reach of IT. Speed end-user adoption by              can tap into the collective knowledge of your organization to
     sharing tips and tricks for new products. Enable self-help,    close deals quickly and increase customer retention. Empower
     access to peer expertise, and a searchable knowledge base      your teams to instantly access expertise and information, gain a
     to reduce total time to problem resolution.                    competitive advantage, and secure deals faster.

                                                                    •   Access and share key information. Quickly distribute the
  Transform Your HR Organization
                                                                        latest key messaging out to the entire field.
  An engaged workforce means good things for your company’s
  HR and Corporate Communications Organizations. With


                                                                                                                     Page 47 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 52 of 117



  •   Connect mobile workers. Give your mobile and remote                 The Ignite session, Discover Office 365 Groups—overview,
      sellers access to key information in a timely manner with the       administration and roadmap, presents a comprehensive
      Yammer mobile app.                                                  overview and update on Office 365 Groups. We first
  •   Beat the competition. Share in real-time what is and isn’t          discussed how group collaboration in the enterprise has
      working in the field, giving your team a competitive                evolved to be multi-faceted and how Office 365 addresses
      advantage.                                                          the unique needs and workstyle of different groups.


  Resources                                                           A key benefit of Office 365 Groups is that any user in your
                                                                      organization can create a Group and start collaborating with
  Watch Video                                                         others within minutes.

  •   6 steps to a successful Yammer network - Check out this
      video to learn about Yammer rollout strategies and driving
      Yammer usage in your organization.

  Microsoft Virtual Academy Courses …

  •   Microsoft Yammer Essentials
  •   Yammer Administration and Power User Best Practices

  Read …

  •   Yammer Service Description
  •   Learning Path: Work like a network with Yammer. Training
      Material
  •   Yammer on the go

  For Yammer administrators …                                                      Groups create an integrated experience for
  •   Yammer admin guide                                                                teams to focus on group activity.
  •   Yammer security FAQ (Yammer admin guide)
  •   Manage Yammer users across their life cycle from Office 365     Groups can be public to enable information sharing within your
  •   Enforce Office 365 identity for Yammer users                    company, or private for teams that deal with sensitive subjects.
  •   Manage Yammer user licenses in Office 365
  •   Plan for Yammer SSO and DSync deprecation
  •   Monitor private content in Yammer (verified admins)
                                                                      Features
  •   Network migration: Consolidate multiple Yammer networks
                                                                      Conversations

                                                                      •     In the Group inbox, all messages sent to the Group are
                                                                            displayed in a list view.
  Office 365 Groups                                                   •     Conversation details are displayed in the reading pane using
                                                                            a new conversation model
  Office 365 Groups is a service that enables teams to come           •     Start a new conversation with Group members or reply
  together and get work done by establishing a single team                  inline to a conversation
  identity (managed in Azure Active Directory) and a single set of    •     Send an email to a Group from your inbox, just like using a
  permissions across Office 365 apps including Outlook, OneDrive            distribution list
  for Business, OneNote, Skype for Business, Power BI and
                                                                      Files
  Dynamics CRM etc. When a user joins a group, they immediately
  gain access to all of the assets of the team, such as               •     File storage for Groups is accessed through a dedicated
  conversations, meetings and documents.                                    document library connected to the Group.
                                                                      •     Familiar OneDrive document management actions are
                                                                            available in the Group document library, such as document
                                                                            creation and upload.
                                                                      •     Provides some powerful scenarios involving co-authoring
                                                                            and attachment management

                                                                      Calendar Events

                                                                      •     Helps you to track all your group events in one place, visible
                                                                            to everyone in the group.
                                                                      •     Visualize how group events will work into your schedule in
                                                                            Outlook Web App by overlaying your calendar with the
                                                                            group calendar.


                                                                                                                            Page 48 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 53 of 117



  •   Any member of the group can create and update events,
                                                                       Guest Access in Office 365 Groups
      making it easy to keep the schedule up to date.
  •   For meetings scheduled on your personal calendar, you can
                                                                       Guest access in Office 365 Groups enables you and your team
      add the group to the attendee list
                                                                       to collaborate with people from outside your organization by
  Navigation                                                           granting them access to group conversations, files, calendar
                                                                       invitations, and the group notebook. Access can be granted to
  •   The left navigation pane in Outlook Web App and Outlook
                                                                       a guest—including partners, vendors, suppliers, or
      makes it easy to navigate to any Group you have joined.
                                                                       consultants—by any group owner.
  •   Groups which you have marked as “favorites” are displayed
      first, ensuring that your key Groups are always just one click   How it works
      away
  •   The Group header makes it easy to switch between Group           Office 365 users can use Outlook on the web to add and manage
      components, and provides easy access to Group                    guests in their Office 365 groups. Guests can have any email
      management features such as favorites and subscription           address, and the email account can be a work, personal, or
                                                                       school account.
  Group management
                                                                       •   Step 1 A group owner adds a guest to the group or a
  •   Groups support an open permission model, allowing you to
                                                                           guest is nominated by group members. The group owner
      add yourself as a member to any public Group, reducing
                                                                           approves the nominees.
      management overhead and making it easy to access
                                                                       •   Step 2 The group owner is informed of what the guest can
      information.
                                                                           access within the group. A combination of text and icons
  •   For sensitive topics, private Groups provide data privacy
                                                                           give all group members clear indication of guest
      while offering a built-in mechanism for prospective
                                                                           participation.
      members to request access to the Group.
                                                                       •   Step 3 The guest receives a welcome email and can
  •   Group creation is available through Outlook Web App, just
                                                                           participate in group conversations, receive and respond to
      click the "+" button in the Groups area of the left navigation
                                                                           calendar invitations, and access the group files.
      pane, to start creating your new Group
                                                                       •   Step 4 Guests can leave the group at any time via a link in
  Compliance and protection                                                the footer of all group emails and calendar invites.

  •   eDiscovery and Litigation Hold—You can now perform an            Guest access is a tenant-level setting and is enabled by default.
      eDiscovery and Litigation Hold on a group’s mailbox using        A tenant admin can manage the guests and their access to
      Exchange Admin Center and on group files using the Office        Office 365 group resources using PowerShell. See Allow external
      365 Security & Compliance Center. Refer to: Security and         people guest access to Office 365 groups for instructions.
      compliance for Exchange Online.
  •   Auditing—The Azure Management Portal now exposes
                                                                       The guest experience
      group management events (creation, updates, membership           When a guest is invited to join a group, they receive a welcome
      changes, etc.) in the group audit report. Refer to: Azure        email that includes a little information about the group and
      Active Directory Audit Report Events. Same events will           what they can expect now that they're a member.
      appear in the Office 365 Security & Compliance Center
      alongside other Office 365 events you’re used to tracking.
      This gives you a complete picture of the Groups changes in
      your tenant over time.

  Directory management

  •   Naming policies for Office 365 Group names and aliases
      - Group naming policies allow users to self-organize, but
      enables control over the way that these groups appear in
      the corporate directory. The naming policy also applies to       All of the guest member's interactions occur through their email
      the email alias created for groups.                              inbox. They can't access the group site but can receive calendar
  •   Dynamic membership - Administrators can now create               invitations, participate in email conversations, and, if the tenant
      groups with rule-based memberships using the Azure               admin has enabled it, open shared files using a link or
      Management Portal. Refer to: Using attributes to create          attachment.
      advanced rules. Group membership is updated within a
                                                                       All group emails and calendar invitations the guest receives will
      minute as users’ properties change. This allows easy
                                                                       include a reminder to use "reply all" in responses to the group,
      management of larger groups or the creation of groups that
                                                                       along with links to view group files and leave or unsubscribe
      always reflect the organization’s structure. Note, enabling
                                                                       from the group.
      dynamic membership for groups requires Azure AD Premium
      licenses.




                                                                                                                         Page 49 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 54 of 117



  New and Upcoming Features                                               •   Naming policy in Azure Active Directory. Administrators
                                                                              will be able to configure a policy for appending text to the
                                                                              beginning or end of a group’s name and email address no
  The following new capabilities are available:
                                                                              matter where the group is created (e.g., Outlook, Planner,
  •   Ability to update privacy type. When you create an Office               Power BI, etc.). Administrators can also configure a list of
      365 group, users have two privacy options: public (anyone               specific blocked words that can’t be used in group names
      within your organization can access the group’s content)                and also rely on the native list of thousands of blocked
      and private (only approved members can access the group’s               words to keep their directories clean.
      content). This update enables group owners to change the            •   Ability to search for private Groups files. By integrating
      privacy setting from public to private or vice versa by editing         Groups files (stored in a SharePoint document library and
      the group properties in Outlook on the web.                             surfaced in OneDrive for Business) and Office Delve, users
  •   Multi-domain support. Larger organizations use separate                 will be able to search content from both public and private
      email domains to reflect different parts of their businesses.           groups as long as they’re a member
      Office 365 groups that are created by users in one domain
      will share that domain (as opposed to using a common
                                                                          Evolving Distribution Lists with Groups
      domain across the tenant). Administrators now also have
      control to create groups in specific domains of their
                                                                          Distribution Lists (DL) are the leading way users share
      choosing.
                                                                          information with a set of people today. Office 365 Groups
  •   Guidance to configure Office 365 Groups with on-
                                                                          provide a way to improve that experience.
      premises Exchange mailbox users. If you’ve configured a
      hybrid deployment between your on-premises Exchange                 Groups increase productivity – Enabling a richer and
      organization and Office 365, you can make groups created            immersive experience, yet familiar in integrating with email &
      in Office 365 available to your on-premises users.                  existing business workflows
  •   Allow users to send as the Office 365 group. If you want
                                                                          •   Appear alongside your Inbox & require no context
      to enable your group’s shared mailbox to “Send As,” you can
                                                                              switching. Make them favorites and access them offline.
      now use the PowerShell cmdlets to configure this. Users can
                                                                          •   Addressable in emails just like DL’s but provide a better
      go to the group, create a new email and change the “Send
                                                                              down-level experience.
      As” field to the group’s email address.
                                                                          •   Allows you to focus & immerse on a topic or project.
  •   Creation policy in Azure Active Directory. We’ve
                                                                              Modern Reading experience helps you communicate
      implemented policy in Azure Active Directory that allows
                                                                              @speed of social.
      administrators to restrict group creation to certain users.
      This ensures that the creation of Office 365 groups through         Groups allow you to self-organize, create dynamic teams &
      all endpoints, such as Planner and Power BI, can be given to        work as a network. Benefit from the collective wisdom of your
      selected users. The existing Exchange Mailbox policy only           team.
      applies to creation in Exchange.
                                                                          •   Get access to complete history and context.
  •   Usage guidelines. You’ll be able to define usage guidelines
                                                                          •   Find & discover new groups & joining them easily.
      for Office 365 Groups—to educate your users about best
                                                                          •   Form and create groups instantly and to work with your
      practices that help keep their groups effective and educate
                                                                              teams.
      them on internal content policies.
  •   Data classification and extensible policy. You’ll be able to        Groups enable frictionless collaboration & sharing by
      create a customizable data classification system for Office         integrating with O365. Empowers teams to accomplish goals
      365 Groups that allows separation of groups by policy type          and milestones!
      (e.g., “unclassified,” “corporate confidential” or “top secret”).
                                                                          •   Enable frictionless collaboration by accessing and sharing
      In this manner, your groups can exhibit the policies of other
                                                                              files from any conversation. View all group files at a glance.
      content in your organization. Extensible policy allows your
                                                                          •   Meet milestone and goals by scheduling meetings on team
      organization to configure an endpoint that is called
                                                                              calendar.
      whenever a group is created or changed—and you can then
                                                                          •   Make better & faster decisions with your team via Skype
      implement your own policies for group creation or change.
                                                                              meetings.
  •   Mobile application management. To protect users’ data
                                                                          •   Access them from anywhere, across all devices and Outlook
      on the go, we’re working on exposing the Outlook Groups
                                                                              experiences
      mobile apps in Microsoft Intune as policy-managed apps.

  Some of the key items on roadmap are:                                   Migrating Distribution Lists to Office 365
  •   Exchange Admin Center (EAC) UI for migrating                        Groups
      Distribution Lists (DLs) to groups. Building on the scripts         The article - Migrate distribution lists to Office 365 Groups -
      we released (mentioned above) for DL migration, you will            Admin help explains how to use scripts to migrate multiple
      soon be able to migrate a DL to a group directly from the           distribution lists (sometimes referred to as distribution groups)
      Exchange Admin Center with one click!                               to Office 365 groups. If you want your organization's
                                                                          distribution lists to get all the features and functionality of Office


                                                                                                                              Page 50 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 55 of 117



  365 groups, you can now migrate your distribution lists using
  PowerShell.


  Office 365 Connectors for Groups

  Office 365 Connectors are a great way to get useful information
  and content into your Office 365 Group. Any user can connect
  their group to services like Trello, Bing News, Twitter, etc., and
  get notified of the group's activity in that service. From tracking
                                                                        Available Connectors
  a team's progress in Trello, to following important hashtags in
  Twitter, Office 365 Connectors make it easier for an Office 365       50+ Office 365 Connectors are available today, spanning
  group to stay in sync and get more done.                              popular applications across productivity, news sources, HR
                                                                        systems, sales, project management, marketing automation,
                                                                        entertainment, eLearning, developer tools and many more.


                                                                        Scenarios

                                                                        •   In a manufacturing company, a product planning team is
                                                                            chartered to come up with a new idea for night lights. They
                                                                            want to quickly exchange thoughts and co-author a few
                                                                            documents to deliver a proposal, a presentation, a budget,
                                                                            and a collection of discussion notes.
                                                                        •   A company wants to coordinate logistics and expertise from
                                                                            its employees for a customer marketing and promotion
                                                                            event.
                                                                        •   A close-knit executive team needs to plan and schedule a
                                                                            big product announcement, but securely, so as not to risk
                                                                            an untimely disclosure.
                                                                        •   A large company wants to organize a Football league, set
                                                                            up a game schedule on a group calendar, and share
                                                                            common content such as team rosters, equipment
                                                                            inventories, and even a statistical spreadsheet.


                                                                        Resources

                                                                        Watch Videos …

                                                                        •   Introducing Office 365 Groups
                                                                        •   Office 365 Groups: Quick tour of new user and admin
                                                                            experiences
                                                                        •   Introducing Office 365 Connectors

  How connectors work                                                   Read …

  When you connect a tool or service to a group, everyone in the        •   Office Training Center - Unite your team with Groups
  group can see the messages delivered by that service. For             •   Find help about groups in Office 365
  example, let's say your group wants to follow news reports            •   Compare Outlook Groups on all platforms
  about your company's new product that's hitting the market.           •   Connect apps to your groups
  You could add the Bing News connector to your group,                  •   Office 365 Connectors for Groups (Developer Preview)
  configure it to send you links to topics of interest, and specify     •   Get started with Office 365 Connector Cards
  the frequency of delivery. When news headlines are sent to your       For Admins …
  group, everyone in the group will be able to read and respond
  to them.                                                              •   View, create, and delete Groups in the Office 365 admin
                                                                            center
  The messages are delivered as rich connector cards, which can         •   Manage Group membership in the Office 365 admin center
  be viewed in multiple clients including Outlook on the web,           •   Guest access in Office 365 Groups
  Outlook for Windows, and in the Groups app for iOS and                •   Migrate distribution lists to Office 365 Groups - Admin help
  Android. Here's an example of what the UserVoice connector            •   Office 365 Groups now supports eDiscovery, litigation hold,
  card would look like:                                                     dynamic membership and more!


                                                                                                                        Page 51 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 56 of 117



  •     Multi-domain support for Office 365 Groups                   Chat for today’s teams
  •     Configure Office 365 Groups with on-premises Exchange
        hybrid                                                       First and foremost, Microsoft Teams provides a modern
  •     Use PowerShell to manage Office 365 Groups                   conversation experience for today’s teams. Microsoft Teams
                                                                     supports not only persistent but also threaded chats to keep
  Key Ignite sessions …
                                                                     everyone engaged. Team conversations are, by default, visible
  •     Help your users collaborate better with Office 365 Groups    to the entire team, but there is of course the ability for private
  •     Learn about Office 365 Groups and how to use them            discussions. Skype is deeply integrated, so teams can participate
  •     Use Office 365 Groups at schools and universities            in voice and video conferences. And everyone can add
  •     Learn what to use when: Office 365 Groups, SharePoint        personality to their digital workspace with emojis, stickers, GIFs
        Team Sites, Yammer and OneDrive for Business                 and custom memes to make it their own.
  •     Communicate on your terms with Outlook, Yammer and
        Skype
                                                                     Hub for teamwork
  •     Explore the ultimate field guide to Microsoft Office 365     Second, Microsoft Teams brings together the full breadth and
        Groups                                                       depth of Office 365 to provide a true hub for teamwork. Word,
  •     Collaborate outside the firewall with Office 365 Groups      Excel, PowerPoint, SharePoint, OneNote, Planner, Power BI and
  •     Migrate DL to Microsoft Office 365 Groups                    Delve are all built into Microsoft Teams so people have all the
  •     Ask us anything about Microsoft Office 365 Groups            information and tools they need at their fingertips. Backed by
  •     Work smarter with Yammer and Office 365 Groups               the Microsoft Graph, intelligent services are surfaced
  •     Meet Planner—the new Microsoft Office 365 work               throughout the workspace to help with information relevancy,
        management application                                       discovery and sharing. Microsoft Teams is also built on Office
  •     Discover what’s new and what’s coming to the SharePoint      365 Groups—our cross-application membership service that
        Mobile and Intelligent Intranet                              makes it easy for people to move naturally from one
  •     Connect your business-critical applications to Outlook and   collaboration tool to another, preserve their sense of context
        Groups                                                       and share with others.

                                                                     Customizable for each team

  Microsoft Teams (Preview)                                          Third, since all teams are unique, we’ve invested deeply in ways
                                                                     for people to customize their workspace, with rich extensibility
                                                                     and open APIs available at general availability. For example,
  Microsoft Teams is a chat-centered workspace in Office 365
                                                                     Tabs provides quick access to frequently used documents and
  that's a hub for teamwork. It's extensible and customizable, so
                                                                     cloud services. Microsoft Teams also shares the same Connector
  you can tailor it for the information your team needs. Microsoft
                                                                     model as Exchange, providing notifications and updates from
  Teams supports flexible communication, including chats, calls,
                                                                     third-party services like Twitter or GitHub. Further, we are
  meetings, and private and group conversations.
                                                                     including full support for the Microsoft Bot Framework to
  Core Values                                                        bring intelligent first- and third-party services into your team
                                                                     environment.
  Microsoft Teams is designed for highly engaged teams that
  work closely together to get things done:                          Security teams trust
  •     Share updates and give feedback in the open
                                                                     Finally, Microsoft Teams provides the advanced security and
  •     Make quick decisions and stay in the loop with team
                                                                     compliance capabilities that our Office 365 customers expect.
        activities
                                                                     Data is encrypted in transit and at rest. Like all our commercial
  •     Coordinate on projects and tasks, including co-create
                                                                     services, we have a transparent operational model with no
        content and deliverables
                                                                     standing access to customer data. Microsoft Teams will support
                                                                     key compliance standards including EU Model Clauses, ISO
      Note: Microsoft Teams is available in preview to eligible
      Office 365 commercial customers. We expect the service to      27001, SOC 2, HIPAA and more. And, as customers would
      become generally available in Q1 CY2017.                       expect, Microsoft Teams is served out of our hyper-scale global
                                                                     network of data centers, automatically provisioned within Office
                                                                     365 and managed centrally, just as any other Office 365 service.
  Key Differentiators

  Being part of Office 365 means Microsoft Teams comes with
                                                                     Definitions
  built-in integrations to Azure Active Directory, SharePoint,
  OneNote, Office 365 Groups and more. This allows you to            Organization
  maximize your Office 365 investments, while providing a simple
                                                                     All teams created by employees in your organization are
  and secure user experience across tools.
                                                                     associated with your Office 365 tenant. You can designate all
                                                                     employees or a subset of employees with the ability to create
                                                                     teams, using Office 365 Groups.


                                                                                                                      Page 52 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 57 of 117



  Team                                                                  wide announcements, discussions and resources, which will
                                                                        appear across all teams
  A team is designed to bring together a group of people that
  work closely to get things done. Teams can be dynamic for
  project-based work (e.g. launching a product, creating a digital
                                                                        Features
  war room), as well as ongoing, to reflect the internal structure of
  your organization (e.g. departments and office locations).            Teams and Channels
  Conversations, files and notes across team channels are only
                                                                        •   Teams are collections of people, content, and tools
  visible to members of the team.
                                                                            surrounding different projects and jobs within an
  Channel                                                                   organization. Team members can share conversations, files,
                                                                            notes, and more!
  A channel helps organize the team’s conversations, content and        •   Keep team conversations organized in specific channels.
  tools around a specific topic. Channels can be organized, for             You can dedicate channels to specific topics, projects,
  example, by topic (events), discipline (design), project (launch)         disciplines—whatever you like!
  or just for fun (fun stuff). Team owners can create channels, and
  enable team members with the ability to create channels, as           Creating Teams
  needed. Tabs along the top of a channel enable teams to keep          •   Click on Create a Team below the Team list to create a team
  files, notes, and customized content such as Power BI metrics,        •   Some organizations might decide to only let certain people
  business goals on a Word doc or organizational chart on a                 create teams
  PowerPoint slide. This content is then easily accessible to           •   A team owner can add people to the team by clicking on
  everyone on the team. Additional connectors to 3rd party                  Add members option
  applications can be customized at the channel level to bring in       •   Let people know that you created team. In the General
  data from everyday tools such as Trello, Asana, GitHub and                channel, you can @mention the team by typing @team or
  more.                                                                     @[team name] in the compose box.

  Team Membership                                                       Channels

  When Microsoft Teams is activated for your entire organization,       •   Create a new Channel by clicking on Add a Channel option
  designated team owners are able to invite any employee they               in the team list
  work with to join their team. Microsoft Teams makes it easy for       •   Let people know you created a channel. In the compose box
  team owners to add people in the organization based on their              of your brand new channel, you can mention people's
  name.                                                                     names (@somebody) to get their attention
                                                                        •   See all the Channels in the team by selecting the Channels
  Team owners can also create a team based on an existing Office            tab
  365 Group. Any changes made to the group will be synched with
  Microsoft Teams automatically. Creating a team based on an            Managing Teams
  existing Office 365 Group not only simplifies the process of          •   Team owner can change team settings by clicking View
  inviting and managing members, but also syncs group files                 Team option and going to Setting tab
  inside of Microsoft Teams.                                            •   Team owner can change the team picture in team settings
                                                                        •   Leave a team at any time by clicking … next to the team
  Team Roles
                                                                            name and selecting Leave the team option
  There are two main roles in Microsoft Teams: a team owner, the
                                                                        Uploading Files
  person who creates the team, and team members, the people
  who they invite to join their team. Team owners can make any          •   To upload a file to a channel, click the Files tab at the top,
  member of their team a co-owner when they invite them to the              then click Upload a file. When you upload a file, everyone
  team or at any point after they’ve joined the team. Having                on the team can see and edit it from the Files tab.
  multiple team owners enables you to share the responsibilities        •   You can also upload a file by sending a message with a file
  of managing settings and membership, including invitations.               attachment to a channel. This will add the file to the
                                                                            channel's Files tab and share it with everyone on the
  Team Settings                                                             channel.

  Team owners can manage team-wide settings directly in                 Ownership
  Microsoft Teams. Settings include the ability to add a team
                                                                        •   Team owners can change the name of team channels
  picture, set permissions across team members for creating
                                                                            anytime they like using the Edit this channel option
  channels, adding tabs and connectors, @mentioning the entire
                                                                        •   Team owners can delete a Team using Delete the team
  team or channel, and the usage of GIFs, stickers and memes.
                                                                            option. Your team will be permanently
  As a Microsoft Teams admin, you have access to system-wide
                                                                        Other Admin Settings for Team owners….
  settings in the admin center. These settings can impact the
  options and defaults team owners see under team settings. For         •   Set team members' permissions for channels, tabs, and
  example, you can enable a default channel, “General”, for team-           connectors.


                                                                                                                         Page 53 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 58 of 117



  •   Control @[team name] mentions that will notify everyone          •   To favorite a new channel, click on the overflow menu that
      on the team.                                                         appears under your current favorites for each team. Scroll
  •   Allow @channel or @[channel name] mentions, which will               down to the channel you want to favorite. Click on favorite
      notify members who’ve favorited the channel.                         icon next to the channel name.
  •   Allow usage of Giphy, stickers, and memes
                                                                       Keeping up with information updates
  Meetings and Calling
                                                                       There are lots of things you can do to stay up-to-date. You can:
  Team Meetings
                                                                       •   Arrange your teams in an order that makes sense to you,
  •   Team meetings are a quick and easy way for people in a               putting the busiest teams at the top of your list.
      channel to go from a conversation to an impromptu                •   Favorite the channels you use the most. This way, they'll
      meeting.                                                             stay visible in your team list, and you'll see when new
  •   Anyone from the team can join, so people work in the open.           messages have been posted.
  •   Team meetings include audio, video, and sharing                  •   @mention people so they @mention you. You'll see you've
  •   Start a new meeting, by clicking the meeting icon in a new           been @mentioned in your notifications. Also, a red circle
      conversation                                                         with a number in it will appear next to the channel name.
  •   Keep the context of the conversation and bring in the            •   And watch the Activity button. That lets you know
      people you're already talking to by clicking the meeting icon        whenever you've got notifications.
      in an existing conversation
  •   Desktop sharing lets you see what someone is presenting          Connectors
      and is an easy way to work together on a shared document
                                                                       •   You can set up a connector, which lets you get real-time
  Scheduling Team Meeting                                                  updates from your external apps and services sent directly
                                                                           to a channel. Some examples are Twitter, Bing News, Trello,
  •   Clicking on the Schedule icon on the left side of the app will
                                                                           and GitHub.
      show you list of all your currently schedule meetings
                                                                       •   We have connectors that let you integrate apps and services
  •   Click "Schedule Meeting" to schedule a new meeting
                                                                           right into the conversation.
  Joining a Team Meeting                                               •   To add connectors, click on the channel name, click … , and
                                                                           then click Connectors
  There are three ways to join meetings in Microsoft Teams:
                                                                       •   We support incoming webhooks, which can be set up by
  •   You can join from a message within a conversation                    creating a connector. They allow you to build custom
  •   If you're working in another channel and your messages               integrations with other apps and services.
      aren't currently in view, you can join a meeting from a          •   You can see connector messages in the mobile app, but you
      notification that will appear in the top right corner of your        can only add them in the desktop or web app
      screen.                                                          •   Team owner can disable the setting that allows non-owners
  •   You'll receive a notification that you've been invited to a          to add connectors.
      meeting, and you can join from there
                                                                       Files
  Multitasking in a Meeting
                                                                       •   To share files with a team, go to the Files tab at the top of a
  •   Multitasking during a meeting is easy - you can check on             conversation, and click Upload. You can also attach a file
      what's going on in other channels or catch up on your                directly to a message and it will still appear in your Files tab
      messages.                                                        •   The easiest way to send a file in a direct message or channel
  •   Whenever you click away from a meeting, a call monitor will          is to click paperclip icon in the compose box
      appear. From there, you can click back in an instant             •   In a one-on-one or group conversation, you can upload a
                                                                           file to your OneDrive for Business and share it or choose an
  Managing My Space                                                        existing OneDrive file. Everyone in the conversation will
  Availability                                                             automatically be given permission to view, edit, and share
                                                                           the file.
  •   Change your status by clicking on your picture or avatar, and    •   In a channel, you can choose to upload a file from your
      update                                                               Microsoft Teams, Recent files, OneDrive for Business, or
  Personalizing                                                            desktop. The entire team will be able to access the file
                                                                           instantly.
  •   Reorder your teams by clicking and dragging the team name
      anywhere in your team list.
  •   Channels follow the alphabet, and there’s no reordering the      Manage Microsoft Teams
      alphabet
  •   To change your profile image, just click on your avatar on       Office 365 admins can enable and manage Microsoft Teams
      the left-hand side of your screen, then click Change picture.    directly from the Office 365 admin center.
  •   All the channels you've already favorited will be listed
      underneath the team they belong to in your Teams view.


                                                                                                                          Page 54 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 59 of 117



  In the Services & add-ins page, admins will find a new                •   Execute marketing campaigns and events flawlessly:
  Microsoft Teams section where they can enable the service for             coordinate tasks and deliverables, share updates across
  their organization, as it is disabled by default during the preview       multiple stakeholders
  period. After enabling, admins can configure Microsoft Teams          •   Manage the creative process from concept to launch: share
  for their organization, including notifications, feedback, bots           designs, gather feedback and approvals
  and screen sharing in meetings.                                       •   Work closer with field marketers: keep the field in the loop,
                                                                            get their input and feedback
                                                                        •   Build a creative team culture: share ideas, inspiration and
                                                                            best practices

                                                                        Project Management

                                                                        •   Collaborate engineering and development across a
                                                                            distributed team
                                                                        •   Streamline product launches and releases: coordinate tasks
                                                                            and deliverables, share status and updates
                                                                        •   Speed up issue resolution: spin up digital war rooms for
                                                                            escalations and track progress

                                                                        Engineering

                                                                        •   Develop faster across distributed teams: enable continuous
                                                                            communication and smooth handoffs between teams
                                                                        •   Build a collaborative culture: discuss ideas and
                                                                            requirements, gather inputs and feedback in the open

                                                                        Customer Support

                                                                        •   Enable continuous knowledge-sharing: share known issues
                                                                            and fixes between shifts
                                                                        •   Build a collective knowledge base: document customer
                                                                            FAQs and subject matter Q&A
                                                                        •   Speed up issue resolution: troubleshoot critical issues
                                                                            together in various subject matter experts
                                                                        •   Stay ahead of customers: know the latest product updates
                                                                            and customer offers


                                                                        Resources

  Scenarios                                                             Watch

                                                                        •   Introducing Microsoft Teams
  Microsoft Teams is particularly well suited for teams where team      •   Onboard your teams
  members are highly engaged, iterating on shared deliverables.
  There are such scenarios across Sales, Marketing, Project             For Users
  Management, Engineering and Customer Service.                         •   Blog post: Introducing Microsoft Teams—the chat-based
  Sales                                                                     workspace in Office 365
                                                                        •   Microsoft Teams Help. FAQ
  •   Close deals faster: get answers to customer questions,            •   Teams and Channels
      advice on objections and approvals                                •   Meetings and Calling
  •   Spend more time selling: digitize status meetings, sales          •   Managing My Space
      training and expert Q&A sessions                                  •   Managing Notifications and Staying Focused
  •   Stay ahead of customers: know the latest company, product
      and competitor news                                               For Admins
  •   Build a winning culture: share customer feedback and wins         •   Microsoft Teams Customer Success Kit
      with valuable context                                             •   MVA Course: Introducing Microsoft Teams (in Preview)
  •   Update the account team with customer feedback and                •   Frequently asked questions about Microsoft Teams – Admin
      implications for account management                                   Help
  Marketing                                                             •   Microsoft Teams: Step-by-step intro for using, enabling and
                                                                            managing the experience
                                                                        •   Administrator settings for Microsoft Teams




                                                                                                                         Page 55 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 60 of 117




  Delve
  Delve helps you discover the information that's likely to be most
  interesting to you right now - across Office 365. Find
  information about people - and through people - and help
  others find you.

  You don't have to remember the title of a document or where
  it's stored. Delve shows you documents no matter where they're
  stored in OneDrive for Business or SharePoint in Office 365.

  Delve never changes any permissions, so you'll only see
  documents that you already have access to. Other people will
  not see your private documents. Learn more about privacy.
                                                                      Connect and collaborate
  •   Click someone’s name or picture anywhere in Delve to see
                                                                      You and everyone else in your organization have your own
      documents they’re working on or to learn more about them.
                                                                      profile page in Delve. Use the profile pages to find information
  •   When you find a document you’re interested in, add it as a
                                                                      about people - and through people - and to help others find
      favorite or to a board to easily get back to it later.
                                                                      you. You can also connect with others directly from their profile
  •   Search for people, documents, or boards.
                                                                      page.

                                                                      On your own page, you can quickly get back to documents
                                                                      you've worked on recently, go to other people's pages to see
                                                                      what they're up to, and update your personal information.

                                                                      To go to your profile page, click Me in the left pane, or click your
                                                                      name or picture anywhere in Delve.




                                                                      Get back to your recent documents
  Features
                                                                      This section shows documents you've recently authored or
                                                                      modified, and that are stored in OneDrive for Business or
  View and edit your profile                                          SharePoint. Click a document to open it, or click See all to see
                                                                      more documents.
  The profile page in Delve makes it easy for you to update your
  profile information, and for others to find and connect with you.   Click a person to see what they're working on
  With the new profile page in Delve, you can also quickly get back
                                                                      In this section, you see some of the people you work with, or
  to documents you've worked on recently, or go to other
                                                                      people you're connected to in the organization. Click a person
  people's profile pages to see what they're up to.
                                                                      to go to their profile page, or click See all to see more people.

                                                                      Discover documents from people around you

                                                                      This section shows a selection of popular documents from
                                                                      people around you. The selection of documents changes over
                                                                      time, and is based on what the people you work with have
                                                                      worked on or read. Click a document to open it, or click See all
                                                                      to see more documents.

                                                                      If you find something you want to keep for later, add the
                                                                      document to your favorites or to a board.
  You can go to your profile page by selecting Me from the left-
  hand menu. To change your information, choose Edit profile.



                                                                                                                         Page 56 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 61 of 117



  Group and share documents                                           link. Type in the email address, change the message if you want,
                                                                      and send.
  In Delve, you can use boards to group and share related
  documents. You can, for example, create a board to collect all
  project documents for your team. Boards make it easy to collect
  and discover content, and they are easy to share with others,
  too.

  You can also keep track of documents in Delve by adding them
  to your Favorites. If you find a document you want to save for
  later, click the icon in the lower left corner to add it to your
  favorites.
                                                                      Give other people access to your document
  Boards are open to everyone in your organization, and you can
                                                                      To share a document with others from within Delve, click the
  see, add documents to, or remove documents from any board
  in Delve. If a board has documents that you don't have access       three dots in the lower right corner on the content card, then
  to, those documents will not show up for you.                       Who can see this?, and then click Invite people.




                                                                      Work with others on documents in Delve

                                                                      When you open documents in Office Online, your colleagues
                                                                      can open them at the same time. That means you don’t have to
                                                                      wait for someone to finish adding information to a document
                                                                      before you can enter yours.

                                                                      As you see each other’s updates you can discuss and share
                                                                      ideas, resulting in a document that’s truly a team effort
  Share a board with others
                                                                      Work together on documents by using Yammer
  To send a link to a board through email, click Send a link at the
  top of the board. Type in the email address, change the message     You can post documents to Yammer from Delve. You can also
  if you want, and send.                                              talk about the document on Yammer, or view existing
                                                                      conversations.
  Remove a document from a board

  Click the board icon in the bottom left corner on a content card.
                                                                      Find people and information
  In the dialog box that opens, click the X for the board you want    Discover new information on your Home page, get back to your
  to remove the card from.                                            own documents on your profile page (Me), and find information
                                                                      about other people on their profile pages. You can also find
                                                                      back to documents in Favorites or find documents through
                                                                      boards.

                                                                      The Get back to your recent documents section shows the
                                                                      documents you've recently authored or modified, and that are
                                                                      stored in OneDrive for Business or in Sites.
  Keep track of your favorite documents

  To add a document to your Favorites, click the icon in the lower
  left corner of the card.




  Share a document with others through email

  To send a link to a document through email, click the three dots
  in the lower right corner on the content card and then Send a       Find information about other people



                                                                                                                      Page 57 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 62 of 117



  You can find information about other people by going to their        Other signals are who you communicate with through e-mail,
  profile page in Delve. The People list on the left shows some of     and who you’ve shared documents with, who your manager is,
  the people you’ve recently viewed in Delve. To find other            and who has the same manager as you.
  people:

  •   Click a person's name or picture anywhere in Delve.
  •   Or, type their name in the search box, and then click their
      name.

  Keep track of your favorite documents and boards

  Whenever you see a document in Delve that you want to save
  for later, click the star to add it to your favorites.

  Find people and information by using search
                                                                       Delve uses the result of the Office Graph analysis to show you
  Start typing in the search box to find people, documents, or
                                                                       documents that are most likely to be relevant to you right now.
  boards.
                                                                       For example, the Office Graph will notice if several of the people
                                                                       you regularly work with, view a specific document. That
                                                                       document is most likely also interesting to you, so Delve shows
                                                                       it on your Home page.

                                                                       The Microsoft Graph API allows developers to discover and
                                                                       modify entities in the Office Graph. Like other Office 365 APIs,
                                                                       the Office Graph API will follow REST and OData 4.0 standards
                                                                       for data transport, and use the OAuth 2.0 standard for
                                                                       authentication and authorization.




  Office Graph

  The Office Graph lives in Office 365. It stores data about Office
  365 entities and the relationships between them as nodes and
  edges in a graph index. Examples of entities are person and
  document; examples of relationships are shared and modified.

                                                                       Refer to the Office 365 Application Development section later in
                                                                       this document.


                                                                       Introduce Delve in your Organization
  The Office Graph uses advanced analytics and machine learning
  techniques to connect and complete the data coming from all
                                                                       •   SharePoint Online and OneDrive for Business are the
  of the Office 365 services. To present the most relevant content
                                                                           primary sources of content in Delve. How you and users
  in different contexts, the Office Graph uses a two-step analysis.
                                                                           manage permissions on documents and sites affects what
  •   calculates which users in the graph are most relevant to the         users see in Delve.
      current context.                                                 •   You can download this email template to announce Delve
  •   retrieves the most relevant content associated with these            in your organization.
      users.                                                           •   Let users know they can get Delve on their mobile phones,
                                                                           see Office Delve for Android or Office Delve for iPhone.
  The Office Graph continuously collects and analyses signals that
                                                                       •   You can point users to the Delve help articles. What is Office
  you and your colleagues send when you work in Office 365. For
                                                                           Delve? is a great starting point, and users may be
  example, when you and a colleague modify or view the same
                                                                           particularly interested in the information in the articles - Are
  document, it’s a signal that you’re likely to be working together.
                                                                           my documents safe in Office Delve?, What kind of
                                                                           information will I find in Office Delve? and Store your
                                                                           documents where Office Delve can get to them.



                                                                                                                          Page 58 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 63 of 117



  Resources                                                                        Power BI ecosystem provides a unique set of
                                                                               features that empower everyone to benefit from
  Watch Videos …                                                                        direct access to the BI they need.

  •   Introducing Office Delve Mobile Apps for Android and
      iPhone                                                         Power BI vs Power BI Pro
  •   The Office 365 Authoring Canvas inside Office Delve

  Read …                                                             Power BI is a freemium offer that includes a free offer “Power BI”
                                                                     and a paid offer “Power BI Pro”
  •   What is Office Delve?
  •   What kind of information will I find in Office Delve?          •     Power BI: will enable anyone to get started quickly allowing
  •   How does Office Delve know what's relevant to me?                    them to create, view, and share personal dashboards and
  •   How to use the content cards in Delve                                reports.
  •   View and edit your profile                                     •     Power BI Pro: will continue to offer the full range of Power
  •   Connect and collaborate in Office Delve                              BI capabilities ideal for corporate-wide use including
  •   Group and share documents in Office Delve                            extended data source support, enhanced data refresh
  •   How can I find people and information in Office Delve?               options, and richer collaboration and sharing.
  •   Are my documents safe in Office Delve?
                                                                         Feature                                     Power        Power
  •   What decides the title on the card?                                                                              BI         BI Pro
  For Admins                                                             Data capacity limit                         1 GB/        10 GB/
                                                                                                                      user         user
  •   Office Delve for Office 365 admins
  •   What is the effect of allowing or not allowing access to the       Create, view and share your personal           ●            ●
      Office Graph?                                                      dashboards and reports
                                                                         Author content with the Power BI               ●            ●
                                                                         Desktop
                                                                         Explore data with Natural Language             ●            ●
  Power BI Pro                                                           Access your dashboards on mobile               ●            ●
                                                                         devices using native apps
  Power BI enables anyone and everyone to easily connect to any
                                                                         Consume curated content packs for              ●            ●
  of their data, create live dashboards and reports, and explore
                                                                         services like Dynamics, Salesforce,
  data through interactive visualizations at any time. With Power        and Google Analytics
  BI, you can make all of your data viewable in a single location,
                                                                         Import data and reports from Excel,            ●            ●
  regardless of where the data resides, enabling a consolidated
                                                                         CSV and Power BI Desktop files
  view of business operations.
                                                                         Data Refresh
  Power BI includes two companion applications:
                                                                         Consume content that is scheduled            Daily       Hourly
  •   Power BI Desktop, a visual data exploration and reporting          to refresh
      tool.                                                              Consume streaming data in your               10K            1M
  •   Mobile applications for Windows, iOS, and Android                  dashboards and reports                      rows/         rows/
      devices, providing secure access to live Power BI                                                               hour          hour
      dashboards and reports from any device.
                                                                         Consume live data sources with full                         ●
                                                                         interactivity
                                                                         Access on-premises data using the                           ●
                                                                         Data Connectivity Gateways
                                                                         Collaboration
                                                                         Collaborate with your team using                            ●
                                                                         Office 365 Groups in Power BI
                                                                         Create, publish and view                                    ●
                                                                         organizational content packs
                                                                         Manage access control and sharing                           ●
                                                                         through Active Directory groups
  In addition, Power BI can be extended with a set of REST APIs          Shared data queries through the                             ●
  which enable developers to integrate client and web solutions          Data Catalog
  with Power BI or to build custom visualizations.




                                                                                                                             Page 59 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 64 of 117



  Personal dashboards & reports are created, updated, deleted
  & shared by a single individual. Recipients of shared content
  receive a read-only copy.

  Team dashboards & reports allow one or more individuals to
  create, update, delete & share the content. Whether shared
  content is read-only or editable by recipients can be controlled
  by the sharer or by IT policy.


  Features

  Live dashboards

                                                                       •   Dashboards and reports are built using visualizations, or
                                                                           charts.
                                                                       •   Variety of visualization options are available, enabling you
                                                                           to present data in a compelling and visually appealing
                                                                           manner.
                                                                       •   Visualizations include: comparison charts (bar, line, basic
                                                                           area and waterfall charts), composition charts (treemaps,
                                                                           donut and pie charts), mixed comparison and composition
                                                                           charts (stacked charts), relationship charts (bubble charts),
                                                                           geographical charts, and gauges based on a percentage
                                                                           value.
  •   Set of data visualizations, or charts, from one or more          •   Use slicers to filter visualizations on the same report page
      underlying reports.                                                  so they display exactly what’s needed.
  •   When a visualization in a dashboard is connected to a real-      Mobile applications
      time data source, the visualization updates continuously,
      enabling faster insights.                                        •   Supports live, secure dashboard access on any device
  •   May contain visualizations from multiple reports.                    through native, interactive apps for Windows, iOS, and
  •   Highly customizable - you may add, or “pin”, any chart from          Android.
      any report to any dashboard.                                     •   Dashboard user interface is optimized for smaller displays.
                                                                       •   Setting favorites makes it easier to access specific
  Interactive reports                                                      visualization tiles.
  •   Enables anyone to create rich, interactive reports. Reports      •   Zoom in and out of visualizations to look at data more
      are the foundation for dashboards.                                   closely.
  •   Report is a set of charts, also known as visualizations, based   •   Set up alerts, and receive a notification when data exceeds
      on the same underlying dataset                                       or drops below certain thresholds.
  •   To create reports that use data from multiple sources, use       •   Take a snapshot of a report or visualization, and make
      Power BI Desktop or Power Pivot for Excel with multiple              annotations using highlight features.
      sources, then upload the Power BI Desktop or Excel file to       •   Collaborate with others by sharing your annotated snapshot
      Power BI.                                                            via SMS or email
  •   Construct a report from scratch, select a pre-authored           Natural Language Query
      report (such as a report generated in Power BI Desktop), or
      apply a default report for a given dataset.
  •   Can be customized - for example, by modifying
      visualizations in an existing report, or adding new
      visualizations.
  •   Once a report contains the desired visualizations, pin the
      report, or a subset of its contents, to a dashboard for ease
      of viewing.
  •   Reports can also be shared with other individuals in an
      organization, and consumed on both desktop computers
      and mobile devices.

  Data visualizations




                                                                                                                        Page 60 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 65 of 117



  •   Let’s you ask questions of your data phrased in plain English,   •   Power BI delivers a seamless user experience through
      and produces answers in the form of new visualizations, or           solution-specific “content packs” and automatic data
      charts.                                                              refresh.
  •   Intelligently filters, sorts, aggregates, groups, and displays   •   Content packs include pre-configured dashboards, reports,
      data based on key words in the question asked.                       datasets, embedded queries, and metadata.
  •   Generates a chart to answer the question, using the data         •   Data is refreshed automatically, eliminating the need for
      from the underlying reports.                                         time-consuming data provisioning.
  •   Pin the chart to the dashboard if desired, and modify it by
                                                                       Organizational content packs
      asking more questions.
  •   Because a dashboard can contain charts from multiple             •   You can package up and share your own dashboard,
      datasets, your questions can involve data from any one of            reports, and datasets with your coworkers. For example,
      the datasets.                                                        your finance team can use an organizational content pack
                                                                           to distribute finance data consistently and efficiently to
  Sharing with others
                                                                           executives across your organization.
  •   By default, all of the data and reports you create and upload    •   You can create the reports in Power BI and publish them as
      are privately visible only to you.                                   an organizational content pack to your team.
  •   Dashboards can be easily shared with other users in your         •   Content packs are easy to find - they are all in one location,
      organization if needed                                               the content gallery.
  •   Any subsequent changes to a shared dashboard                     •   Organizational content packs can be used like the pre-
      automatically sync across all users - no manual updates              defined content packs available for SaaS solutions, and offer
      required.                                                            a pre-packaged experience.
  •   To control access, you can specify whether another user can
                                                                       On-premises data sources
      share that same dashboard with others.
  •   Dashboard and the underlying reports are shared in reading       •   The Analysis Services Connector functionality built into
      view.                                                                Power BI allows live queries to SSAS tabular models. There
  •   User who accesses the shared dashboard cannot create new             is no need to move data to the cloud or to schedule data
      reports or save changes to existing reports.                         refreshes - you can view live data in Power BI dashboards
  •   Users of a shared dashboard cannot see or download a                 and reports. Communication between the connector and
      dataset that are used in the dashboard.                              Power BI occurs through Azure Service Bus.
  •   Power BI groups offer a powerful collaborative experience        •   With Power BI Desktop or Excel, business analysts can
      built on Office 365 groups. Team of people can collaborate           import data from a wide range of on-premises data sources
      on dashboards and reports. The datasets for the dashboards           and publish it to Power BI.
      and reports reside in the group’s workspace. You can
                                                                       Integration with Azure services
      manage your group workspaces directly from within Power
      BI.                                                              •   Power BI integrates with other Microsoft cloud services,
                                                                           including Azure SQL Database, Azure SQL Database
  Power BI data sources                                                    Auditing, and Azure Stream Analytics.
                                                                       •   By extending existing Azure services capabilities into Power
                                                                           BI, you can build seamless, end-to-end BI solutions. For
  Power BI integrates with a wide range of data sources, including
                                                                           example, you can use Azure Stream Analytics to process
  both cloud and on-premises solutions. With a wide variety of
                                                                           streaming data, then push the data into Power BI, enabling
  data sources, you can quickly and easily connect to SaaS
                                                                           real-time dashboard updates.
  solutions, on-premises data living in SQL Server Analysis
  Services, Azure services, and Excel and Power BI Desktop files.      Excel and Power BI Desktop files
  Using REST APIs, you can even connect to custom data sources,
  such as proprietary corporate data or external data services.

  SaaS solutions




                                                                       •   Excel and Power BI Desktop files may be published directly
  •   Users can connect directly to popular SaaS solutions.                to Power BI with a single click, where you can create
                                                                           dashboards and reports based on the data.


                                                                                                                        Page 61 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 66 of 117



  •   When a file is uploaded, Power BI may automatically                 • The Power BI app for Windows devices (not Windows
      enhance the data by detecting key characteristics. For                phones)
      example, if a table in an uploaded Excel file includes a date       • The Power BI app for Android phones
      field, Power BI may automatically create month and year
      columns to facilitate reporting based on those elements.
  •   Loading files from Power BI Desktop enables you to surface
      data from a variety of sources that do not directly connect     MyAnalytics
      to Power BI. For example, if you want to use Power BI to
      explore data from Facebook, a SharePoint list, or from your     The decisions that each individual employee in an organization
      SAP system.                                                     makes each day add up to a tremendous impact on the success
                                                                      or failure of an organization. We know that our most scarce
  Gateway for the on-premises data                                    resource is time, and when we make decisions on how to use
                                                                      our time we are literally choosing where to spend the capital of
                                                                      our organization. Now with the power of big data, we have a
  With Power BI gateways, you can keep your data fresh by
                                                                      massive opportunity to understand how organizations work,
  connecting to on-premises data sources. Query large data sets
                                                                      and to optimize processes, activities, and interactions for the
  while leveraging your existing investments. The gateways
                                                                      highest impact.
  provide the flexibility you need to meet individual needs, and
  the needs of your organization.                                     By understanding the building blocks on how work gets done –
                                                                      communication and collaboration – MyAnalytics creates a
  •   Power BI Gateway – Personal: Refresh your on-premises
                                                                      source of innovation and competitive advantage for individuals
      data quickly without waiting for an IT Admin. Designed for
                                                                      and organizations. The power of this capability is when it is
      use with personal data sets, there is no central monitoring
                                                                      harnessed in the context of a business or strategic initiative and
      capabilities for this gateway.
                                                                      leadership is seeking to solve a particular business problem.
  •   Power BI Gateway - Enterprise (preview): This gateway is
      used by organizations to serve a large number of users. It
      also enables administrators to set up access control for        Features
      individual data sources and monitor usage.
                                                                      Personal work analytics dashboards
  Important Terms                                                     •   Monitor personal dashboards the vital stats of your work
                                                                      •   Understand where you are spending time
  •   A dataset is data uploaded into the Power BI service from       •   Establish feedback loops and set targets and monitor
      an online or on-premises data source.                               benchmarks
  •   A data source is where the data actually comes from. It can     •   Receive recommendations for ways to get your time back
      be just about anything; a database, Excel worksheet, Web            and spend it more effectively
      service, etc.
                                                                      Team analytics dashboards
  •   The gateway is different from a data source. The gateway is
      more of the proxy between on-premises and the cloud.            Aggregated and anonymous data about teams of a certain size
  •   DirectQuery always gets the latest data using the               can help managers understand important aspects about the
      credentials that were setup for the Data Source by the          team is executing.
      Gateway Admin.
                                                                      •   Aggregated and anonymous data from your team
                                                                      •   Understand where time is going across your team
  Resources                                                           •   Ensure your team is focused on the right activities for
                                                                          success
  •   Power BI - Overview and Learning
                                                                      Analytics Platform & APIs
  •   Power BI - basic concepts
  •   Get started with Power BI                                       Pursue industry or initiative specific analysis with the analytics
  •   Propelling digital transformation in manufacturing              platform and API component of the offer.
      operations with Power BI
  •   Get data for Power BI                                           •   Customize dashboards with additional data sources
                                                                      •   Support business initiatives with data driven analysis
  •   Power BI Blog
  •   Power BI Personal Gateway                                       •   Target specific queries with customized analysis
  •   Power BI Gateway - Enterprise (Preview)
  •   Microsoft Power BI Desktop                                      MyAnalytics Dashboard and Outlook add-
      Microsoft Power BI Analysis Services Connector
  •
                                                                      in
  •   Download a Power BI app:
      • The iPad app (Power BI for iOS)
                                                                      MyAnalytics helps you understand how you collaborate with
      • The iPhone app (Power BI for iOS)
                                                                      colleagues and spend your time at work. The dashboard gives
                                                                      you the tools you need to help you prioritize work and spend


                                                                                                                       Page 62 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 67 of 117



  time more effectively. You can set weekly goals and measure                               • For each email you write (send), we
  your progress over time. The Outlook add-in gives you insight                               assign 5 minutes.
  on how your colleagues respond to you in email.                                           • For each email you read (open), we assign
                                                                                              2.5 minutes.
  Only you have access to your MyAnalytics dashboard and                                    However, there are exceptions:
  Outlook add-in. MyAnalytics does not include any settings
                                                                                            • If you send one email and then open or
  that provide your manager or anyone else in your                                            send another one within 5 minutes, we
  organization access to your dashboard or add-in.                                            assign the time between the two actions
                                                                                              to the first email.
  What data do the personal dashboard and the Outlook add-
                                                                                            • If you open an email and then open or
  in use?
                                                                                              send another one within 2.5 minutes, we
  MyAnalytics uses information from your Office 365 mailbox and                               assign the time difference between the
  calendar, such as how many emails you send and receive from                                 two actions to the first email.
  different recipients, and meeting duration. However, we don't
  collect content from the email body or calendar descriptions.

  Can I opt out of MyAnalytics and the Outlook add-in?

  You can opt out of your data being used to calculate aggregate
  statistics for your organization. For example, if you opt out, your
  data will not be used to calculate statistics on the average time     •     We register email across all devices, such as laptop or
  people in your organization spend in meetings, or the                       mobile phone.
  percentage of recipients who have read an email.                      •     We only include emails where your name, or a group you’re
                                                                              a member of, is on the To or Cc lines.
  •     If you opt out, you will no longer be able to access your
                                                                        •     We don’t count emails you delete without opening.
        personal dashboard or the Outlook add-in.
                                                                        •     Email that you read or write outside the defined work hours
  •     You can opt back in any time. You'll get access to your
                                                                              are included in After hours.
        personal dashboard and the Outlook add-in.
                                                                        Focus Hours
  How are statistics calculated?
                                                                                             Focus hours are defined as at least two
  Meeting Hours
                                                                            What you see     consecutive hours of time without
                                                                                             meetings.
      What you       Shows how much time you spent in
      see            meetings.                                              Where the
                                                                                             Your data is collected from your Office
                                                                            data comes
                     Your data is collected from your Office 365                             365 calendar.
      Where the                                                             from
                     calendar. Company averages are based on
      data comes
                     aggregated data from other users in your                                • Sums up the total number of hours in
      from
                     organization.                                                             your calendar where you have at least
                                                                                               two consecutive hours without
                     The statistics are based on meetings in your
                                                                            How we             meetings.
                     calendar that you've accepted, and where
                                                                            calculate the    • Only includes focus hours within your
                     your status is set to Busy. The following
                                                                            numbers            defined work hours.
                     meetings are not included:
                                                                                             • Sending or receiving emails during
      How it's       • Meetings with no other participants than                                focus hours doesn’t interfere with the
      calculated       yourself, for example when you block                                    focus hour calculation.
                       time in your calendar or set reminders.
                     • All-day meetings.
                     • Meetings marked as Private.                      After Hours
                     • Meetings with more than 500 attendees.
                                                                                            Shows time spent on email and in
                                                                            What you
                                                                                            meetings outside defined work hours, for
  Email Hours                                                               see
                                                                                            example emails read or sent on weekends.

                     An estimate of how much time you spent                                 Your data is collected from your Office 365
                                                                            Where the
      What you       sending and reading emails. See how these                              calendar and mailbox. Company averages
                                                                            data comes
      see            compare to the company average and to                                  are based on aggregated data from other
                                                                            from
                     your personal goals.                                                   users in your organization.

                     Your data is collected from your Office 365            How we
      Where the                                                                             See Meetings hours and Email hours tables
                     mailbox. Company averages are based on                 calculate the
      data comes                                                                            above.
                     aggregated data from other users in your               numbers
      from
                     organization.
      How it's
                     The main rules are:
      calculated



                                                                                                                         Page 63 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 68 of 117



  MyAnalytics Outlook add-in                                            How can these statistics help my work?

                                                                        With insights about how effective your communication is, you
                                                                        can evaluate and make changes if necessary.

  The MyAnalytics Outlook add-in helps you understand the reach         Check your read rate frequently to improve email effectiveness
  of your emails and your relationships with colleagues.                over time. For example, if a weekly digest email has low read
                                                                        rate, try these recommendations:
  •     For emails you send, the add-in shows the number of
        people who have read, forwarded, and replied, as well as a      •   Send it on a different day of the week to see if more people
        lifespan chart showing the email’s read activity. You’ll only       read it.
        see these statistics for emails you’ve sent to at least five    •   Consider increasing the number of recipients or changing
        people, and you can’t identify who read or forwarded the            the recipient list.
        email.                                                          •   Try using different subject lines to engage your recipients or
  •     For emails you receive, the add-in gives you information            shorten the content to make it easier to read.
        about your relationships with colleagues, including the         •   Test new ways of broadcasting your message - maybe email
        number of emails you’ve exchanged, your average response            isn't the best medium.
        times, and the percentage of their email you read. Only you
        have access to your personal relationship statistics.
                                                                        MyAnalytics tips
  No statistics available - why?
                                                                        These tips that can help you spend your time better and focus
  For privacy reasons, you will not be able to identify individual      on what's important in your work. All tips aren't for everyone.
  people from the MyAnalytics Outlook add-in. This means that           What you can and should do always depends on your role and
  MyAnalytics does not display statistics for emails sent to fewer      the organization you work in.
  than five people or show that 100% of recipients read an email.
                                                                        Meetings
      Too few          We only show statistics for emails that are
      recipients       sent to at least five people.                    Fewer meetings, shorter meetings, or more focused meetings.
                       We only show statistics for emails that are      These are some options if you want to save time spent in
                       sent to at least five people who are also        meetings.
                       qualified for statistics. Qualified people are
                                                                        •   Send recaps instead of invitations
      Too few          people within your organization who use
                                                                        •   Shorten your meetings
      qualified        Office 365 and Outlook/OWA, and who
                                                                        •   Rethink recurring meetings
      recipients       are not:
                                                                        •   Rethink the attendee list
                       • Opted out of MyAnalytics.
                                                                        •   Discourage “business tourism”
                       • Excluded from MyAnalytics (for
                          example legal departments).                   Email
                       We don't show read statistics for emails
      Too old                                                           Pick up the phone, don't "reply all", or unsubscribe from email
                       that are older than seven days.
                                                                        lists that aren't useful, are some alternatives for what you can do
                       It takes some time to generate statistics        if you see that you spend too much time on emails.
      Too new
                       for recent emails.
                                                                        •   Remove unnecessary email recipients
                       Fewer than two people have read the
      Low read                                                          •   Send fewer emails - use Skype or pick up the phone
                       email. Check back later once more people
      activity                                                          •   Unsubscribe from groups that you don’t read
                       have read the email.
                                                                        •   Spare others' inboxes
                       For privacy reasons, MyAnalytics does not
                       provide an exact read rate when 100% (or         After hours
      100% read
                       close to 100%) of recipients read your
      your email
                       email. The message will say: Essentially         Be a thoughtful coworker!
                       everyone read your email.
                                                                        •   Condense emails and status updates with daily or weekly
                       If Delve isn’t permitted to use your email
      You opted                                                             digests for “inform” type emails. This reduces the overall
                       and meeting information, you will not see
      out of                                                                noise and randomization caused by email overload.
                       any statistics. You can opt in through
      MyAnalytics                                                       •   Save drafts or delay delivery for email until the recipients’
                       Feature settings in Delve.
                                                                            normal business hours. Limit late night/early morning email
                                                                            to urgent email to cut through the noise.
                                                                        •   Turn off notifications on your phone and desktop when you
                                                                            are trying to focus.

                                                                        As a team:




                                                                                                                          Page 64 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 69 of 117



  •   For example: No meetings Wednesdays                             •     As a user-based service, Office 365 ProPlus allows each
  •   Agreed upon “team hours”                                              person to install on multiple devices. Up to 5 PCs of Macs, 5
  •   Be respectful of people’s time                                        tablets and 5 smartphones.
  •   Be intentional of meeting overruns and who you invite           •     Per-user licensing provides business agility as your business
                                                                            grows and doesn’t penalize you for living a device-rich
  Focus time                                                                lifestyle.

  We define focus time as at least two consecutive hours of time      Deployment – Full control of your Office
  without meetings. Focus time is meant to represent enough
                                                                      •     Streaming from the cloud, Office 365 ProPlus can be up and
  time so you can focus on deliverables or complete other
                                                                            running in 2-3 minutes. But moving to Office 365 ProPlus
  important tasks.
                                                                            does not mean that you have to give up control over
  •   Block focus time on your calendar                                     software updates. You can still use your existing software
  •   Fewer meetings                                                        management tools and processes.
  •   More time for fostering relationships can translate to higher   •     As a service, Office 365 ProPlus uses smaller, easily managed
      levels of productivity                                                updates instead of large, complex upgrades.
  •   Make time for what's important                                  •     Office 365 ProPlus can help free up IT time and resources to
                                                                            focus on other value added products.
  Resources
                                                                      Change Management for Office 365
  •   Learn more about the way you work with MyAnalytics              Clients
  •   MyAnalytics Outlook add-in
  •   MyAnalytics Dashboard and Outlook add-in
                                                                      Both Windows 10 and Office 365 have adopted the servicing
  •   MyAnalytics Tips
                                                                      model for client updates. This means that new features, non-
  •   MyAnalytics for Office 365 admins
                                                                      security updates, and security updates are released regularly, so
                                                                      your users can have the latest functionality and improvements.
                                                                      The servicing model also includes time for enterprise
                                                                      organizations to test and validate releases before adopting
  Office 365 ProPlus (Office)                                         them.

  Office 365 ProPlus is the new Office, Office as a service. Office   For the Office 2016 version of Office 365 ProPlus, Microsoft
  365 ProPlus has the full set of application experiences you are     provides you three options, called update channels, to control
  used to, fully-customizable and available without a connection      how often Office 365 ProPlus is updated with new features.
  to the Internet but, it is licensed, deployed and updated as a      Here's an overview of the three options.
  service.
                                                                          Update channel       Primary purpose

             Full suite of rich productivity apps with the                                     Provide users with the newest features
                                                                          Current Channel
                                                                                               of Office as soon as they're available.
                      added value of a service.
                                                                                               Provide users with new features of
                                                                          Deferred Channel
                                                                                               Office only a few times a year.
  Cloud – The ubiquity of the cloud shifts us from a world of
  individual creation to real-time, anytime, anywhere,                                         Provide pilot users and application
                                                                          First Release for
                                                                                               compatibility testers the opportunity
  collaboration and collective creation.                                  Deferred Channel
                                                                                               to test the next Deferred Channel.
  •   Office 365 ProPlus roams documents and settings across
      your devices - so your dictionary and theme settings, your
      recent documents, as well as the last page or slide you were                                                         Non-
                                                                                               Feature        Security
      working on go with you. So users can switch from device to          Update channel                                   security
                                                                                               updates        updates
                                                                                                                           updates
      device and maintain cohesive, productive experience.
  •   Connected people are productive people. Office 365 keeps            Current Channel      Monthly        Monthly      Monthly
      people connected to one another, and to content and data.                                Every four                  Every four
      Office 365 ProPlus is the front-end to a productivity               Deferred Channel                    Monthly
                                                                                               months                      months
      platform to share, collaborate and create wherever,
                                                                          First Release for    Every four
      whenever.                                                                                               Monthly      Monthly
                                                                          Deferred Channel     months
  •   Office 365 ProPlus is updated like a service, with frequent,
      non-disruptive updates, for faster value delivery to users
                                                                      What’s in it for Enterprise Organizations?
  Mobility – The cloud powers our devices. We believe in a truly
  mobile world that revolves around us so that any device can         You want up-to-date features, but you also want the control and
  become your device.                                                 support you need to run your business. With the variety of
                                                                      release programs and branches for Windows 10 and Office 365,


                                                                                                                         Page 65 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 70 of 117



  you can evaluate new features, pilot them with specific groups
                                                                         Resources
  in your organization, and then deploy them widely to your
  organization. You can also keep specialty systems on a long-
                                                                         Microsoft Virtual Academy courses
  term build for control. Use the update option that’s right for
  your devices and your business needs.                                  •   Office 365 ProPlus: What’s New in 2016 and Beyond
                                                                         •   Office 365 ProPlus Deployment Deep Dive
  Focus on your business, not managing the software
                                                                         Watch Videos …
  The following table explains ways you can focus on your
  business, not managing the software, with the Office 365 client        •   Office 2016 and the new servicing options for Office 365
  applications                                                               admins demo
                                                                         •   Office 2016 setup and deployment updates demo
      Stay up to         Regular updates mean your users’ phones,        •   Office 2016 security updates demo - DLP, MFA & sharing
      date               tablets, and desktops stay up to date with
                                                                             from Outlook
                         the latest fixes.
                                                                         •   Office 2016 real-time co-authoring and how it works demo
      Mix and match      Follow your business needs – not all
      programs           systems need to follow the same                 Read …
                         deployment model. You can even use
                                                                         •   What's new and improved in Office 2016 for Office 365
                         different models for Windows and Office
                                                                         •   Overview of Office 365 ProPlus
                         on the same devices.
                                                                         •   Office 365 for business training
      Save on            Allow automatic updates to the fully            •   Office 2016 Quick Start Guides and downloadable guides
      management         tested Current Branch for Business
                                                                         •   Collaborate on Word documents with real-time co-
                         (Windows) and Deferred Channel (Office
                                                                             authoring
                         365) instead of managing the software
                                                                         •   Collaborate on PowerPoint presentations with co-authoring
                         packages yourself.
                                                                         •   Getting started with Word 2016
      Stay in the        See what’s coming in the next releases and
                                                                         •   Getting started with Excel 2016
      loop               find out what security updates have been
                                                                         •   Managing your email and calendar on the go with Outlook
                         included by reviewing communications
                                                                             2016
                         from Microsoft.
      Manage risk        Use Current Branch for Business                 For Admins …
                         (Windows) and Deferred Channel or First
                                                                         •   New Office 365 ProPlus deployment guide for IT pros
                         Release for Deferred Channel (Office 365)
                                                                         •   Determine the deployment method to use for Office 365
                         to     test    critical  line-of-business
                         applications that must remain up and                ProPlus
                         running.                                        •   Overview of update channels for Office 365 ProPlus
                                                                         •   Prepare to update Office 365 ProPlus to the Office 2016
      Save on            First, check the marketplace – others may
                                                                             version
      development        have a solution that works. If you need
                         custom development, use best practices          •   Change management for Office 365 clients. Model
                         to ensure add-ins work after updates.           •   Updated Office 365 modern authentication public preview



  Security, always: You’ll always get the latest security updates,
  no waiting, whichever program you choose.                              Office 2016 for Mac
  Default Branches for Client Applications
                                                                         Microsoft Office 2016 for Mac enables you to do your best work
  Office 365 includes different sets of client applications. Office      – anywhere, anytime and with anyone. New, modern versions of
  365 Business includes the core Office applications (Word, Excel,       Word, Excel, PowerPoint, Outlook, and OneNote have the
  PowerPoint, Outlook, OneNote, and Publisher), and Office 365           familiar look and feel of Office, and are thoughtfully designed
  ProPlus includes the core applications plus Skype for Business         for Mac.
  and Access. Project Online Desktop Client and Visio Pro for
  Office 365 also follow this release model.                             Unmistakably Office, designed for Mac

  By default, the client applications for Office 365 are set to these    Get started quickly with new, modern versions of Word, Excel,
  channel releases:                                                      PowerPoint, Outlook and OneNote – combining the familiarity
                                                                         of Office and the unique Mac features you love.
  •     Office 365 Business, Project Online Desktop Client, and
        Visio Pro for Office 365 are set to use Current Channel.         •   The redesigned Ribbon menu organizes features in a
  •     Office 365 ProPlus is set to use Deferred Channel                    similar way as Office for Windows and iPad, so you can
                                                                             quickly find what you need.
      Note: Learn more about what’s new for Office 365                   •   The new task pane interface makes complex tasks easy, like
      subscribers this month at: Office 2016 | Office for Mac | Office       formatting images in Word, designing animations in
      Mobile for Windows | Office for iPhone and iPad | Office on            PowerPoint, and inserting formulas in Excel.
      Android.


                                                                                                                        Page 66 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 71 of 117



  •   Office offers unequaled file compatibility and layout           Word
      fidelity. Documents will look how you intended in Office
                                                                      From the Touch Bar you can enter Word Focus Mode, a brand-
      on Mac, PC, tablet and phone.
                                                                      new experience that hides all of the on-screen ribbons and
  •   Your document’s text and graphics are beautifully rendered
                                                                      commands so you can simply focus on your work. One tap and
      and sharper than ever on your Mac’s Retina display, and
                                                                      you can quickly apply a new style to a heading or paragraph.
      presentations look absolutely stunning.
  •   Navigate your documents, spreadsheets and presentations         PowerPoint
      intuitively with familiar Multi-Touch gestures.
                                                                      Touch Bar commands in PowerPoint allow you to easily
  Do your best work, anywhere, anytime                                manipulate graphic elements. The Reorder Objects button
                                                                      produces a graphical map of all the layers on a slide, making it
  The new Office for Mac is cloud-connected, so you can create
                                                                      easy to find the right object and move it where you want it. And
  great-looking documents, gain new insights, and present with
                                                                      by sliding your finger across the Touch Bar you can easily rotate
  confidence - anywhere, anytime.
                                                                      an object to get just the right angle.
  •   Access your files whenever you need to, thanks to
                                                                      Excel
      integration with OneDrive, OneDrive for Business and
      SharePoint.                                                     Typing an equals sign into a cell in Excel immediately pulls up
  •   With roaming recent files, you can quickly pick up from         the most recently used functions in the Touch Bar. For example,
      where you left off on any device.                               with a tap (for the formula) and another tap (for a named range)
  •   The new Insights pane in Word, powered by Bing, shows           in the Touch Bar, you can quickly sum a range in your
      relevant contextual information from the Web within the         spreadsheet. The Touch Bar also provides quick access to
      reading and authoring experience.                               borders, cell colors and recommended charts—making it easier
  •   Excel takes the guesswork out of visualizing your data: it      than ever to organize and visualize your data.
      recommends charts best suited for your numbers, and lets
                                                                      Outlook
      you preview different options.
  •   Presenter View in PowerPoint gives you the tools to             The Touch Bar in Outlook provides quick access to the most
      present with confidence – displaying the current slide, next    commonly used commands as you work on email and manage
      slide, speaker notes and a timer on your Mac, while             your calendar. When composing a new mail, the Touch Bar
      projecting only the presentation to your audience on the big    displays a list of recent documents. One tap and you can add a
      screen.                                                         file—either as an attachment or a link. And from the Today view
  •   Outlook automatically organizes your inbox in                   on the Touch Bar you can not only see your calendar events for
      conversations, without inadvertently including messages         the day, but even join a Skype for Business meeting.
      with the same subject that belong to a different
                                                                      Read more at: Office for Mac adds Touch Bar support.
      conversation.

  Made for teamwork
                                                                      Resources
  Get more done by working together using built-in tools to
  share, review and co-edit documents, presentations and notes.       •   Watch: Office 2016 for Mac: Top 10 reasons to get the new
                                                                          version
  •   Easily share your documents and invite others to review or
                                                                      •   Download and install Office 2016 for Mac using Office 365
      edit them.
                                                                          for business
  •   Co-authoring in Word and PowerPoint enables several
                                                                      •   Outlook 2016 for Mac training
      people to work simultaneously in the same document from
                                                                      •   Word 2016 for Mac training
      different devices in different locations.
                                                                      •   Excel 2016 for Mac training
  •   Threaded comments in Word and PowerPoint enable you
                                                                      •   PowerPoint 2016 for Mac training
      to have useful conversations right next to relevant text. You
                                                                      •   OneNote 2016 for Mac training
      can quickly see who replied to whom and when.
  •   The new Conflict Resolution view in PowerPoint lets you
      visually compare conflicting changes, so you can easily
      decide what version to keep.
  •   Share a OneNote notebook with friends, family or
                                                                      Office on iOS, Android, Windows
      colleagues so everyone can add their notes and work
      together on travel plans, household tasks or work projects.     Office for mobile device provides the same look and feel as
                                                                      Office on your desktop. Office also provides the same ability to
                                                                      store and share data on the cloud through Microsoft OneDrive
  Touch Bar support                                                   for Business, allowing you to create, share, and edit data quickly
                                                                      and easily, even when you are on the go.
  Through the Touch Bar, Office intelligently puts the most
  common commands at your fingertips—all based on what
  you’re doing in the document.



                                                                                                                       Page 67 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 72 of 117



  Setup Mobile Device                                                  •   How to Share a Sway


  Office 365 Windows Phone setup

  •   Set up email on Windows Phone                                    Exchange Online Protection (EOP)
  •   Set up Office on Windows Phone with Office 365
                                                                       Microsoft Exchange Online Protection (EOP) is a cloud-based
  Office 365 iPhone or iPad setup
                                                                       email filtering service that helps protect your organization
  •   Set up email on iPhone, iPad, or iPod Touch                      against spam and malware, and includes features to safeguard
  •   Install and set up Office on an iPhone or iPad with Office       your organization from messaging-policy violations. EOP can
      365                                                              simplify the management of your messaging environment and
                                                                       alleviate many of the burdens that come with maintaining on-
  Office 365 Android phone or tablet setup
                                                                       premises hardware and software.
  •   Set up email on an Android phone or tablet
                                                                       The following are the primary ways you can use EOP for
  •   Install and set up Office on an Android with Office 365
                                                                       messaging protection:
  After you have installed the Office apps, you can sign in with the
  Microsoft account that is connected to your Office 365               • In a standalone scenario. EOP provides cloud-based
  subscription to use the premium features of each app.                    email protection for your on-premises Exchange Server
                                                                           2013 environment, legacy Exchange Server versions, or for
                                                                           any other on-premises SMTP email solution.
  Resources                                                            • As a part of Microsoft Exchange Online. By default, EOP
                                                                           protects Exchange Online cloud-hosted mailboxes.
  •   How Office mobile apps work on Android or iOS devices
                                                                       • In a hybrid deployment. EOP can be configured to
      with an Office 365 plan
                                                                           protect your messaging environment and control mail
  •   Office for iPad videos
                                                                           routing when you have a mix of on-premises and cloud
  •   Office for iPhone videos
                                                                           mailboxes.
  •   Getting started with Word for Android tablet
  •   Getting started with Excel for Android tablet
  •   Getting started with PowerPoint for Android tablet               Features

                                                                       Anti-malware protection

                                                                           Using multiple anti-malware engines, EOP offers
  Sway
                                                                       •
                                                                           multilayered protection that’s designed to catch all known
                                                                           malware
  Sway is an intelligent digital storytelling app for business that    •   Messages transported through the service are scanned for
  helps you and your colleagues express ideas using an                     malware (viruses and spyware)
  interactive, web-based canvas. Sway’s built-in design engine         •   If malware is detected, the message is deleted. Notifications
  helps you produce professional, visually-appealing reports,              may also be sent to senders or administrators when an
  presentations, and more without the need for extensive                   infected message is deleted and not delivered.
  formatting or additional training.                                   •   Customize anti-malware policies in the EAC. You can
  You can also modify the results to get the unique look and feel          configure the default policy for company-wide settings.
  you want. Sway makes your creation look great in any browser         •   Create custom content filter policies and apply them to
  on any screen, and it can be shared with colleagues and                  specified users, groups, or domains in your organization
  customers by simply sending a link. Sway helps you find and pull     Anti-spam protection
  together all sorts of content without leaving the app, so you can
  drag and drop your images, text, videos, and charts right on to      •   Uses proprietary anti-spam technology to help achieve high
  your canvas.                                                             accuracy rates.
                                                                       •   Provides strong connection filtering and content filtering on
                                                                           all inbound messages.
  Resources                                                            •   Outbound spam filtering is also always enabled if you use
                                                                           the service for sending outbound email.
  Microsoft Sway Tutorials                                             •   Spam filtering cannot be completely disabled, but certain
  •   The Sway Way                                                         company-wide settings can be modified by editing your
  •   How to Build a Presentation in Sway                                  default anti-spam policies
  •   How to Build a Presentation in Sway - Part 2                     •   Create custom content filter policies and apply them to
  •   How to Collaborate on a Sway                                         specified users, groups, or domains in your organization.
  •   How to Create a Newsletter in Sway                               Quarantine
  •   How to Make a Tutorial in Sway



                                                                                                                        Page 68 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 73 of 117



  •   Messages identified as spam and messages that match a
      transport rule can be sent to the administrator quarantine.
  •   Administrators can search for and view details about
      quarantined email messages in the EAC.
  •   After locating the email message, you can release it to
      specific users and optionally report it as a false positive (not
      junk) message to the Microsoft Spam Analysis Team if it was
      misidentified as spam.
  •   Spam quarantine for end users lets them manage their own
      spam-quarantined messages.

  Junk Email Reporting

  •   From Office Outlook or Outlook Web Access, lets EOP users
      easily report junk (spam) email to Microsoft for analysis to
      help reduce the number and impact of future junk email
      messages filtered by the service.


  Resources                                                              ATP complements existing EOP anti-malware scanning. Only
                                                                         those attachments that successfully pass anti-malware scanning
                                                                         are affected by your safe attachments or safe links policies.
  Microsoft Virtual Academy Courses …

      Office 365 Security & Compliance: Exchange Online
  •
                                                                         Features & Benefits
      Protection

  Read …                                                                 ATP for Exchange Online delivers the following benefits:

  •   Exchange Online Protection                                         •   Protection against unknown malware and viruses—
  •   Exchange Online Protection Service Description                         Today EOP employs a robust and layered anti-virus
  •   Exchange Online Protection Limits                                      protection powered with three different engines against
  •   Anti-Malware Protection and Anti-Malware Protection FAQ                known malware and viruses. ATP extends this protection
  •   Anti-Spam Protection and Anti-Spam Protection FAQ                      through a feature called Safe Attachments, which protects
  •   Prevent false positive email marked as spam with a safelist            against unknown malware and viruses, and provides better
      or other techniques                                                    zero-day protection to safeguard your messaging system.
  •   What's the Difference Between Junk Email and Bulk Email?               All messages and attachments that don’t have a known
  •   Customize an SPF record to validate outbound email sent                virus/malware signature are routed to a special hypervisor
      from your domain                                                       environment, where a behavior analysis is performed using
  •   Backscatter Messages and EOP                                           a variety of machine learning and analysis techniques to
                                                                             detect malicious intent. If no suspicious activity is detected,
                                                                             the message is released for delivery to the mailbox.
                                                                         •   Real time, time-of-click protection against malicious
  Advanced Threat Protection (ATP)                                           URLs—EOP scans each message in transit in Office 365 and
                                                                             provides time of delivery protection, blocking any malicious
  Advanced threat protection (ATP) in Exchange Online Protection             hyperlinks in a message. But attackers sometimes try to hide
  (EOP) helps you prevent zero-day malware attacks in your                   malicious URLs with seemingly safe links that are redirected
  email environment.                                                         to unsafe sites by a forwarding service after the message has
                                                                             been received. ATP’s Safe Links feature proactively protects
  ATP provides a way for you to create policies in the Exchange
                                                                             your users if they click such a link. That protection remains
  Admin Center (EAC) that help ensure your users access only links
                                                                             every time they click the link, as malicious links are
  in emails or attachments to emails that are identified as not
                                                                             dynamically blocked while good links can be accessed.
  malicious.
                                                                         •   Rich reporting and URL trace capabilities—ATP also
  If you already use EOP to help combat malware in your email                offers rich reporting and tracking capabilities, so you can
  messaging environment, adding ATP will provide more-effective              gain critical insights into who is getting targeted in your
  protection than ever before against attacks propagated by                  organization and the category of attacks you are facing.
  unsafe links and unsafe attachments.                                       Reporting and message tracing allows you to investigate
                                                                             messages that have been blocked due to an unknown virus
                                                                             or malware, while the URL trace capability allows you to
                                                                             track individual malicious links in the messages that have
                                                                             been clicked.




                                                                                                                           Page 69 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 74 of 117



  Upcoming Improvements

  •   New reports—Get better insights to malware activity.             RMS for Office 365 (RMS)
      Security admins will have a new reporting dashboard to see
      details of malware that Office 365 Advanced Threat               Rights Management Services enables you to restrict access to
      Protection is analyzing. The new reports will be in preview      documents and email to specific people and to prevent anyone
      later this year.                                                 else from viewing or editing them, even if they are sent outside
  •   Dynamic delivery—Better performance and lower latency            the organization.
      for emails with attachments. Users will see a placeholder
                                                                       •   Exchange Online IRM Integration. Enables users of
      while attachments are scanned in a sandbox environment. If
                                                                           Exchange Online to IRM protect and consume e-mail
      deemed safe, attachments are re-inserted into the email.
                                                                           messages (and attachments).
      Dynamic Delivery is rolling out to customers now.
                                                                       •   SharePoint Online IRM Integration. Enables SharePoint
  •   URL detonation—Deeper protection against malicious
                                                                           Online administrators to create IRM-protected document
      URLs. Not only do we check a list of malicious URLs when a
                                                                           libraries so that when a user checks-out a document from
      user clicks on a link, but Office 365 will also perform real-
                                                                           the IRM-protected document library, protection is applied
      time behavioral malware analysis in a sandbox environment
                                                                           to the document no matter where it goes and the user has
      to identify malicious links. URL reputation checks are part of
                                                                           the usage rights to that document as they were specified for
      Advanced Threat Protection today; URL detonation will be
                                                                           the document library.
      in preview later this year.
                                                                       •   Office IRM Integration. Enables Microsoft Office users to
  •   Intelligence sharing with Windows Defender Advanced
                                                                           be able to IRM protect content using predefined policies
      Threat Protection—Security admins will be able to see
                                                                           provided by the service within an organization. Office
      malware activity and relationships across Windows 10 and
                                                                           applications that include these capabilities are Word, Excel,
      Office 365. Integration with Windows will be in preview in
                                                                           PowerPoint and, Outlook. In addition to this, Visio support
      early 2017.
                                                                           is also available.
  •   Broader protection—Advanced Threat Protection will
      extend to include protection for SharePoint Online, Word,
      Excel, PowerPoint and OneDrive for Business. These               Features
      extended capabilities will be in preview in early 2017.
                                                                       •   Help protect emails against unauthorized access by
                                                                           applying different IRM options to your email messages.
                                                                       •   Enhance security of your SharePoint libraries by using
                                                                           IRM to set up appropriate permissions.
                                                                       •   Help keep your information safe, online or offline,
                                                                           because your files are protected whether they’re viewed
                                                                           using Office Online or downloaded to a local machine.
                                                                       •   Seamless integration with all Office documents helps
                                                                           guard your organization’s intellectual property.
                                                                       •   Apply custom templates based on your business needs in
                                                                           addition to using default Rights Management Services
                                                                           templates.

                                                                       Examples of policies you can apply to email and documents with
  Scenarios                                                            Rights Management for Office 365 are:

                                                                       •   Do not forward (email)/ Restricted Access (Office apps):
  Advanced protection against unknown & sophisticated threats              Only the recipients of the email or document will be able to
  in end-user email, attachments & URLs.                                   view and reply. They cannot forward or share with other
  •   protect against unknown malware and viruses                          people or print.
  •   real time, time-of-click protection against malicious URLs       •   CompanyName Confidential: Only people inside your
  •   rich reporting and URL trace capabilities                            organization (that is, people with an Office 365 account
                                                                           @companyname.com) can access the content, make edits,
                                                                           and share with others inside your company
  Resources                                                            •   CompanyName Confidential View Only: People inside
                                                                           your organization can view this content but cannot edit or
  •   Microsoft Mechanics: Overview of Advanced Threat                     change it in any way. They can print and share with other
      Protection in Exchange: new tools to stop unknown attacks            people inside your company.
  •   Advanced threat protection for safe attachments and safe
      links
  •   Set up a safe attachments policy in EOP
  •   Set up a safe links policy in EOP


                                                                                                                        Page 70 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 75 of 117



  Levels of Protection                                                        Microsoft Rights Management sharing
                                                                              application
  Native

  •   For text, image, Microsoft Office (Word, Excel, PowerPoint)             The Microsoft Rights Management sharing application is an
      files, Visio files, .pdf files, and other application file types that   optional downloadable application for Microsoft Windows and
      support RMS, native protection provides a strong level of               other platforms that provides the following:
      protection that includes both encryption and enforcement
                                                                              •   Protection of a single file or bulk protection of multiple files
      of rights (permissions).
                                                                                  as well as all files within a selected folder.
   Generic                                                                    •   Full support for protection of any type of file and a built-in
                                                                                  viewer for commonly used text and image file types.
  •   For all other applications and file types, generic protection           •   Generic protection for files that do not support RMS
      provides a level of protection that includes both file                      protection.
      encapsulation using the .pfile file type and authentication to          •   Full interoperability with files protected using Office
      verify if a user is authorized to open the file.                            Information Rights Management (IRM).
                                                                              •   Full interoperability with PDF files protected using
  Azure Rights Management Connector                                               SharePoint, FCI, and supported PDF authoring tools.


  The Microsoft Rights Management (RMS) connector lets you
  quickly enable existing on-premises servers to use their
  Information Rights Management (IRM) functionality with the
  cloud-based Microsoft Rights Management service (Azure
  RMS).




                                                                              Scenarios

                                                                              •   Prevent loss of intellectual property and proprietary
                                                                                  information.
                                                                              •   Limit e-mail and file access to only a specific list of individual
                                                                                  users or groups identified by their e-mail addresses.
                                                                              •   Limit the use of e-mail and/or files to only a limited set of
                                                                                  rights such as the right to view the document while blocking
                                                                                  other actions such as copying or printing.

  With this functionality,
                                                                              Resources
  •   All users can easily protect documents and pictures both
      inside your organization and outside, without having to                 •   Microsoft Azure Rights Management
      install additional infrastructure or establish trust                    •   How Applications Support Azure Rights Management
      relationships with other organizations.                                 •   Activate Rights Management (RMS) in the Office 365 admin
  •   You can use this connector even if some of your users are                   center
      connecting to online services, in a hybrid scenario. For                •   Configure IRM (in Exchange Online) to use Azure Rights
      example, some users' mailboxes use Exchange Online and                      Management
      some users' mailboxes use Exchange Server.                              •   Set up Information Rights Management (IRM) in SharePoint
  The RMS connector supports the following on-premises servers:                   admin center
  Exchange 2010/2013 Server, SharePoint 2010/2013 Server, and                 •   Configuring Super Users for Azure Rights Management and
  file servers that run Windows Server and use File Classification                Discovery Services or Data Recovery
  Infrastructure (FCI) to classify and apply policies to Office               •   Deploying the Azure Rights Management Connector
  documents in a folder.                                                      •   Rights Management sharing application user guide
                                                                              •   Migrating from AD RMS to Azure Rights Management



                                                                                                                                  Page 71 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 76 of 117



                                                                      •   Enhance the security of subsequent email responses by
                                                                          encrypting each message in the thread

  O365 Message Encryption (OME)                                       Office 365 Message Encryption helps keep your data safe, while
                                                                      allowing you to maintain control over your environment.
  Office 365 Message Encryption is an easy-to-use service that lets
                                                                      •   Easily set up encryption using the single action Exchange
  email users send encrypted messages to people inside or
                                                                          transport rules.
  outside their organization.
                                                                      •   Protect sensitive information and data from leaving your
  Designated recipients can easily view their encrypted messages          gateway, consistently and automatically.
  and return encrypted replies. Regardless of the destination         •   Policy-based encryption encrypts messages at the
  email service—whether it’s Outlook.com, Yahoo, Gmail, or                gateway based on policy rules.
  another service—email users can send confidential business          •   Help manage compliance by leveraging the strong
  communications with an added level of protection against                integration with data loss prevention.
  unauthorized access.                                                •   Integrate with existing email infrastructure for minimal
                                                                          up-front capital investment.
            Office 365 Message Encryption is an online                •   Grow your organization’s brand by using custom
                                                                          branding text or disclaimers and a custom logo
            service that’s built on Microsoft Azure Rights
                     Management (Azure RMS).
                                                                      Language support
  Exchange Online and Exchange Online Protection (EOP)
  administrators set up Office 365 Message Encryption by              Office 365 Message encryption supports Office 365 languages,
  defining encryption rules.                                          as follows:

                                                                      •   Incoming email messages and attached HTML files are
                                                                          localized based on the sender’s language settings.
                                                                      •   The viewing portal is localized based on the recipient's
                                                                          browser settings.
                                                                      •   The body (content) of the encrypted message isn't localized.


                                                                      Scenarios

                                                                      There are many scenarios in which email message encryption
                                                                      might be required, including the following:

                                                                      • A bank employee sending credit card statements to
                                                                          customers
                                                                      • An insurance company representative providing policy
                                                                          details to customers
                                                                      • A mortgage broker requesting financial information from a
                                                                          customer for a loan application
                                                                      • A health care provider sending health care information to
                                                                          patients
                                                                      • An attorney sending confidential information to a customer
                                                                          or another attorney
                                                                      • A consultant sending a contract to a customer
  Features

  Office 365 Message Encryption provides advanced security and
                                                                      Resources
  reliability to help protect your information.
                                                                      •   Office 365 Message Encryption
  •   Send encrypted email messages to anyone, regardless of          •   Encryption in Office 365
      the recipient's email address.                                  •   Service information for Office 365 Message Encryption
  •   Provide strong, automated encryption with a cost-               •   Send, view, and reply to encrypted messages
      effective infrastructure.                                       •   Sign in to view your Office 365 encrypted message
  •   Eliminate the need for certificates and use a recipient's       •   Use a one-time passcode to view an encrypted message
      email address as the public key.                                •   Office 365 Message Encryption FAQ
  •   Communication through a TLS-enabled network further
      enhances message security.




                                                                                                                      Page 72 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 77 of 117




  Office 365 Security & Compliance                                   Tool
                                                                     Device
                                                                                       Description
                                                                                       Opens the Mobile Device Management
  Center                                                             management        (MDM) for Office 365 page where you can
                                                                                       set up MDM for Office 365 to help you
                                                                                       secure and manage your users' iPhones,
  The Office 365 Security & Compliance Center is your one-
                                                                                       iPads, Androids, and Windows phones.
  stop portal for protecting your data in Office 365.
                                                                     Device            Helps you protect your organization’s
                                                                     security          information      in   Office   365     from
                                                                     policies          unauthorized access.
                                                                     Data       loss   Lets you create policies that help you
                                                                     prevention        identify, monitor, and automatically
                                                                                       protect sensitive information across Office
                                                                                       365
                                                                     Anti-spam         Fine-tune and monitor settings that help
                                                                                       prevent spam in Office 365. Create allow
                                                                                       and block lists, determine who is spoofing
                                                                                       your domain and why, and configure and
                                                                                       view spam filter policies
                                                                     Anti-malware      Protects against viruses and spyware
                                                                                       traveling to or from your organization in
                                                                                       Office 365.
  Navigation Pane                                                    Outbound          Checks to ensure that your users aren't
                                                                     spam              sending spam. This can happen, for
  The new navigation pane on the left that gives you easy access                       example, if a user's computer gets infected
  to all the pages in the Security & Compliance Center.                                by malware that is programmed to send
                                                                                       email messages
   Menu Option       What it’s for                                   DKIM              DomainKeys Identified Mail (DKIM) helps
   Permissions       Grant permissions to people who perform                           ensure that other email systems trust
                     compliance tasks like device                                      messages that you send from Office 365.
                     management, data loss prevention,                                 DKIM does this by adding a unique digital
                     eDiscovery, and retention.                                        signature to email messages that you send
                                                                                       from your organization.
   Security          Manage devices and set up data loss             Safe              Safe attachments is part of Advanced
   Policies          prevention for your organization.               attachments       Threat Protection (ATP). When enabled,
   Data              Import email from other systems. Enable                           email attachments are opened in a special,
   Management        archive mailboxes or set policies for                             isolated environment that is separate from
                     retaining email and other content within                          Office 365 before they are sent to recipient
                     your organization.                                                inboxes. Safe attachments is designed to
                                                                                       help detect malicious attachments even
   Search &          Search for content and review user
                                                                                       before anti-virus signatures are available.
   Investigation     activity. Use eDiscovery to manage cases
                                                                     Safe links        Safe links is part of Advanced Threat
                     and Supervisory review to define policies
                                                                                       Protection (ATP). Safe links helps prevent
                     that help you capture communication for
                                                                                       users from following links in email that link
                     review.
                                                                                       to web sites recognized as malicious.
   Reports           View user activity reports such as sign-ins
                     for SharePoint Online, Exchange Online,
                     and Azure Active Directory.
                                                                    Data management
   Service           View details about how Microsoft keeps
   Assurance         Office 365 customer data safe, and how
                     Office 365 helps customers meet industry       Use the data management features to archive and preserve
                     compliance requirements.                       content in Exchange Online mailboxes, SharePoint Online sites,
                                                                    and OneDrive for Business locations, and import data into your
                                                                    Office 365 organization.
  Security Policies
                                                                    Import
  Use security policies to help control and manage mobile device
                                                                    Use the Import feature to import PST files to Exchange
  access to your organization's data, help protect your
                                                                    mailboxes or import data files to SharePoint sites in your
  organization from data loss, and help protect inbound and
                                                                    organization. For both types of files, you can upload the files
  outbound messages from malicious software and spam. You
                                                                    over the network or copy them to a hard drive and then ship the
  also use these policies to protect your domain's reputation and
                                                                    drive to a Microsoft datacenter, where your data will be
  to determine whether or not senders are maliciously spoofing
                                                                    imported to Office 365.
  accounts from your domain.




                                                                                                                     Page 73 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 78 of 117



  Archive                                                              After you run a search, the number of content sources and an
                                                                       estimated number of search results are displayed in the details
  Use the Archiving feature to enable or disable a user's archive      pane on the search page, where you can preview the results, or
  mailbox, which provide users with an alternate storage location      export them to a local computer. You can also analyze the
  for historical messaging data. When archive mailboxes are            results of a content search using the powerful analytics features
  enabled, an archive policy will automatically move messages          of Advanced eDiscovery.
  from a user’s primary mailbox to their archive mailbox after a
  specified period (default setting: two years after the date a        Audit log search
  message is delivered). And users can still access these messages
                                                                       You can use the audit log search feature to view user and
  in their archive mailbox.
                                                                       admin activity in your Office 365 organization. You can search
  Retention                                                            for audit log entries for the following types of actions:

                                                                       •   User activity in SharePoint Online and OneDrive for Business
  Use the Retention feature to manage the lifecycle of email and
                                                                       •   User activity in Exchange Online (Exchange mailbox audit
  documents by keeping the content you need and removing
                                                                           logging)
  content after it’s no longer required. While your organization
                                                                       •   Admin activity in SharePoint Online
  may be required to retain content for a period of time because
                                                                       •   Admin activity in Azure Active Directory (the directory
  of compliance, legal, or other business requirements, keeping
                                                                           service for Office 365)
  content longer than required might create unnecessary legal
                                                                       •   Admin activity in Exchange Online (Exchange admin audit
  risk. These retention features let you manage how long your
                                                                           logging)
  organization retains content.
                                                                       •   User and admin activity in Sway
  •   Retention tags and policies: Use to manage the email             •   User and admin activity in Power BI for Office 365
      lifecycle by archiving or deleting messages that are older       •   User and admin activity in Yammer
      than a specified period
                                                                       Important points
  •   Document deletion policies: Use to delete documents
      located in SharePoint site collections after a specific period   •   Mailbox audit logging must be turned on for each user
      of time. You can enforce a single mandatory policy on all            mailbox before user activity in Exchange Online will be
      site collections created from the same site collection               logged.
      template or you can allow site owners to choose from             •   You (or another admin) must first turn on audit logging
      several policies that you centrally create and manage. You           before you can start searching the Office 365 audit log. To
      can also allow site owners to opt out altogether if they             turn it on, just click Start recording user and admin
      decide a policy doesn’t apply to their content.                      activity on the Audit log search page in the Security &
  •   Preservation policies: Use to preserve content in                    Compliance Center.
      mailboxes, public folders, and sites in your organization. You   •   You have to be assigned the View-Only Audit Logs or Audit
      can set up preservation policies to preserve the content             Logs role in Exchange Online to search the Office 365 audit
      indefinitely, until you remove the policy, or for a specific         log. By default, these roles are assigned to the Compliance
      period of time. You can also specify a date range and                Management and Organization Management role groups
      keywords to narrow the content that’s preserved. Preserved           on the Permissions page in the Exchange admin center.
      content remains in-place, where it's currently located, so       •   You can search the Office 365 audit log for activities that
      people can continue to work with it. If content is modified          were performed within the last 90 days.
      or deleted, a copy is saved to a secure location                 •   It takes up to 15 minutes after an event occurs in SharePoint
                                                                           Online or OneDrive for Business for the corresponding audit
  Search & investigation                                                   log entry to be displayed. It takes up to 12 hours for events
                                                                           in Exchange Online and Azure Active Directory.

  Use the search and investigation features to quickly find content    Run an Audit log search
  in mailboxes and documents or search audit logs for various
  types of user and admin activity. You can find all content and
  user activity—whether it’s in Exchange Online, SharePoint
  Online, or OneDrive for Business—providing you with unified
  protection for your Office 365 organization.

  Content search
  Use the content search feature to search all mailboxes and
  public folders in Exchange Online, all SharePoint Online sites,
  and all OneDrive for Business locations in a single search. There
  are no limits on the number of mailboxes and sites that you can
  search. There are also no limits on the number of searches that
  can run at the same time.



                                                                                                                        Page 74 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 79 of 117



                                                                        This can help your organization quickly process thousands of
                                                                        email messages, documents, and other kinds of data to find
                                                                        those items that are most likely relevant to a specific case. The
                                                                        reduced data set can then be exported out of Office 365 for
                                                                        further review.

                                                                        Supervisory Review
                                                                        Define a supervisory review policy to indicate who in your
                                                                        organization will have their email communications reviewed and
                                                                        who will perform those reviews.

                                                                        Follow the steps to implement Supervisory review:

                                                                        • Set up groups for Supervisory review. Before you start using
                                                                           Supervisory review, determine who will have their
                                                                           communication reviewed, and who will perform those
                                                                           reviews. If you want to get started with just a few individuals
                                                                           to see how Supervisory review works, you can skip setting
                                                                           up groups for now.

  Configure the following search criteria:
                                                                        • Make Supervisory review available in your organization. Add
                                                                           the supervisory review role for yourself so you can set up
  A. Activities. Click the drop-down list to display the activities        policies. Anyone who has this role assigned can find
     that you can search for. User and admin activities are                Supervisory review in the Office 365 Security & Compliance
     organized in to groups of related activities.                         Center menu.
  B. Start date and End date. The last seven days are selected          • Set up a supervisory review policy in the Security &
     by default. Select a date and time range to display the events        Compliance Center. These policies define which
     that occurred within that period.                                     communications are subject to review in your organization,
  C. Users. Click in this box and then select one or more users to         and specifies who should perform reviews.
     display search results for.
                                                                        • Install the supervisory review Outlook app for reviewers. This
  D. File, folder, or site. Type some of all of a file or folder name      gives reviewers access the Supervisory Review folder in
     to search for activity on the file of folder that contains the
                                                                           Outlook so they can assess and categorize each item.
     specified keyword.
                                                                        Supervisory review report - Run the Supervisory review report
  Click Search to run the search using your search criteria.
                                                                        to check the review process is working well for your
  Refer to Search the audit log in the Office 365 Security &            organization.
  Compliance Center article for more information.
                                                                        Quarantine
  eDiscovery                                                            Set up a quarantine for incoming email messages in Office 365
  You can use the eDiscovery feature to access and manage               where messages that have been filtered as spam, bulk, or
  eDiscovery cases in the eDiscovery Center of your SharePoint          phishing mail can be kept for later review.
  Online organization. It provides a quick and easy way to go to
                                                                        Both users and admins can work with quarantined messages.
  the eDiscovery Center, manage existing eDiscovery cases, create       Users can work with just their own filtered messages in
  new eDiscovery cases, and close eDiscovery cases that are no
                                                                        quarantine. Admins can search for and manage quarantined
  longer needed.                                                        messages for all users.
  You can also use this page to access Advanced eDiscovery,
                                                                        Learn more about working with quarantined messages:
  which provides advanced eDiscovery capabilities that help you
  analyze large, unstructured data sets and reduce the amount of        • Find and release quarantined messages as an administrator
  data that's most relevant to a legal case.                            • Use user spam notifications to release and report spam-
                                                                           quarantined messages
  Advanced eDiscovery                                                   • Quarantine FAQ
  Office 365 Advanced eDiscovery builds on the existing set of
  eDiscovery capabilities in Office 365. For example, you can use
  the Content Search feature to perform an initial search of all
  the content sources in your organization to identify and collect      Service Assurance
  the data that may be relevant to a specific legal case. Then you
  can perform analysis on that data by applying the text analytics,     Use Service assurance to access documents that describe a
  machine learning, and the Relevance/predictive coding                 variety of topics, such as Microsoft’s security practices for
  capabilities of Advanced eDiscovery.                                  customer data that is stored in Office 365 and independent



                                                                                                                         Page 75 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 80 of 117



  third-party audit reports on Office 365. You can also find out           sensitive information types that are ready for you to use in
  how Office 365 can help customers be compliant with standards,           your DLP policies
  laws, and regulations across industries.                             •   Use the full power of existing transport rule criteria and
                                                                           actions and add new transport rules.
  Service Compliance Reports                                           •   Test the effectiveness of your DLP policies before fully
                                                                           enforcing them.
  These reports are created by independent 3rd-party auditors
                                                                       •   Incorporate your own custom DLP policy templates and
  who assess how Office 365 complies with the regulatory and
                                                                           sensitive information types.
  security standards that apply to specific industries and regions.
                                                                       •   Detect sensitive information in message attachments, body
  Review the reports to stay up to date on how Office 365 is
                                                                           text, or subject lines and adjust the confidence level at which
  committed to helping you stay compliant with the standards
                                                                           the service takes action.
  that matter to your organization.
                                                                       •   Detect sensitive form data by using Document
  Trust documents                                                          Fingerprinting which helps you easily create custom
                                                                           sensitive information types based on text-based forms.
  Review white papers, FAQs, end-of-year reports, and other            •   Add Policy Tips, which can help reduce data loss by
  trust-related documents provided by Microsoft.                           displaying a notice to your Outlook 2013, Outlook Web App,
                                                                           and OWA for Devices users and can also improve the
  Resources                                                                effectiveness of your policies by allowing false-positive
                                                                           reporting.
                                                                       •   Review incident data in DLP reports or add your own specific
  •   Overview of the Office 365 Security & Compliance Center
                                                                           reports by using a generate incident report action
  •   Permissions in the Office 365 Security & Compliance Center
  •   Security policies in the Office 365 Security & Compliance
      Center                                                           For SharePoint Online and OneDrive for
      Data management in the Office 365 Security & Compliance
  •
                                                                       Business
      Center
  •   Search and investigation in the Office 365 Security &
                                                                       By extending DLP to OneDrive for Business and SharePoint
      Compliance Center
                                                                       Online, we expanded on the same protection you already have
  •   Reports in the Office 365 Security & Compliance Center
                                                                       in Exchange, Outlook and Outlook on the web, offering broader
  •   Service assurance in the Office 365 Security & Compliance
                                                                       protection of your data wherever it lives.
      Center
  •   Audited activities in Office 365                                 With a DLP policy, you can:
  •   Office 365 Management Activity API reference
                                                                       •   Identify sensitive information across many locations, such as
  •   Office 365 Management Activity API schema
                                                                           SharePoint Online and OneDrive for Business. For example,
  •   MSIT Showcase: Changing our approach to information
                                                                           you can identify any document containing a credit card
      security at Microsoft
                                                                           number that’s stored in any OneDrive for Business site, or
                                                                           you can monitor just the OneDrive sites of specific people.
                                                                       •   Prevent the accidental sharing of sensitive information.

  Data Loss Prevention (DLP)                                               Across all sites, you can identify any document containing a
                                                                           health record that’s shared with people outside your
                                                                           organization, and then automatically block access to that
  To comply with business standards and industry regulations,
                                                                           document for everyone except the site owner, document
  organizations need to protect sensitive information and prevent
                                                                           owner, and the person who last modified the content.
  its inadvertent disclosure. Examples of sensitive information that
                                                                       •   Monitor and protect sensitive information in Office 2016.
  you might want to prevent from leaking outside your
                                                                           Excel 2016, PowerPoint 2016, and Word 2016 include
  organization include financial data or personally identifiable
                                                                           capabilities to identify sensitive information and apply DLP
  information (PII) such as credit card numbers, social security
                                                                           policies. DLP provides continuous monitoring when people
  numbers, or health records.
                                                                           share content in these Office 2016 programs.
  With a data loss prevention (DLP) policy in the O365 Security &      •   Help users learn how to stay compliant without interrupting
  Compliance Center, you can identify, monitor, and automatically          their workflow. Send them an email notification and show
  protect sensitive information across Office 365.                         them a policy tip in the context of the document library.
                                                                           Allow them to override the policy if they have a business
                                                                           justification. The same policy tips also appear in Excel 2016,
  For Exchange Online
                                                                           PowerPoint 2016, and Word 2016.
                                                                       •   View DLP reports showing content that matches your
  You can configure DLP policies which allows you to:
                                                                           organization’s DLP policies.
  •   Start with a pre-configured policy template that can help
      you detect specific types of sensitive. DLP includes 80




                                                                                                                         Page 76 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 81 of 117



  Resources                                                            •   No limits on the number of mailboxes and sites that you can
                                                                           search.
                                                                       •   No limits on the number of searches that can run at the
  Watch Videos …
                                                                           same time.
  •    Updates to Data Loss Prevention in Office 365                   •   Number of content sources and an estimated number of
                                                                           search results are displayed in the details pane on the
  Read …
                                                                           Compliance search page, where you can preview the results
  •    Data loss prevention in Exchange Online
  •    How DLP rules are applied to evaluate messages                  Place sources on hold
  •    Document Fingerprinting
  •    Overview of data loss prevention policies
                                                                       When a content source is part of a case, you can place it on hold
  •    Create a DLP policy from a template
                                                                       so that a copy is preserved. This includes SharePoint sites,
  •    Sensitive information types inventory
                                                                       documents, or pages, and Exchange mailboxes.

                                                                       These types of content can be placed on hold as part of a case:

      Microsoft IT recently released a case study on how it            •   SharePoint Objects, such as, Documents, Lists (including
      leverages the data loss prevention solution in Office 365 to         blogs and wiki content), Pages (including pages that host
      help reduce the risk of sharing sensitive data while still           blogs and wikis)
      promoting collaboration.                                         •   Exchange objects, such as tasks, calendar entries, contacts,
      Read: How Microsoft monitors and protects sensitive data             email messages and attachments. If Microsoft Skype
      in Office 365                                                        conversations are archived in Microsoft Exchange, they will
                                                                           be included.

                                                                       When you place a hold on the content sources in an eDiscovery
                                                                       set, the hold status for each source is displayed in the In-Place
  eDiscovery and Content Search                                        Hold Status column in the list of content sources.

  Electronic discovery, or eDiscovery, is the process of identifying
                                                                       Scenarios
  and delivering electronic information that can be used as
  evidence in legal cases. You can use eDiscovery in Office 365 to
                                                                       •   Reduce risk of non-compliance due to time delays
  search that spans Exchange email, SharePoint and OneDrive for
                                                                       •   Control increasing cost of compliance processes: time,
  Business documents, and Skype conversations.
                                                                           expenses, resources.
  If you only need to search mailboxes, you can use In-Place           •   Effective management of compliance processes.
  eDiscovery in the Exchange admin center (EAC). If you need to
  search mailboxes and SharePoint sites in the same eDiscovery
  search, you can use the eDiscovery Center in SharePoint Online.
                                                                       Resources
  In both cases, you can identify, hold, and export content found
  in Exchange mailboxes and SharePoint sites                           •   eDiscovery in the Office 365 Security & Compliance Center
                                                                       •   Permissions in the Office 365 Security & Compliance Center
  The Office 365 Security & Compliance Center is quick and             •   Compliance Search in the Office 365 Security & Compliance
  easy way to …                                                            Center
                                                                       •   Add content to an eDiscovery case and place sources on
  •    go to the eDiscovery Center,
                                                                           hold
  •    manage existing eDiscovery cases,
                                                                       •   In-Place Hold and Litigation Hold (Exchange Online)
  •    create new eDiscovery cases, and
                                                                       •   MSIT Showcase: Office 365 meets evolving eDiscovery
  •    close eDiscovery cases that are no longer needed.
                                                                           challenges in a cloud-first world

  Content Search

  You can use Content Search in the Office 365 Security &              Advanced eDiscovery
  Compliance Center to search all the mailboxes, SharePoint
  Online sites, and OneDrive for Business locations in your Office     With Advanced eDiscovery, you can better understand your
  365 organization.                                                    Office 365 data and reduce your eDiscovery costs. Advanced
  •    Compliance Search is a new eDiscovery search tool with new      eDiscovery helps you analyze unstructured data within Office
       and improved scaling and performance capabilities.              365, perform more efficient document review, and make
  •    Run very large eDiscovery searches.                             decisions to reduce data for eDiscovery. You can work with data
  •    Search all mailboxes, all SharePoint Online sites, and          stored in Exchange Online, SharePoint Online, OneDrive for
       OneDrive for Business locations in a single compliance          Business, and Skype for Business. You can select groups,
       search.


                                                                                                                        Page 77 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 82 of 117



  individual mailboxes and sites, and then analyze it with             •   Quick setup for Advanced eDiscovery: Helps you to get
  Advanced eDiscovery.                                                     started with Advanced eDiscovery.
                                                                       •   Running the Advanced eDiscovery Process module: Enables
  Advanced eDiscovery streamlines and speeds up the document
                                                                           the preparation of files from specified data sources.
  review process by identifying redundant information with
                                                                       •   Analyzing case data with Advanced eDiscovery: Allows
  features like Near-duplicates detection and Email Thread
                                                                           identification and grouping of Near-duplicate files and
  analysis. The Relevance feature applies predictive coding
                                                                           hierarchically structured groups of Email Threads.
  technology to identify relevant documents. Advanced
                                                                       •   Managing Advanced eDiscovery Relevance setup: Allows
  eDiscovery learns from your tagging decisions on sample
                                                                           the definition of parameters for Relevance processing.
  documents and applies statistical and self-learning techniques
                                                                       •   Using the Advanced eDiscovery Relevance module:
  to calculate the relevance of each document in the data set. This
                                                                           Identifies and ranks files by Relevance scores, which assists
  enables you to focus on key documents, make quick yet
                                                                           with early case assessment, document culling, and review.
  informed decisions on case strategy, cull data, and prioritize
                                                                       •   Exporting case data with Advanced eDiscovery: Enables the
  review.
                                                                           export of Advanced eDiscovery data and results for review.
                                                                       •   Running reports in Advanced eDiscovery: Enables the
  Features                                                                 generation of .csv file output for the selected reports.
                                                                       •   Defining case and tenant settings in Advanced eDiscovery:
  More efficient document review                                           Allows the definition of parameters at the case and tenant
                                                                           level.
  •   identifies redundant information with features like Near-
                                                                       •   Using Advanced eDiscovery utilities: Enables the execution
      Duplicate Detection, which provides information about
                                                                           of defined Advanced eDiscovery utilities on case data.
      how similar documents are to each other; and Thread
                                                                       •   User roles and access in Advanced eDiscovery: Describes the
      Analysis, which identifies emails that contain other emails
                                                                           access to features for each user role.
      in a thread, allowing you to review just the unique emails
      rather than every single one.
  •   reduces document review costs significantly.                     Scenarios
  •   when you export data, the near-duplicate and email thread
      metadata are available to be loaded into other eDiscovery                  Simplifies the eDiscovery process across your
      tools.                                                                           email and document repositories
  Reduce data for eDiscovery
                                                                       This new machine learning & analytics functionality improves
  •   offers a Relevance feature, which applies predictive coding
                                                                       existing eDiscovery by:
      technology to teach the system to identify relevant
      documents                                                        •   Significantly reducing document review costs.
  •   learns from your tagging decisions on sample documents,          •   Speeding up the document review process.
      and the system applies statistical and self-learning             •   Using core technology (Equivio) that has already achieved
      techniques to calculate the relevance of each document in            broad acceptance in the legal community.
      the data set.
      enables you to focus on key documents and make quick yet
  •
                                                                       Resources
      informed decisions on case strategy.
  •   by ranking documents by relevance, you can also precisely
                                                                       Watch Videos …
      cull the data and prioritize review.
                                                                       •   Office 365 Advanced eDiscovery
  Understand unstructured data
                                                                       Read …
  •   Themes and Search are powerful features for early case
      assessment and internal investigations that help you quickly     •   Office 365 Advanced eDiscovery
      map the collection and find key data points.                     •   Analyze Office 365 data with Equivio Zoom
  •   Themes groups related documents, allowing you to identify        •   MSIT Showcase: Office 365 meets evolving eDiscovery
      topics of interest, drill down to discover more material, find       challenges in a cloud-first world
      similar documents, and intuitively explore your data set by
      following up on related themes.
  •   Search gives search capabilities such as wildcards, Boolean
      logic, conceptual search and term expansion.                     MFA for Office 365 (MFA)
  Setup and Use                                                        MFA helps secure user sign-ins for cloud services beyond just a
                                                                       single password. The security of multi-factor authentication lies
  Please refer to following articles to learn how to setup and use     in its layered approach.
  various modules and features:                                        • Compromising multiple authentication factors presents a
                                                                           significant challenge for attackers.


                                                                                                                         Page 78 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 83 of 117



  • Even if an attacker manages to learn the user's password, it
      is useless without also having possession of the trusted
      device.
  • Should the user lose the device, the person who finds it
      won't be able to use it unless he or she also knows the user's
      password.




  Office 365 uses multi-factor authentication to help provide the
  extra security and is managed from the Office 365 admin
  center.


  Features

  Office 365 offers the following subset of Azure multi-factor
  authentication capabilities as a part of the subscription:           The following table below provides a list of the features that are
                                                                       available in the various versions of Azure Multi-Factor
  • The ability to enable and enforce multi-factor                     Authentication.
      authentication for end users
                                                                        Feature                                      O365        Azure
  • The use of a mobile app (online and one-time password) as
                                                                                                                     MFA         MFA
      a second authentication factor
  • The use of a phone call as a second authentication factor           Administrators can protect accounts            ●           ●
                                                                        with MFA
  • The use of a Short Message Service (SMS) message as a
      second authentication factor                                      Mobile app as a second factor                  ●           ●
  • Application passwords for non-browser clients                       Phone call as a second factor                  ●           ●
  • Default Microsoft greetings during authentication phone             SMS as a second factor                         ●           ●
      calls
                                                                        App passwords for clients that don't           ●           ●
                                                                        support MFA
  Feature comparison of versions                                        Admin control over authentication                          ●
                                                                        methods
  A form of multi-factor authentication is included with Office 365,    PIN mode                                                   ●
  but you can also purchase Azure Multi-Factor authentication
                                                                        Fraud alert                                                ●
  that includes extended functionality.
                                                                        MFA Reports                                                ●
                                                                        One-Time Bypass                                            ●
                                                                        Custom greetings for phone calls                           ●
                                                                        Customization of caller ID for phone                       ●
                                                                        calls
                                                                        Event Confirmation                                         ●
                                                                        Trusted IPs                                                ●
                                                                        Suspend MFA for remembered                                 ●
                                                                        devices (Public Preview)
                                                                        MFA SDK                                                    ●
                                                                        MFA for on-premises apps using MFA                         ●
                                                                        server


                                                                       Resources

                                                                       • What is Azure Multi-Factor Authentication?


                                                                                                                           Page 79 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 84 of 117



  • How Azure Multi-Factor Authentication works                         setting in a mobile device management policy that applies to
  • Plan for multi-factor authentication for Office 365                 their device.
      Deployments
  • Set up multi-factor authentication for Office 365
  • Sign in to Office 365 with a second verification method



   MDM for Office 365 (MDM)
  Mobile Device Management for Office 365 can help you secure
  and manage mobile devices like iPhones, iPads, Androids, and
  Windows Phones used by licensed Office 365 users in your
  organization.

  You can create mobile device management policies with
  settings that can help control access to your organization’s
  Office 365 email and documents for supported mobile devices
  and apps. If a device is lost or stolen, you can remotely wipe the
  device to remove sensitive organizational information.

  The following diagram shows what happens when a user with a
  new device signs in to an app that supports access control with
                                                                        The user signs in to an app that supports access control with
  MDM for Office 365. The user is blocked from accessing Office
                                                                        MDM for Office 365. They are blocked from accessing Office 365
  365 resources in the app until they enroll their device.
                                                                        resources in the app until their device complies with the security
                                                                        setting.


                                                                        Supported Devices

                                                                        You can use MDM for Office 365 to secure and manage the
                                                                        following types of devices.

                                                                        •    Windows Phone 8.1+
                                                                        •    iOS 7.1 or later versions
                                                                        •    Android 4 or later versions
                                                                        •    Windows 8.1*
                                                                        •    Windows 8.1 RT*
                                                                        •    Windows 10**
                                                                        •    Windows 10 Mobile**

                                                                        * Access control for Windows 8.1 and Windows 8.1 RT devices is
                                                                        limited to Exchange ActiveSync.

                                                                        ** Requires the device to be joined to Azure Active Directory and
                                                                        be enrolled in the mobile device management service of your
                                                                        organization.

  Policy settings for mobile devices                                    If people in your organization use mobile devices that aren't
                                                                        supported by Mobile Device Management for Office 365, you
  If you create a policy to block access with certain settings turned   might want to block Exchange ActiveSync app access to Office
  on, users will be blocked from accessing Office 365 resources         365 email for those devices, to help make your organization's
  when using a supported app. The settings that can block users         data more secure. Steps for blocking Exchange ActiveSync: See
  from accessing Office 365 resources are in these sections:            Manage device access settings..

  •   Security
                                                                        Choose between Exchange Active Sync
  •   Encryption
  •   Jail broken
                                                                        and MDM for Office 365
  •   Managed email profile
                                                                            Feature                              EAS         MDM for
  For example, the following diagram shows what happens when                                                                  O365
  a user with an enrolled device isn’t compliant with a security


                                                                                                                         Page 80 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 85 of 117



   Device Configuration                                                  MDM for Office 365            Microsoft Intune
   Inventory mobile devices that            ●              ●             iOS,   Android,        and    iOS, Mac OS X, Android,
   access corporate apps                                                 Windows Phone.                Windows Phone, and Windows
                                                                                                       PCs.
   Full device wipe                         ●              ●
                                                                         Key capabilities
   Mobile device configuration              ●              ●
   settings                                                              Help ensure that Office       MDM        for      Office    365
                                                                         365 corporate email and       capabilities, plus:
   Self-service password reset              ●              ●
                                                                         documents     can    be       Help users securely access
   (Cloud only users)
                                                                         accessed only on phones       corporate      resource   with
   Office 365                                                            and tablets that are          certificates, Wi-Fi, VPN, and
   Provides reporting on devices                           ●             managed      by    your       email profiles.
   that do not meet IT policy                                            company and that are          Enroll and manage collections
                                                                         compliant with your IT
   Group-based policies and                                ●                                           of corporate-owned devices,
                                                                         policies.                     simplifying policy and app
   reporting
                                                                         Set and manage security       deployment.
   Root and jailbreak detection                            ●             policies, like device level   Deploy your internal line-of-
   Selective wipe                                          ●             pin lock and jailbreak        business apps and apps in
                                                                         detection, to help prevent
                                                                                                       stores to users.
   Prevent access to corporate                             ●             unauthorized users from
   email and docs based upon                                                                           Ensuring security of data by
                                                                         accessing corporate email
   device enrollment and policies                                                                      helping to restrict actions like
                                                                         and data on a device when
                                                                                                       copy, cut, paste, and save as, to
                                                                         it is lost or stolen.
                                                                                                       only those apps managed by
  Choose between Intune and MDM for                                      Remove       Office     365
                                                                                                       Intune.
                                                                         company data from an
  Office 365                                                             employee’s device while
                                                                                                       Enable more secure web
                                                                                                       browsing using the Intune
                                                                         leaving their personal data
                                                                                                       Managed Browser app.
  Both MDM for Office 365 and Intune provide cloud-based                 in place.
                                                                                                       Manage PCs from the cloud
  solutions for managing devices in your organization.
                                                                                                       with no infrastructure required
                                                                                                       using Intune, or connect Intune
                                                                                                       to Configuration Manager to
                                                                                                       manage all of your devices
                                                                                                       including PCs, Macs, Linux and
                                                                                                       UNIX servers, and mobile
                                                                                                       devices     from    a     single
                                                                                                       management console.
                                                                                                       An Intune subscription also
                                                                                                       allows you to set up MAM
                                                                                                       (mobile app management)
                                                                                                       policies by using the Azure
                                                                                                       portal, even if people's devices
                                                                                                       aren't enrolled in Intune.

   MDM for Office 365             Microsoft Intune
    Cost
                                                                     Resources
   Included with many Office      Requires a paid subscription
   365            commercial      for Microsoft Intune or can be
                                                                     • Overview of built-in Mobile Device Management for Office
   subscriptions.                 purchased with Enterprise
                                                                           365
                                  Mobility Suite.
                                                                     • Capabilities of built-in Mobile Device Management for
   How you manage devices
                                                                           Office 365
   Manage devices using the       If you use Intune by itself, you   •     Choose between MDM for Office 365 and Microsoft Intune
   Security and Compliance        manage devices using the
                                                                     •     Ways to do enterprise mobility
   Center in Office 365.          Intune admin console.
                                  If you integrate Intune with
                                                                     •     Manage mobile devices in Office 365
                                  SCCM 2012, you use the             •     Create and deploy device security policies
                                  Configuration        Manager       •     Wipe a mobile device in Office 365
                                  console to manage devices on-      •     Frequently asked questions          about     Mobile     Device
                                  premises and in cloud.                   Management for Office 365
   Devices you can manage




                                                                                                                          Page 81 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 86 of 117




  Customer Lockbox                                                         •   Microsoft can only proceed following approval of a
                                                                               Customer Lockbox request.
                                                                           •   If a customer rejects a Customer Lockbox request, no access
  Customer Lockbox ensures that no one at Microsoft can access
                                                                               to customer content will occur.
  customer content without the customer’s explicit approval.
                                                                           •   If a user was experiencing a service issue that required
                                                                               Microsoft to access customer content in order to resolve
          Customer Lockbox brings the customer into the                        (though such circumstances are expected to be extremely
             approval workflow for access to customer                          rare), then the service issue might simply persist. Microsoft
                              content.                                         would inform the customer of this outcome.
                                                                           •   Customer Lockbox requests have a default lifetime of 12
  For the purpose of maximizing data security and privacy for                  hours; after which they expire. Expired requests do not result
  Office 365 customers, we have engineered the service to require              in access to customer content.
  nearly zero interaction with customer content by Microsoft
  employees.                                                               Resources

             Nearly all service operations performed by                    Watch Videos …
           Microsoft are either fully automated so there is
                                                                           •   An Overview of Customer Lockbox in Office 365
                no human interaction, or the human
          involvement is abstracted away from Office 365                   Read …

                         customer content.                                 •   Announcing Customer Lockbox for Office 365
                                                                           •   Microsoft Mechanics: An Overview of Customer Lockbox in
  In the very rare instances someone may need access to                        Office 365
  customer content to resolve a customer issue. Today within
  Microsoft, Lockbox enforces access control through multiple
  levels of approval, providing just-in-time access with limited and
  time-bound authorization. In addition, all access control                Office 365 Advanced                                  Security
  activities in the service are logged and audited.
                                                                           Management
                                                                           The cloud offers many security benefits to organizations, but
                                                                           also raises new security considerations. It can also add to
                                                                           existing ones such as shadow IT, the use of software that is not
                                                                           formally sanctioned by the organization. Office 365 Advanced
                                                                           Security Management, a new set of capabilities powered by
                                                                           Microsoft Cloud App Security gives you greater visibility and
  Customer Lockbox for Office 365, provides unprecedented                  control over your Office 365 environment.
  customer control over content residing in Office 365, so                 Advanced Security Management includes:
  customers can be assured that their content will not be accessed
  by Microsoft employees without their explicit approval. It brings        •   Threat detection - Helps you identify high-risk and
  customers into the access approval loop, requiring the customer              abnormal usage, and security incidents.
  to provide explicit approval of access to their content by a             •   Enhanced control - Shapes your Office 365 environment
  Microsoft employee for service operations.                                   leveraging granular controls and security policies.
                                                                       •       Discovery and insights - Get enhanced visibility into your
                                                                               Office 365 usage and shadow IT without installing an end
                                                                               point agent.


                                                                           Threat detection

                                                                           Advanced Security Management enables you to set up anomaly
  How it Works                                                             detection policies, so you can be alerted to potential breaches
                                                                           of your network. Anomaly detection works by scanning user
  •   Administrators in the customer’s Office 365 environment              activities and evaluating their risk against over 70 different
      are notified via email that there is a request for access.           indicators, including sign-in failures, administrator activity and
  •   Office 365 Admin Center portal will also display requests            inactive accounts. For example, you can be alerted to impossible
      that have been submitted to the customer for approval.               travel scenarios, such as if a user signs in to the service to check
  •   Administrators in the customer’s Office 365 environment              their mail from New York and then two minutes later is
      can approve or reject Customer Lockbox requests.                     downloading a document from SharePoint Online in Tokyo.




                                                                                                                              Page 82 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 87 of 117



                                                                           •   Administrative activity from a non-administrative IP
                                                                               address Alert when an admin user performs an
                                                                               administrative activity from an IP address that is not
                                                                               included in a specific IP range category.
                                                                           •   User logon from a non-categorized IP address Alert when
                                                                               a user logs on from an IP address that is not included in a
                                                                               specific IP range category.
                                                                           •   Mass download by a single user Alert when a single user
                                                                               performs more than 30 downloads within 5 minutes.
                                                                           •   Multiple failed user log on attempts to an app Alert when
                                                                               a single user attempts to log on to a single app, and fails
                                                                               more than 10 times within 5 minutes.
                                                                           •   Logon from a risky IP address Alert when a user logs on
                                                                               from a risky IP address to your sanctioned services. The
                                                                               Risky IP category contains, by default, anonymous proxies
                                                                               and TOR exits point.

                                                                           After reviewing an alert and investigating a user’s activities, IT
  Advanced Security Management also leverages behavioral                   may deem that the behavior is risky and want to stop the user
  analytics as part of its anomaly detection to assess potentially         from doing anything else. This can be done directly from the
  risky user behavior. It does this by understanding how users             alert. Some activities may be deemed so risky that IT may want
  typically interact with Office 365, spotting anomalies and giving        to immediately suspend the account. To help with this, IT can
  the anomalous activity a risk score to help IT decide whether to         configure the activity policy so that an account is automatically
  take further action.                                                     suspended if that risky activity takes place.

                                                                           Advanced Security Management also shows which apps are
  Enhanced control                                                         connected to Office 365 in their environment, who is using
                                                                           them and the permissions they have. For example, if a user
  Advanced Security Management lets you set up activity                    grants a scheduling application access to their Office 365
  policies that can track specific activities. With out-of-the-box         calendar data, IT will be able to see the details of the connection
  templates, IT can easily create policies that flag when someone          and revoke that application’s permissions with one click if they
  is downloading an unusually large amount of data, has multiple           deem it a security risk.
  failed sign-in attempts or signs in from a risky IP address.
  Policies can also be customized to your environment. Using               Discovery and insights
  activity filters, IT can look for the location of a user, device type,
  IP address or if someone is granted admin rights. Alerts can be          Advanced Security Management also provides an app
  created to notify an IT lead immediately via email or text               discovery dashboard that allows IT Pros to visualize your
  message.                                                                 organization’s usage of Office 365 and other productivity cloud
                                                                           services, so you can maximize investments in IT-approved
                                                                           solutions. With the ability to discover about 1,000 applications
                                                                           in categories like collaboration, cloud storage, webmail and
                                                                           others, IT can better determine the extent to which shadow IT is
                                                                           occurring in your organization. Advanced Security Management
                                                                           will also give you details about the top apps in each category.
                                                                           For example, you can see how much data is being sent to
                                                                           OneDrive for Business, Box, Dropbox and other cloud storage
                                                                           providers.




                                                                           You can do all this without installing anything on device end
  Default activity policy templates that are included
                                                                           points. To load the data into the dashboard, all you have to do
  The policy templates that are included are the following:


                                                                                                                             Page 83 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 88 of 117



  is take the logs from your network devices and upload them via        over time. Rather than constructing a model with findings
  an easy-to-use interface.                                             slotted into critical, moderate, or low severity, we wanted to give
                                                                        you a non-reactive way to evaluate your risk and make
  Many organizations allow users to connect apps to Office 365
                                                                        incremental changes over time that add up to a very effective
  without IT intervention to help them be more productive. The
                                                                        risk mitigation plan.
  challenge is that it reduces the visibility and control that IT has
  over what apps are doing with the data. App Permissions as            The Secure Score does not express an absolute measure of how
  part of Office 365 Advanced Security Management can help              likely you are to get breached. It expresses the extent to which
  mitigate that risk.                                                   you have adopted controls which can offset the risk of being
                                                                        breached.
  App Permissions provides information to IT about which
  applications in their network have access to Office 365 data,
                                                                                 No service can guarantee that you will not be
  what permissions they have and which users granted these apps
  access to their Office 365 accounts.                                            breached, and the Secure Score should not be
                                                                                     interpreted as a guarantee in any way.


                                                                        Your Secure Score Summary

                                                                        The Score Summary panel gives you your current Secure Score,
                                                                        and the total number of points that are available to you, given
                                                                        your subscription level, the date that your score was measured,
                                                                        as well as a simple pie chart of your score.




  Based on this information, IT admins can choose to approve the
  app or revoke its access to Office 365. If they choose to revoke
  permissions to the app, it will no longer be able to access the
  information for any of the users in the Office 365 tenant. App
  Permissions also makes it easy for IT admins to notify users who
  have installed the application that is going to be banned.


  Resources

  •   Blog post: Gain enhanced visibility and control with Office       The score is calculated once per day. If you make a change to a
      365 Advanced Security Management                                  measured action, the score will automatically update the next
  •   Video: Introducing Advanced Security Management for               day. It takes up to 48 hours for a change to be reflected in your
      Office 365                                                        score.
  •   Overview of Advanced Security Management in Office 365
  •   Get started with Advanced Security Management
  •   Create app discovery reports in Advanced Security
                                                                        Risk Assessment
      Management
  •   Blog post: Enhanced control over third-party apps now             While the Secure Score is framed as a ‘gamification’ of your
      available in Office 365                                           security, it is important to recognize that every action you take
                                                                        will mitigate a real-world threat. This panel shows you the top
                                                                        threats for your tenancy, given your particular configuration and
                                                                        behaviors. Make sure you read about and understand the risks
  Office 365 Secure Score                                               you are mitigating every time you take an action.


  The Office 365 Secure Score is a security analytics tool that will
  help you understand what you have done to reduce the risk to
  your data in Office 365, and show you what you can do to further
  reduce that risk.

  The core idea is that it is useful to rationalize and contextualize
  all of your cloud security configuration and behavioral options
  into one simple, analytical framework, and to make it very
  easy for you to take incremental action to improve your score



                                                                                                                          Page 84 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 89 of 117



  Compare Your Score

  The Office 365 Average Secure Score is calculated from every
  Office 365 customer’s Secure Score. You can use this panel to
  get a better sense of how your score stacks up against the
  average. The specific controls that are passed by any given
  customer are not exposed in the average, and your Secure Score
  is private.




                                                                       Thirdly, you will see a remediation pane fly-out that explains
                                                                       exactly what you are about to change, and how it will affect your
                                                                       users. Eventually, the Launch Now link (which takes you to a
                                                                       separate security center now) will allow you to make the desired
                                                                       change right from the Secure Score experience.




  Take Action

  Helping you figure out which actions to take to improve your
  score is the purpose of the Secure Score. There are three basic
  parts to the experience:

  First, there is the modeler. Use the slider to figure out how many
  actions you want to review.



                                                                       Score Analyzer

                                                                       We wanted to make it easy for admins to analyze and report to
                                                                       their executives and stakeholders their progress on risk
                                                                       mitigation over time. The Score Analyzer experience allows you
                                                                       to review a line graph of your score over time, to export the
                                                                       audit of your control measurements for the selected day to
                                                                       either a PDF or a CSV, and to review what controls you have
                                                                       earned points for, and which ones you could take action on.




  Second is the action pane. When you open this, you will see a
  description of the control, explaining why we think it is an
  effective mitigation, and what we observed about your
  configuration.




                                                                                                                        Page 85 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 90 of 117



  Resources                                                           Advanced Data Governance
  •   Introducing the Office 365 Secure Score
                                                                      (Preview)
  •   Video: An introduction to Office 365 Secure score
                                                                               Availability: first quarter of 2017. Included as
                                                                               part of the Office 365 Enterprise E5 plan and
                                                                                 the new Secure Productive Enterprise E5
  Threat Intelligence (Preview)                                                                   offering.

          Availability: first quarter of 2017. Included as            Advanced Data Governance in Office 365 will help you manage
           part of the Office 365 Enterprise E5 plan and              the exploding volume and increasing complexity of corporate
             the new Secure Productive Enterprise E5                  data. We’re applying intelligence to help you achieve
                              offering.                               organizational compliance and automate data retention.

                                                                      You’ll be able to classify, set policy and take action on the data
  Organizations are being targeted with increasingly                  that is most relevant for your organization and industry, with
  sophisticated attacks. Threat Intelligence will help you            recommendations driven by behavioral analysis and machine
  proactively uncover and protect against advanced threats by         learning.
  analyzing billions of data signals across Office consumer and
  commercial services. Threat Intelligence also provides deep
  insights from cyber threat hunters to create a comprehensive
  view of malware trends around the world. In addition, we’re
  integrating signals from Windows and Azure to help customers
  realize the full benefit of the Microsoft Cloud.




                                                                      Advanced Data Governance will include the following
                                                                      capabilities:

                                                                      •   Import—Intelligently import only the data you need from
  Security admins will see a dashboard with rich insights to do           on-premises and third-party archives using classifications
  deep investigation of malware and will be able to integrate data        such as age, data type, user or groups, sensitivity or
  with existing security management tools.                                importance.
                                                                      •   Policies—Policy recommendations are provided, based on
  Threat Intelligence takes it a step further by alerting security        machine assisted insights of your data, classifications,
  admins and proactively creating and suggesting security                 tenant, organization, industry, geography and more.
  policies to help protect you against malware. For example, if           Recommendations may include delete, move, encrypt or
  analytics show that attacks are happening in the financial              share.
  industry, the service will alert customers in finance and related   •   Retention—Intelligently preserve only what’s important to
  areas to the trend. Threat Intelligence will also dynamically           you by using classifications such as keywords, age, data
  create and suggest additional security policies to help protect         type, user or group, sensitivity, importance. Integration with
  you before they get to your network.                                    line-of-business systems allows you to trigger retention
                                                                          based upon events, such as creation of a human resources
                                                                          record.

                                                                      Advanced Data Governance will help organizations apply the
                                                                      right actions to preserve high value data and purge redundant
                                                                      or obsolete data.




                                                                                                                       Page 86 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 91 of 117




                                                                        Page 87 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 92 of 117




  PLAN OFFICE 365 SECURITY & INFORMATION PROTECTION

  Office 365 includes many security and information protection         data. Other capabilities can be targeted to specific data sets for
  capabilities. Microsoft Enterprise Mobility + Security (EMS)         protecting sensitive data and HVAs.
  includes additional capabilities for protecting data, identities,
                                                                       This table includes an example of how capabilities can be
  and devices with Office 365. EMS includes Microsoft Intune and
                                                                       mapped to data sensitivity levels. There are two examples for
  Azure Active Directory Premium. It can be challenging for large
                                                                       level 1 because the default service will meet this need for some
  organizations to determine which capabilities to implement and
                                                                       organizations while others require greater protection.
  in what order. The Plan for Office 365 security and information
  protection capabilities article provides help.                        Level    Standard            Description
                                                                        1        Data          is    This level of protection is
  Deciding which capabilities to use                                             encrypted and       provided by default for data
                                                                                 available only      stored in Office 365 services.
  Our cybersecurity consulting team recommends taking a                          to                  Data is encrypted while it resides
                                                                                 authenticated       in the service and in transit
  methodical approach to planning and implementing security
                                                                                 users               between the service and client
  and information protection features. If you don’t already have
                                                                                                     devices. For some organizations,
  an established approach, here is a recommended starting point.
                                                                                                     this level of protection meets the
  Step 1: Set information protection standards                                                       minimum standard.
                                                                                 Additional data     Capabilities such as multi-factor
  First, agree on a set of standards that can be applied across your
                                                                                 and      identity   authentication (MFA), mobile
  organization. Here is an example of what this can look like.
                                                                                 protection          device      management,       and
                                                                                 applied broadly     Exchange Online Advanced
   A    Establish          The first step of protecting
                                                                                                     Threat     Protection    increase
        information        information is identifying what to
                                                                                                     protection and substantially
        protection         protect. Develop clear, simple, and
                                                                                                     raise the minimum standard for
        priorities         well-communicated guidelines to
                                                                                                     protecting devices, accounts,
                           identify, protect, and monitor the
                                                                                                     and data. Many organizations
                           most important data assets anywhere
                                                                                                     will require one or more of these
                           they reside.
                                                                                                     features to meet a minimum
   B    Set                Establish minimum standards for                                           standard.
        organization       devices and accounts accessing any
                                                                        2        Sophisticated       Capabilities such as Azure Rights
        minimum            data assets belonging to the
                                                                                 protection          Management (RMS) and Data
        standards          organization. This can include device
                                                                                 applied       to    Loss Protection (DLP) across
                           configuration compliance, device
                                                                                 specific   data     Office 365 can be used to
                           wipe, enterprise data protection
                                                                                 sets                enforce permissions and other
                           capabilities,  user    authentication
                                                                                                     policies that protect sensitive
                           strength, and user identity.
                                                                                                     data.
   C    Find        and    Identify and classify sensitive assets.
                                                                        3        Strongest           You can achieve the highest
        protect            Define     the     technologies    and
                                                                                 protection and      levels of protection with
        sensitive data     processes to automatically apply
                                                                                 separation          capabilities such as Customer
                           security controls.
                                                                                                     Lockbox      for    Office    365,
   D    Protect high       Establish the strongest protection for                                    eDiscovery features in Office
        value   assets     assets that have a disproportionate                                       365, and SQL Server Always
        (HVAs)             impact on the organizations mission                                       Encrypted for partner solutions
                           or profitability. Perform stringent                                       that interact with Office 365. Use
                           analysis of HVA lifecycle and security                                    auditing features to ensure
                           dependencies, establish appropriate                                       compliance to policies and
                           security controls and conditions.                                         prescribed configurations. Not
                                                                                                     all organizations require the
                                                                                                     highest level of protection.
  Step 2: Classify data by sensitivity level

  Three levels is a good starting point if your organization doesn’t
  already have defined standards.                                      Protecting data on devices
  Step 3: Map service capabilities to data sensitivity levels
                                                                       Many organizations start by implementing controls to protect
  Some information protection capabilities apply broadly and can
                                                                       data on devices. Office 365 includes some built-in capabilities.
  be used to set a higher minimum standard for protecting all
                                                                       Intune and Azure Active Directory Premium include additional



                                                                                                                        Page 88 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 93 of 117



  configurable capabilities for implementing conditional access                       Office 365                Intune
  and other access controls. For more information, see Controlling                                              Wi-Fi, VPN and email
  Access to Office 365 and Protecting Content on Devices.                                                       profiles.
  This table summarizes the capabilities.                                                                       Keep       managed
                                                                                                                computers secure by
                Office 365                  Intune                                                              ensuring the latest
                                                                                                                patches and software
   BYOD         Basic     multi-factor      Enforce     PIN      and
                                                                                                                updates are quickly
   (not         authentication              encryption
                                                                                                                installed.
   enrolled)    capabilities for Office     requirements, as well
                365.                        as other policy settings,
                                            for        applications     Additional Azure Active Directory Premium capabilities
                                            accessing Office 365.
                                            Restrict actions like       Create access policies that evaluate the context of a user's login
                                            copy, cut, paste, and       to make real-time decisions about which applications they
                                            save as, to only apps       should be allowed to access.
                                            managed by Intune.
                                            Enable secure web           For example, you can require multi-factor authentication per
                                            browsing using the          application or only when users are not at work. Or you can block
                                            Intune       Managed        access to specific applications when users are not at work.
                                            Browser App.
   Enrolled     Access control for          Configurable
   devices      Office 365 email and        conditional       access
                                                                         Microsoft Enterprise Mobility + Security (EMS) is the only
                documents.                  policies for Office 365
                                                                         comprehensive solution designed to help manage and
                Only mobile devices         apply to SharePoint
                                                                         protect users, devices, apps, and data in a mobile-first,
                that are enrolled in        Online, OneDrive for
                                                                         cloud-first world.
                MDM for Office 365          Business, and Skype for
                can access Exchange         Business.
                                                                         Refer to the Enterprise Mobility + Security (EMS) section later
                Online           and        Configure         secure     in this document.
                SharePoint Online.          access with certificates,




                                                                                                                         Page 89 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 94 of 117




  MIGRATE YOUR ORG’S DATA TO OFFICE 365 ENTERPRISE

  When you migrate an enterprise organization to Office 365, it's
  important to plan exactly what steps you want to take, when to
  perform them, and who will perform them.


  Migrate email to Office 365
  Your organization can migrate email to Office 365 from other
  systems.

                                                                    Have users import their own email
  Migrate mailboxes from Exchange Server
                                                                    Users can import their own email, contacts, and other mailbox
  For migrations from an existing on-premises Exchange Server       information to Office 365. See Migrate email and contacts to
  environment, an administrator can migrate all email, calendar,    Office 365 for Business to learn how.
  and contacts from user mailboxes to Office 365.




  Use Office 365 Import Service to migrate
                                                                    Migrate files and folders
  PST-files
                                                                    Before deciding on a migration strategy, it is vital that you
  If your organization has many large PST files, you can use the    perform an analysis of your current environment. This analysis
  Office 365 Import Service to migrate email data to Office 365.    should focus on those SharePoint workloads and content that
                                                                    you plan to move to SharePoint Online.

                                                                    Office 365 provides the following methods for migrating
                                                                    multiple files to SharePoint Online.

                                                                    •   Use Microsoft's Fast Track service for tools and guidance to
                                                                        get your data migrated to the cloud.
                                                                    •   You can use the SPO migration API can be used to create
                                                                        migration import job to Office 365 and queue it up for later
                                                                        processing by a separate timer job.
  Migrate email from another IMAP-enabled                           •   Use Windows PowerShell cmdlets for SPO Migration Public
                                                                        Preview to migrate content from an on-premises fileshare or
  email system                                                          an on-premises SharePoint Server site to Office 365.

  You can use the Internet Message Access Protocol (IMAP) to        Microsoft partners are also available to assist with migrating
  migrate user email from Gmail, Exchange, and other email          your SharePoint content to SharePoint Online using third-party
  systems that support IMAP migration. When you migrate the         tools. Before choosing the migration tool to migrate your
  user's email by using IMAP migration, only the items in the       SharePoint content, be sure to verify that the tool meets your
  users' inbox or other mail folders are migrated. Contacts,        migration requirements and that it supports all of the
  calendar items, and tasks can't be migrated with IMAP, but they   SharePoint artifacts you want to migrate.
  can be by a user.




                                                                                                                    Page 90 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 95 of 117



  Move your OneDrive files from SharePoint                          Migrate Skype for Business users
  2013 to Office 365
                                                                    Learn how to migrate user settings and move users to Skype for
  Moving to OneDrive for Business on Office 365 involves a few      Business Online in the Move users to Skype for Business Online
  one-time tasks. To move your files, do the following tasks in     article.
  sequence:                                                         •   Before actually moving the user to Office 365, you should
                                                                        first confirm that the user accounts are synchronized to the
                                                                        cloud, and assign them a license.
                                                                    •   Before you start migrating users to Skype for Business
                                                                        Online, you should backup the user data associated with the
                                                                        accounts to be moved.
                                                                    •   Before you begin to move users to Skype for Business
                                                                        Online, you may want to move a few pilot users to confirm
                                                                        that your environment is correctly configured. You can then
                                                                        verify that the features and services function as expected
                                                                        before attempting to move additional users.
                                                                    •   You can verify that the user was moved successfully by
                                                                        checking online user settings and features.




                                                                    Archiving third-party data
                                                                    Office 365 has released a new feature that lets you import and
                                                                    archive third-party data from social media platforms, instant
                                                                    messaging platforms, and document collaboration platforms, to
                                                                    mailboxes in your Office 365 organization. Examples of third-
  1. Go to your SharePoint OneDrive for Business library
                                                                    party data sources that you can import to Office 365 include the
  2. Sync your SharePoint Server 2013 OneDrive for Business
                                                                    following:
     library to your computer
  3. Create a backup copy of the synced library folder on your      •   Social: Twitter, Facebook, Yammer, and LinkedIn
     computer                                                       •   Instant messaging: Yahoo Messenger, GoogleTalk, and
  4. Stop syncing your SharePoint Server 2013 OneDrive for              Cisco Jabber
     Business library                                               •   Document collaboration: Box and DropBox
  5. Sync your Office 365 OneDrive for Business library to your     •   Vertical industries: Customer Relationship Management
     computer                                                           (such as Salesforce Chatter) and Financials (such as
  6. Upload files to your synced Office 365 OneDrive for Business       Thomson Reuters and Bloomberg)
     library                                                        •   SMS/text messaging: BlackBerry

  Note: Files you move from SharePoint Server 2013 to Office 365    After third-party data is imported, you can apply Office 365
  don’t retain their original metadata and, they are essentially    compliance features to this data.
  recognized as new files. As a result, these files don’t retain
                                                                    The following illustration and description explain how the third-
  metadata details such as Modified and Modified By.
                                                                    party data import process works.
  Also, refer to: Migrate OneDrive for Business document library
  files from on-premises SharePoint 2013 to Office 365 article.


  Resources

  •   Import PST files or SharePoint data to Office 365
  •   Encrypt and import PST files to Office 365 (network upload)
  •   Import unencrypted PST files to Office 365 (network upload)
  •   Use drive shipping to import PST files to Office 365 (drive
      shipping)
  •   Import SharePoint data to Office 365 (network upload and
      drive shipping)




                                                                                                                     Page 91 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 96 of 117



                                                                            imported into a specific user mailbox or to the third-party
                                                                            data mailbox is based on the following criteria:
                                                                            a) Items that have a user ID that corresponds to an
                                                                                Office 365 user account. If the partner connector can
                                                                                map the user ID of the item in the third-party data
                                                                                source to a specific user ID in Office 365, the item is
                                                                                copied to the Purges folder in the user's Recoverable
                                                                                Items folder. Users can't access items in the Purges
                                                                                folder. However, you can use Office 365 eDiscovery
                                                                                tools to search for items in the Purges folder.
                                                                            b) Items that don’t have a user ID that corresponds to
                                                                                an Office 365 user account. If the partner connector
                                                                                can't map the user ID of an item to a specific user ID in
                                                                                Office 365, the item is copied to the Inbox folder of the
                                                                                third-party data mailbox. Importing items to the inbox
                                                                                allows you or someone in your organization to sign in
  1.   Customer works with their partner of choice to configure a               to the third-party mailbox to view and manage these
       connector that will extract items from the third-party data              items, and see if any adjustments need to be made in
       source and then import those items to Office 365.                        the partner connector configuration.
  2.   The partner connector connects to third-party data sources
       via a third-party API (on a scheduled or as-configured basis)    Resources
       and extracts items from the data source. The partner
       connector converts the content of an item to an email
                                                                        •   Archiving third-party data in Office 365
       message format.
                                                                        •   Enable or disable archive mailboxes in Exchange Online
  3.   Partner connector connects to the Azure service in Office
                                                                        •   Place a mailbox on Litigation Hold
       365 by using Exchange Web Service (EWS) via a well-known
                                                                        •   Create or remove an In-Place Hold
       end point.
  4.   Items are imported into the mailbox of a specific user or into
       a "catch-all" third-party data mailbox. Whether an item is




                                                                                                                         Page 92 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 97 of 117




  OFFICE 365 APPLICATION DEVELOPMENT

  Office 365 APIs
  Whether you want to incorporate the richness of Office 365 data
  into your app, or create a custom experience within Office 365
  itself, or use custom reports to keep your Office 365 Enterprise
  environment running smoothly, you can use the developer
  features below to achieve your goals.




                                                                      •   Create a FileHandler add-in to control how SharePoint
                                                                          Online displays and interacts with your custom file types,
                                                                          including custom file type icons, file preview within the
                                                                          Office 365 UI, and opening the file type in a custom editor.
                                                                          And since FileHandler add-ins host their data and logic
                                                                          remotely, you can develop your add-in using the language,
                                                                          tools, and web development stack of your choice.
                                                                      •   Add your app to the app launcher to give it visibility and
                                                                          make it accessible right from the Office 365 home page.
                                                                          Take advantage of Azure AD single sign-on to provide
                                                                          seamless access to your app for authorized users.

                                                                      Analyze and manage the health of your Office 365
                                                                      Enterprise environment
  Integrate Office 365 data into your own apps
                                                                      Office 365 Enterprise provides administrators a variety of
  You can create custom solutions that access and interact with all   developer features to keep their domains and subscriptions
  the richness of a user’s Office 365 data—and you can build those    effective and well-tuned.
  solutions across all mobile, web, and desktop platforms.




                                                                      •   Access the Reporting web service to build reporting
  •   Office 365 APIs enable you to provide access to Office 365          dashboards, charts, and graphs to help their organization
      data, including their mail, calendars, contacts, files, and         manage their subscription usage.
      folders. All right from within your app itself.                 •   Use the Office 365 Service Communications API (preview) to
  •   Whether you're building web applications using .NET, PHP,           retrieve real-time service health information and Message
      Java, Python, or Ruby on Rails, or creating apps for Windows        Center communications for the domains that they own or
      8, Universal Apps, iOS, Android, or on another device               manage. This enables them to monitor service health,
      platform. It's your choice.                                         manage communications, and develop plans to respond to
                                                                          upcoming service maintenance.
  See Office 365 API overview.
                                                                      •   Use the Office 365 Management Activity API to retrieve
  Create custom experiences within Office 365                             information about various user, admin, system, and policy
                                                                          actions and events from Office 365 and Azure AD activity
  Now, you can extend Office 365 itself. Customize how your data
                                                                          logs. Use this information to build solutions that provide
  and experiences are displayed within and interact with Office
                                                                          monitoring, analysis, and data visualizations.
  365 to provide a seamless user experience.


                                                                                                                      Page 93 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 98 of 117



  How do the Office 365 APIs work?                                     Microsoft Graph
  The Office 365 APIs are REST services that provide access to
  high-value data from Office 365 services:

  •   Mail, calendars, and contacts from Exchange Online
  •   Files and folders from SharePoint Online and OneDrive for
      Business
  •   Users and groups from Azure AD

  And with the simplicity of REST, you don't need any specialized
  Exchange, SharePoint, or Azure AD knowledge to access these
  services.

  Select the language, development platform, and hosting
                                                                       Microsoft Graph exposes multiple APIs from Office 365 and
  environment you want. Build using any web language, including
                                                                       other Microsoft cloud services through a single endpoint:
  JavaScript, HTML5, Python, Ruby, PHP, and ASP.NET. Use Visual
                                                                       https://graph.microsoft.com. Microsoft Graph simplifies queries
  Studio, Eclipse, Android Studio, Xcode, or the IDE of your choice.
                                                                       that would otherwise be more complex.
  Host your apps in Microsoft Azure or any cloud platform you
  choose.                                                              You can use Microsoft Graph to:

  Then use single sign-on with Azure AD to authenticate your           •   Access data from multiple Microsoft cloud services,
  users and let them access email, files, calendar, and user               including Azure Active Directory, Exchange Online as part of
  information, and the petabytes of data that are stored in Office         Office 365, SharePoint, OneDrive, OneNote, and Planner.
  365.                                                                 •   Navigate between entities and relationships.
                                                                       •   Access intelligence and insights from the Microsoft cloud
  First, set up your developer environment. Then start building
                                                                           (for commercial users).
  your first iOS, Android, JavaScript or ASP.NET app that uses the
  Office 365 APIs.                                                     Microsoft Graph development stack


  Resources

  Microsoft Virtual Academy Courses …

  •   Office 365 Developer Overview
  •   Deep Dive into the Office 365 App Model
  •   Deep Dive: Integrate Office 365 APIs in Your Web Apps
  •   Advanced Web Development with the Office 365 APIs
  •   Advanced Web Development Using Angular with Office 365
      APIs
  •   Getting Started with Mobile App Development with the
      Office 365 APIs

  Read …

  •   Overview of developing on the Office 365 platform
  •   Set up your Office 365 development environment
  •   Office 365 app authentication and resource authorization
  •   Office 365 API sandbox
      Office 365 OAuth sandbox
  •
                                                                       Why use Microsoft Graph?
  •   Office 365 API code samples and videos
  •   Resource reference for the Mail, Calendar, and Contacts
                                                                       Keeping the end user experience at the center, the Microsoft
      REST APIs
                                                                       Graph unlocks new productivity scenarios by:
  •   Get started with Office 365 Management APIs
                                                                       •   Enabling corporate IT to rapidly build solutions for
                                                                           employees.
                                                                       •   Enabling developers to build inline social experiences.
                                                                       •   Empowering partners to customize their Office experience
                                                                           and extend their apps with Office 365 data.




                                                                                                                       Page 94 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 99 of 117



  The Microsoft Graph, located at graph.microsoft.com, allows         •   Graph Explorer
  applications to access digital work and digital life data across    •   Samples & SDKs
  the intelligent Microsoft cloud.                                    •   Nine samples showing how to connect to Office 365 using
                                                                          the Microsoft Graph API (iOS, PHP, Android, Ruby, Nodejs,
  •     Consistent and unified. Microsoft Graph provides a
                                                                          Python, Angular, UWP, AspNewMVC)
        consistent and interlinked API for working with a wide
                                                                      •   Four samples demonstrating common Microsoft Graph API
        variety of types of data across Microsoft services.
                                                                          operations (Angular, iOS, Android, UWP)
        Developers can traverse their organizational hierarchy,
        discover tasks and groups associated with those users, and
        use organizational insights to find active working

  •
        relationships between teams.
        Available on devices and services. Microsoft Graph has a
                                                                      SharePoint Online Development
        growing set of SDKs for devices and for services – so
        whether you’re working on Android apps, creating a .net       SharePoint Add-ins
        Azure web site, or building a Ruby service, you can quickly
        incorporate Graph data into your application.                 SharePoint Add-ins are self-contained extensions of SharePoint
  •     Growing support for Hybrid and On-Premises.                   websites that you create, and that run without custom code on
        Increasingly, Microsoft Graph will offer support hybrid       the SharePoint server. There are two basic kinds of SharePoint
        deployments, meaning that organizations can flexibly          Add-ins — SharePoint-hosted and Provider-hosted.
        expose on-premises and cloud services behind one
        consistent endpoint.                                          Build SharePoint-hosted or provider-hosted add-ins to use
                                                                      remote web applications, surface remote data, offload business
  The articles in Getting started building Microsoft Graph apps       logic, access SharePoint list data, integrate with Office
  section provide detailed guidance on how to build apps that         applications and services, make SharePoint a portal for other
  connect to Microsoft Graph across a variety of languages and        applications, and more.
  development platforms. Each article starts with a sample starter
  project for the appropriate platform, and walks you through
  adding functionality that authenticates the user and makes a
  sample request to have Microsoft Graph send an email from
  their account.

  SharePoint and Microsoft Graph API Beta now available


      This functionality is an early developer preview and is only
      available through the Microsoft Graph API beta endpoint.
      The API design is likely to change as we incorporate
      feedback from developers.
                                                                      •   All SharePoint Add-ins are to solve a well-defined business
                                                                          problem.
                                                                      •   Add-ins don't have custom code that runs on the SharePoint
  The SharePoint API in Microsoft Graph supports the following
                                                                          servers. Instead, all custom logic moves "up" to the cloud,
  core scenarios:
                                                                          or "down" to client computers, or "over" to an on-premises
  •     Access to SharePoint sites, lists, and drives (via document       server that is outside the SharePoint Online subscription.
        libraries)                                                    •   Almost all major types of SharePoint components can be
  •     Read-only support for site and list resources (no ability         part of a SharePoint Add-in, including pages, lists,
        create new sites or lists)                                        workflows, custom content types, list templates, Web Parts,
  •     Read-write support for listItems and driveItems                   and more.
  •     Address resources by SharePoint ID, URL, or relative path     •   SharePoint Add-ins can fit into a SharePoint website in
                                                                          several ways: As an immersive full-page experience that
  The SharePoint API exposes three major resource types:
                                                                          can have the look and feel of a SharePoint page, as part of
  •     Site (top-level object)                                           a webpage, using a special kind of control, called an add-in
  •     List                                                              part, to surface an iframe element that contains the add-in
  •     ListItem                                                          OR, as UI commands that extend ribbons and menus by
                                                                          adding the add-in to list items, documents, and more.
  Read Working with SharePoint sites in Microsoft Graph article
                                                                      •   All SharePoint Add-ins that users install get a tile on the Site
  for more information.
                                                                          Contents page of the SharePoint website. Clicking the tile
                                                                          runs the add-in.
  Resources                                                           •   A SharePoint Add-in is configured using an add-in
                                                                          manifest—an XML file that declares the add-in’s basic
  •     Microsoft Graph homepage                                          properties, where it runs, and what SharePoint should do
  •     Overview of Microsoft Graph                                       when the add-in starts.



                                                                                                                         Page 95 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 100 of
                                      117


 Using data in SharePoint Add-ins                                     •   OAuth: An open protocol that enables secure authorization
                                                                          in a simple and standard way. OAuth enables users to
 In your add-in, you will frequently have to retrieve and                 approve an application to act on their behalf without sharing
 manipulate SharePoint data, such as items in document libraries          their user name and password. You can use OAuth with
 and lists, metadata, or user profiles. Similarly, you might have         server-side code. It is a good option if you need to run a
 scenarios where you need to access external data in add-in. The          non-interactive process, or if you need to elevate privileges
 model for SharePoint Add-ins provides multiple connectivity              to other than those of the logged-on user.
 options and a rich set of APIs for accessing the data and services   •   Cross-domain library: A client-side alternative in the form
 that reside on SharePoint and on external systems.                       of a JavaScript file (SP.RequestExecutor.js) hosted in the
                                                                          SharePoint website that you can reference in your remote
 As you design add-in and plan for data access, you have to make
                                                                          add-in. This library allows you to interact with more than one
 two key decisions:
                                                                          domain in your remote add-in page through a proxy. This is
 •   Which connectivity option should I use?                              a good option if you prefer your add-in code to run in the
 •   What APIs should I use for accessing the data I need?                client rather than in the server, or if there are connectivity
                                                                          barriers, such as firewalls, between SharePoint and your
 The following figures summarize the different options that are
                                                                          remote infrastructure.
 provided by the model for SharePoint Add-ins.
                                                                      •   Remote event receivers: You can use remote event
 Options for using SharePoint data in your add-in                         receivers to handle events that occur to an item in the add-
                                                                          in, such as a list, a list item, or a web. These events resemble
                                                                          those in a traditional SharePoint solution, except that they
                                                                          can work with the remote components of the SharePoint
                                                                          Add-in.

                                                                      External data connectivity options:

                                                                      •   Web proxy: As a developer, you can use the web proxy
                                                                          exposed in client APIs such as the JSOM. When you use the
                                                                          web proxy, you issue the initial request to SharePoint. In
 You have to decide whether you want to authenticate and                  turn, SharePoint requests the data to the specified endpoint
 communicate to SharePoint by using (1) OAuth, or (2) the cross-          and forwards the response back to your page. Use the web
 domain library. Then, for the data access API, you must decide           proxy when you want the communication to occur at the
 between (3) the client object model (JavaScript/.NET client              server level. The web proxy is designed to access
 object models), or (4) Representational State Transfer (REST).           unstructured data that doesn’t require authentication.
                                                                      •   External content types: You can create add-ins that access
 Keep in mind that you can also access certain data using (5)
                                                                          external data from SAP, Netflix, and proprietary and other
 remote event receivers, however, the main scenario for remote
                                                                          types of data without involving the tenant administrator.
 event receivers is remote code execution.
                                                                          Access to external applications is maintained through
 Options for using external data in your add-in                           Business Connectivity Services (BCS), which provides a
                                                                          consistent and uniform interface that can be used by other
                                                                          SharePoint applications. App-scoped ECTs are a good
                                                                          option when you are using a BCS model and access to the
                                                                          data requires authentication.
                                                                      •   Custom proxy page for the cross-domain library: You can
                                                                          use the cross-domain library to access data in your remote
                                                                          add-in if you provide a custom proxy page that is hosted in
                                                                          the remote add-in infrastructure. As the developer, you are
                                                                          responsible for the custom proxy page implementation and
 You have to decide whether you want to use (1) the web proxy,            must provide custom logic, such as the authentication
 (2) external content types, or (3) the cross-domain library with a       mechanism to the remote add-in. Use the cross-domain
 custom proxy page to authenticate and communicate with                   library with a custom proxy page if you want the
 external services or systems. You can also use (4) the client            communication to occur at the client level.
 object model (JavaScript/.NET client object models), or (5)
 Representational State Transfer (REST).                              Available data access APIs
 Data connectivity options                                            The following API choices are available when you want to access
                                                                      SharePoint data from add-in:
 The following connectivity options are available when accessing
 SharePoint and External data from add-ins.                           •   Representational State Transfer (REST): For scenarios in
                                                                          which you need to access SharePoint entities from client
 SharePoint data connectivity options:                                    technologies that do not use JavaScript and are not built on
                                                                          the .NET Framework platform, SharePoint provides an



                                                                                                                         Page 96 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 101 of
                                      117


     implementation of a REST web service that uses the Open           Following picture clarifies the logical flow of using Office 365
     Data (OData) protocol to perform CRUDQ (Create, Read,             Public CDN:
     Update, Delete, and Query) operations on SharePoint data.
 •   .NET Framework client object model (.NET client OM):
     Almost every class in the core site and list server-side object
     model has a corresponding class in the .NET Framework
     client object model. In addition, the .NET Framework client
     object model also exposes a full set of APIs for extending
     other features, including some SharePoint-level features
     such as ECM, taxonomy, user profiles, advanced search,
     analytics, BCS, and others.
 •   JavaScript client object model (JSOM): SharePoint                 1. Administrator enables Office 365 Public CDN for the tenant
     provides a JavaScript object model for use in either inline          using SharePoint Online Management Shell.
     script or separate .js files. It includes all the same               • Cmdlets allow to designate certain SharePoint document
     functionality as the .NET Framework client object model. The            libraries or folders to serve as a CDN origin. Note, that
     JSOM is a useful way of including custom SharePoint code                assets exposed via Public CDN are accessible by everyone
     in an add-in, especially in a SharePoint-hosted add-in,                 anonymously. Therefore, resources that are considered
     where custom server-side code is not allowed.                           sensitive by the company should never be placed in those
                                                                             libraries.
 For the latest CSOM, refer to: New SharePoint CSOM version               • Cmdlets also provide capability to choose the file types
 released for SharePoint Online - December 2016 blog post. We                exposed via CDN. By default, common design asset types
 are also looking to update the SharePoint Online Management                 are enabled.
 Shell on early January to align with this specific version. Keep      2. Static assets to be shared via CDN are being uploaded to
 track of the Office Dev Blog for updates in this area.                   the SharePoint libraries or folders, which are enabled as the
                                                                          CDN origins.
 Resources
                                                                       3. Assets are being exposed from the configured libraries of
 Microsoft Virtual Academy Courses …                                      folders and they can be accessed using the CDN URLs.
                                                                       4. URLs pointing to CDN location are available to be used in
 •   Getting Started with SharePoint Add-Ins
                                                                          the SharePoint sites and in the customizations hosted from
 •   Advanced SharePoint Add-in Development
                                                                          SharePoint.
 Read …
                                                                       In case the asset is updated in the SharePoint library, the new
 •   SharePoint Add-ins                                                version will become available via CDN within 15 minutes.
 •   Get started creating SharePoint-hosted SharePoint Add-ins
                                                                       During developer preview of this capability, you’ll need to
 •   Get started creating provider-hosted SharePoint Add-ins
                                                                       explicitly update the used asset links and replace them with CDN
 •   Secure data access and client object models for SharePoint
                                                                       URLs. The CDN URL can be easily constructed for all the assets
     Add-ins
                                                                       in the enabled library of folder, you will need to use the REST
 •   Choose patterns for developing and hosting your
                                                                       API for getting prefix for one of the assets in library/folder and
     SharePoint Add-in
                                                                       use that as the constant for other assets.
 •   New SharePoint CSOM version released for SharePoint
     Online - December 2016                                            Refer to the Office 365 Public CDN Developer Preview Release
 •   How to install add-in/app to SharePoint sites using CSOM          blog post and the Office 365 Public CDN - Developer Preview
 •   SharePoint Online Management Shell                                video for more information.




 Office 365 Public CDN Developer Preview                               The Modern experiences

 Office 365 Public Content Delivery Network (CDN) capability in        SharePoint Online has started the gradual introduction of
 the Office 365 will enable you to automatically host static           "modern" experiences cross the SharePoint service, which has a
 assets, like images and JavaScript files in CDN for providing         direct impact on the end user experience but also on the
 better performance with SharePoint pages. CDN will work               customization options that can be used.
 effectively as a geo-distributed caching proxy, by caching the
 static assets closer to the browsers requesting them.                  The SharePoint "modern" experiences are currently not
                                                                        available for SharePoint on-premises. They are planned to,
 Office 365 Public CDN is now released as a Developer Preview
                                                                        step by step, become available for SharePoint 2016 as part
 for all tenants in Office 365. You can start using it by explicitly    of upcoming feature packs.
 enabling the capability on the tenant level using PowerShell
 cmdlets.
                                                                       The modern experiences in SharePoint Online are:


                                                                                                                        Page 97 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 102 of
                                      117


 •     Modern team sites                                                Customization      Introduction to options
 •     Modern list and library experiences
                                                                                           "Modern" team site pages are fast, easy
 •     Modern site pages
                                                                                           to author and support rich multimedia
 "Modern" experiences are gradually released in SharePoint                                 content. And pages look great on any
 Online and you can control how they are taken into use from            Customizing        device, in a browser or from within the
                                                                        "modern" site      SharePoint mobile app. The
 tenant or site level. If you have a lot of existing important
                                                                        pages              Customizing modern site pages article
 customizations, you can defer taking new experiences into use
                                                                                           focuses on the extensibility options
 until needed customizations scenarios can be enabled with
                                                                                           there are in the "modern" page
 them as well.                                                                             experience.
 We recommend using the following process for adopting to the
 "modern" experiences, if you have existing customizations
                                                                    Online resources to refer to are:
 which are business critical for your deployment:
                                                                    •     Customizing the "modern" experiences in SharePoint Online
 1. Readiness: Understand the "modern" experiences, know
                                                                    •     Provisioning "modern" team sites programmatically
    what features they offer but equally important understand
                                                                    •     Customizing "modern" team sites
    what's features are not (yet) available
                                                                    •     Customizing "modern" lists and libraries
 2. Assess: Assess to what extend your current customizations
                                                                    •     Customizing "modern" site pages
    can work in the "modern" experience. Also assess which of
    your sites do have customizations or features that will not
    work in the "modern" experiences, these sites and their
    customizations should be updated or need to stay in             SharePoint Webhooks
    "classic". However all other sites should work fine using the
    "modern" experiences.
                                                                    SharePoint webhooks enable developers to build applications
 3. Solution planning: Plan the needed work on both custom
                                                                    that subscribe to receive notifications on specific events that
    solutions as sites to prepare them to be used with the
                                                                    occur in SharePoint. When an event is triggered, SharePoint
    "modern" experiences
                                                                    sends an HTTP POST payload to the subscriber. Webhooks are
 4. Develop and test: Apply the needed changes to your
                                                                    easier to develop and consume than Windows Communication
    customizations and test them
                                                                    Foundation (WCF) services used by SharePoint add-in remote
 5. Deploy: Roll out the updated changes to your SharePoint
                                                                    event receivers. This is because webhooks are regular HTTP
    Online environment
                                                                    services (web API).
 Here are the key scenarios currently supported by the "modern"
                                                                    Currently webhooks are only enabled for SharePoint list items.
 experiences.
                                                                    SharePoint list item webhooks cover the events corresponding
     Customization     Introduction to options                      to list item changes for a given SharePoint list or a document
                                                                    library. SharePoint webhooks provide a simple notification
                       "Modern" team sites can be
                                                                    pipeline so your application can be aware of changes to a
                       provisioned by an end user but you can
     Provisioning                                                   SharePoint list without polling the service.
                       also create these sites
     "modern" team
                       programmatically which is explained in       For more information see SharePoint list webhooks and
     sites
                       detail in Provisioning modern team           SharePoint webhooks sample reference implementation.
                       sites article.
                       "Modern" team sites are sites which
                       bring a fresh new responsive user
                                                                    SharePoint Framework (Preview)
                       experience to SharePoint Online,
     Customizing       showing relevant information on the          The SharePoint Framework is the next evolution in SharePoint
     "modern" team     home page. Typically these sites also        development.
     sites             have a corresponding Office 365 Group
                       associated. Learn more about the
                                                                                 The SharePoint Framework is currently in
                       customization options in Customizing
                                                                               preview and is subject to change. SharePoint
                       modern team sites article.
                                                                                 Framework client-side web parts are not
                       "Modern" lists and document libraries
                       bring a better user experience which is                   currently supported for use in production
                       faster, more intuitive and responsive.                                 environments.
     Customizing       The Customizing modern lists and
     "modern" lists    libraries article focuses on the
                                                                    The SharePoint Framework (SPFx) is a page and web part
     and libraries     extensibility options, such as user
                                                                    model that provides full support for client-side SharePoint
                       custom actions and branding, which
                       are supported for the "modern" library       development, easy integration with SharePoint data, and
                       and list experiences.                        support for open source tooling. With the SharePoint
                                                                    Framework, you can use modern web technologies and tools in
                                                                    your preferred development environment to build productive


                                                                                                                      Page 98 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 103 of
                                      117


 experiences and apps that are responsive and mobile-ready           •    PnP Webcast - Preparing for SharePoint Framework - What
 from day one. The SharePoint Framework works for SharePoint              should I learn?
 on-premises and SharePoint Online.                                  •    PnP Webcast - Converting existing JavaScript apps to
                                                                          SharePoint Framework
 Key features of the SharePoint Framework include:
                                                                     •    PnP JavaScript Core component
 •   Runs in the context of the current user and connection in
     the browser. There are no iFrames.
 •   The controls are rendered in the normal page DOM.
 •   The controls are responsive and accessible by nature.               Office UI Fabric
 •   Enables the developer to access the lifecycle - including, in
     addition to render - load, serialize and deserialize,           Office UI Fabric is a responsive, mobile-first, front-end
     configuration changes, and more.                                framework that you can use to apply the Office Design
 •   It's framework agnostic. You can use any browser framework      Language to your web experiences. Whether you’re creating a
     that you like: React, Handlebars, Knockout, Angular, and        new app or add-in or updating an existing one, Fabric makes it
     more.                                                           easy to get up and running.
 •   The toolchain is based on common open source client
                                                                     •    Built by Microsoft designers and design developers for
     development tools like npm, TypeScript, Yeoman, webpack,
                                                                          Microsoft (and you).
     and gulp.
                                                                     •    Just like other popular frameworks, but built from the
 •   Performance is reliable.
                                                                          ground up for Office 365 without excessive overriding.
 •   End users can use SPFx client-side solutions that are
                                                                     •    All about styling instead of JavaScript, so you can focus on
     approved by the tenant administrators (or their delegates)
                                                                          your look and feel.
     on all sites, including self-service team, group, or personal
                                                                     •    Integrates with other frameworks, like Bootstrap. Built with
     sites.
                                                                          LESS for powerful customization.
 •   Solutions can be deployed in both classic web part and
                                                                     •    Language support (including right-to-left behavior) to
     publishing pages and modern pages.
                                                                          simplify localization.
 Resources                                                           The Office UI Fabric project is developed and maintained by the
 •   SharePoint Framework documentation                              OneDrive and SharePoint Design Studio in order to...
 •   React - A JavaScript Library for Building User Interfaces       •    Help the development community build Office Add-ins and
 •   Sample SharePoint Framework web parts in GitHub                      Office 365 web apps that integrate seamlessly with Office.
 •   Open and Connected Framework - The SharePoint                   •    Provide a point of reference for the evolving Office 365
     Framework - YouTube                                                  design language that anyone can reference.
 •   PnP Webcast - Building multi-view React client-side web         •    Enable the community to contribute to better experiences
     parts with SharePoint Framework                                      for everyone who builds for Office.
 •   PnP Webcast - Building real time news feed web part with
     SharePoint Framework
 •   PnP Webcast - Building multi-view Angular 1.x client-side       Resources
     web parts with SharePoint Framework
 •   PnP Webcast - Reuse your existing JavaScript libraries with     •    What is Office UI Fabric?
     SharePoint Framework                                            •    GitHub: Office UI Fabric
 •   PnP Webcast - Building a sample search web part with            •    Office UI Fabric: Resources
     SharePoint Framework using React                                •    Fabric tutorial
 •   PnP Webcast - Azure AD implicit flow with SPFx client-side
     web part (developer preview)
 •   PnP Webcast - CRUD operations with SharePoint
     Framework client-side web parts                                 OneDrive API
 •   PnP Webcast - Using Office Graph from SharePoint client-
     side web parts                                                  OneDrive API is available for OneDrive, OneDrive for Business
 •   PnP Webcast - Referencing external JavaScript libraries from    and SharePoint Online. OneDrive API is also integrated into
     client-side web part                                            Microsoft Graph API, which enables even more scenarios around
 •   PnP Webcast - Building Angular SharePoint Framework             personal and business files.
     client-side web part
                                                                     Note: Although OneDrive stores OneNote notebooks, you
 •   PnP Webcast - Building simple SharePoint Framework Client
                                                                     shouldn't use the OneDrive API to work with OneNote
     Web Part
                                                                     notebooks. Instead, use the OneNote API.
 •   PnP Webcast - Integrating Angular v1.x to SharePoint
     Framework client side web part
 •   PnP Webcast - Getting started with web stack in SharePoint      Resources
     Development
 •   PnP Webcast - Getting started with SharePoint Framework         •    Develop with the OneDrive API


                                                                                                                      Page 99 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 104 of
                                      117


 •   OneDrive for Business authentication and sign in
                                                                      'Connect to Office 365' button
 •   Access to shared items and items “added to OneDrive”
 •   Working with OneDrive API and CORS
                                                                      'Connect to Office 365' is an easy way for developers to
 •   OneDrive unified JavaScript Picker and Saver SDK (preview)
                                                                      integrate their product with Office 365 Groups. The Connect
 •   SDKs for iOS, Android, Windows / .NET / Xamarin and
                                                                      button lets you empower and engage your customers by
     Python are now generally available
                                                                      sending connector cards to their Office 365 Groups.

                                                                      Once you add a Connect button to your application, your users
                                                                      are able to use it to authorize their Office 365 Groups to receive
 Office 365 Connectors                                                your connector cards. The Connect button helps your app
                                                                      obtain a webhook to the Group authorized by your users. You
 Office 365 Connectors are a great way to get useful information      can send rich connector cards to the Group using the webhook
 and content into your Office 365 Group. Any user can connect         URL to share important updates, send reminders for pending
 their group to services like Trello, Bing News, Twitter, etc., and   actions, send weekly reports and so on.
 get notified of the group's activity in that service.

 Office 365 Connectors also provides a compelling extensibility
 solution for developers. Developers can build connectors
 through incoming webhooks to generate rich connector cards.
 Additionally, with the new "Connect to Office 365" button,
 developers can embed the button on their site and enable users
 to connect to Office 365 groups.


 Office 365 Connector Cards

 Connectors use webhooks to create Connector Card messages
 within an Office 365 group. Developers can create these cards
 by sending an HTTP request with a simple JSON payload to an
 Office 365 group webhook address. A user can generate a group
 webhook from the "Incoming Webhooks" page in the                     Resources
 Connectors menu.

 Connector cards can be short text-based messages, or a               •   Get started with Office 365 Connector Cards
 developer can use "sections" to display rich or specially-           •   Introducing 'Connect to Office 365' Beta
 formatted information. When more content is added to the
 payload, the card scales gracefully.

                                                                      Business Application Platform
                                                                      Compose analytics, user experiences, and automation using an
                                                                      integrated set of services from Microsoft. Build and extend
                                                                      modern business applications fast.

                                                                      •   Power users who understand their business challenges the
                                                                          best can now quickly build and deliver solutions without
 A section is a canvas to show richer content than what can be
                                                                          writing code.
 represented in the just the title and text of the card. A section
                                                                      •   Professional developers can now easily extend capabilities
 can contain text and images, or the activity and facts fields can
                                                                          for power users and take advantage of rich platform services
 be used to highlight key events and details.
                                                                          with the full power of Azure.
                                                                      •   The Microsoft Common Data Model offers a rich
                                                                          framework that comes with hundreds of established entities
                                                                          and can be used across apps.
                                                                      •   Connectors and Gateways make it possible to get more
                                                                          value out of the services you’re already using.




                                                                                                                      Page 100 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 105 of
                                      117


                                                                    Leverage powerful cloud platform services to quickly create
                                                                    components for power users. Take advantage of the same
                                                                    services to deliver standalone web and mobile apps rapidly.

                                                                    •   App Services
                                                                    •   Service Fabric
                                                                    •   Azure Functions

                                                                    Evolve your integration

                                                                    Bring together disparate applications to deliver solutions such
                                                                    as payment processing, supply chain management, and more
                                                                    that integrate seamlessly with the rest of your apps.

                                                                    •   Logic Apps
                                                                    •   API Management
                                                                    •   BizTalk
 Power up your power users
                                                                    Keep it all connected
 Now business analysts and power users can create apps quickly
 without writing code. The people who understand their
                                                                    Build business apps using a robust data framework with
 challenges best can compose data analytics, interfaces, and
                                                                    hundreds of established entities built in. Connect the services
 automation into flexible solutions.
                                                                    you’re already using – even custom APIs and on-premises
 Add insights to your apps                                          systems.

 Monitor your business and get answers quickly with apps that       Build on the Common Data Model
 have stunning visualizations and analytics built in.
                                                                    The Microsoft Common Data Model comes with hundreds of
 Get started with Power BI                                          entities established over years of working with enterprise
                                                                    customers. Use the same data with any of the platform tools,
 Build experiences you can act on
                                                                    add custom entities, and rest easy with built-in scalability and
 Create rich user experiences across the web, phones and tablets.   analytics.
 Assemble forms, add business logic, and take advantage of
                                                                    Get more from the systems you’re already using
 device capabilities with full creative freedom.
                                                                    Bring together all the data your business already relies on
 Get started with PowerApps
                                                                    without migrating a thing. Build apps using a rich set of
 Automate your workflows                                            connectors to popular applications, including on-premises
                                                                    sources. Integrate your own APIs easily.
 Work smarter by building solutions that automate processes
 across apps and services. Streamline notifications, sync data
 between systems, automate approval workflows and more.

 Get started with Microsoft Flow                                    Microsoft PowerApps
 Seamlessly grow up with Azure                                      Microsoft PowerApps is a business application platform that
                                                                    enables power users in line of business roles to easily build and
                                                                    deploy business apps. At the same time, PowerApps empowers
 Power BI, PowerApps and Microsoft Flow are all backed by best-
                                                                    IT organizations to catalyze business innovation by allowing
 in-class cloud services for enterprise developers and IT
                                                                    business units to create apps, while maintaining control over
 professionals. Quickly extend capabilities for power users and
                                                                    data access and security.
 scale to enterprise-wide manageability easily at any time.
                                                                    The Common Data Service, included in PowerApps, is an out-
 Unlock insight
                                                                    of-the-box secure business database to improve operational
 Deliver valuable insight that moves your business forward with     efficiency offering a unified view of business data. Common
 comprehensive business intelligence, analytics and machine         Data Service provides App creators the flexibility to use
 learning services that can be embedded into any app.               standard business entities or custom entities to power their
                                                                    business apps.
 •   SQL Server Business Intelligence
 •   Data analytics                                                 To generate an app automatically, you just need to specify a
 •   Internet of Things (IoT)                                       data source. For step-by-step instructions, see Create an app to
                                                                    manage data in SharePoint. Even though the topic is designed
 Build intelligent interfaces
                                                                    for SharePoint, the same principles apply to other types of data
                                                                    sources.



                                                                                                                   Page 101 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 106 of
                                      117


 Customize an App                                                          For Office 365      For      business     For app makers
                                                                           and  Dynamics       users                 and admins
                                                                           365
 If the generated app doesn't meet your needs by default, you
                                                                       • Extend       the    Office 365 and         • Model your data
 can customize it. You might, for example, want to show data in
                                                                         capabilities   of   Dynamics 365             using         the
 a different kind of UI element (known as a control).
                                                                         Office 365 and • Use apps that               Common Data
 For ideas about how to improve your app further, you can open           Dynamics 365        connect to an            Service
 a sample app to get a sense of what you can invent with some          • Automate your       even       wider       • Create       and
 creativity and a bit of experience.                                     workflows with      range of data            manage
                                                                         Microsoft Flow      sources,    with         instances of the
 You can also build an app from a template. Each template is                                 premium                  Common Data
 based on fictitious data in a cloud account, such as Dropbox,                               connectors               Service
 OneDrive, or Google Drive. Explore specific screens and controls                          • Use apps built         • Enterprise-grade
 to understand how they're configured, and experiment with                                   on the Common            administration of
                                                                                             Data Service             environments
 customization to discover techniques that you can apply to your
                                                                                                                      and user policies
 own apps.


 Create an app from scratch                                            PowerApps for Office 365 and Dynamics 365
                                                                       PowerApps capabilities for Office 365 and Dynamics 365 enable
 You can create an app from scratch. By working from the ground
                                                                       users to create and run apps within the context of these services.
 up, you gain flexibility in app design, flow, and controls, and you
                                                                       PowerApps licenses always include Microsoft Flow
 can incorporate a larger variety of data sources.
                                                                       capabilities. In addition to being included in PowerApps
 For detailed explanations of some concepts you'll need, see           licenses, Microsoft Flow is also available as a standalone service.
 these topics:
                                                                       PowerApps will be added to existing and new Office 365
 •     formulas                                                        subscriptions starting later in November 2016.
 •     galleries and forms
                                                                       These Office 365 plans include PowerApps for Office 365:
 •     tables and records
 •     controls and their properties                                   •    Office 365 Business Essentials
                                                                       •    Office 365 Business Premium
 Features and Pricing                                                  •    Office 365 Enterprise E1
                                                                       •    Office 365 Enterprise E3
                                                                       •    Office 365 Enterprise E5
 PowerApps is licensed on a per-user basis. Each user who
 accesses the service to create and run apps needs a license.
 Office 365 and Dynamics 365 customers can immediately                 Resources
 benefit from the PowerApps and Microsoft Flow capabilities that
 these offerings include. Customers who want to build apps and         •    Introduction to PowerApps
 flows that access data sources outside Office 365 and Dynamics        •    PowerApps Blog
 365, or need additional functionality, can purchase standalone        •    Choose the right plans for your team
 subscriptions to PowerApps and Microsoft Flow. There are              •    Licensing Overview
 important differences in functionality between these groups of        •    Manage your connections
 licenses.                                                             •    Add a data connection in an app
                                                                       •    Microsoft Common Data Model preview available for
     For Office 365       For      business    For app makers               PowerApps
     and  Dynamics        users                and admins
     365                                                               Useful Ignite sessions …

                                                                       •    Review business application platform roadmap, strategy and
                                                                            packaging
                                                                       •    Dive into PowerApps, building apps that mean business
                                                                            without writing code


     PowerApps for
                          PowerApps            PowerApps
     Office 365 and
     Dynamics 365
                          Plan 1               Plan 2                  Microsoft Flow
 • Create and run • Everything                • Everything
                    included   with             included   with        Microsoft Flow is a preview, cloud-based, business-automation
   custom business
   apps             PowerApps for               Plan 1                 service with which you can build simple processes that make
                                                                       your business move more quickly and efficiently with less effort.



                                                                                                                        Page 102 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 107 of
                                      117


 You can connect to a broad range of services through easy-to-         Also, if you’re looking for a specific service or template, you can
 use templates and create your own processes that are tailored         simply search the gallery by keyword, and get in no time a list
 to your goals.                                                        of results focused to your needs.

 Templates are pre-built flows for popular and common                  Finally, after creating your flow, you can come back and edit or
 scenarios. Using a template only requires you to have access to       rename it directly from within the app, from the flow properties
 the services in the template and to fill out any required settings.   page.

 Data sources: Built-in data connectors to more than 50 services,      View our app video, and check out our documentation that
 including Office 365, Twitter, OneDrive, Dropbox, Google Drive,       covers app concepts, from getting started to more advanced
 Slack, MailChimp, Facebook, Dynamics CRM, SharePoint,                 capabilities.
 Salesforce, and SQL.

                                                                       Features and Pricing
 Manage Connections
                                                                       Premium plans give you more runs, more checks, and access to
 Connections in Microsoft Flow allow you to easily access your         services like MailChimp, Salesforce and many more.
 data while building flows. Flow includes commonly used
 connections, including SharePoint, SQL, Office 365, OneDrive for          Flow Free                       Flow for Office 365 and Flow
                                                                                                           for Dynamics 365
 Business, Salesforce, Excel, Dropbox, Twitter, and more.
 Connections are shared with Microsoft PowerApps, so when                  • 750 runs per month            •   2,000 runs per month
 you create a connection in PowerApps, it shows up in Microsoft            • Unlimited flow creation       •   Unlimited flow creation
                                                                           • 15-minute checks              •   5-minute checks
 Flow, and vice versa.
                                                                                                           •   99.9% SLA
 For example, you can use connections to:

 •   Update a list on a SharePoint site.                                   Flow Plan 1                     Flow Plan 2
 •   Get Excel data from your OneDrive for Business or Dropbox             •   4,500 runs per month        •   15,000 runs per month
     account.                                                              •   Unlimited flow creation     •   Unlimited flow creation
 •   Connect to Office 365 and send email.                                 •   3-minute checks             •   1-minute checks
 •   Create a Twitter connection to send a tweet.                          •   Premium Services            •   Premium Services
                                                                           •   99.9% SLA                   •   Org policy settings
 You can create connections in Microsoft Flow in multiple                                                  •   99.9% SLA
 scenarios, such as:

 •   Creating a flow from a template                                   For more detailed information, refer to the Pricing page.
 •   Creating a flow from blank or updating an existing flow
 •   Creating a connection in the Microsoft Flow portal
                                                                       Resources
 Flow and Logic Apps                                                   •       Microsoft Flow Blog
                                                                       •       Flow in your organization Q&A
 Microsoft Flow is a stand-alone SaaS Service that is designed for     •       Create a flow from a template in Microsoft Flow
 broad usage, including business users that want to automate           •       Create a flow in Microsoft Flow
 day-to-day tasks.                                                     •       Manage connections in Microsoft Flow
 Logic Apps is an Azure service available through the Azure            •       Manage an on-premises data gateway
 Portal. It is targeted at IT Professionals that need to tackle more   •       YouTube Playlist: Microsoft Flow
 complex integration problems, it includes the great features          Useful Ignite sessions …
 available in Microsoft Flow, plus additional capability like
 integration with Azure Resource Manager and the Azure Portal,         •       Dive into the Microsoft Common Data Model
 PowerShell and the Azure Command-Line Interface (Azure CLI),          •       Review business application platform roadmap, strategy and
 Visual Studio, more advanced connectors. Learn more about                     packaging
 Logic apps.                                                           •       Dive into Microsoft Flow, create automated workflows
                                                                               between your favorite apps and services

 Flow creation now available from mobile
 phones
                                                                       Office Add-ins
 You can now easily create a flow from your phone (available
 both on our iOS and Android apps) by just a few simple clicks.        Build an add-in that lives inside Outlook, Excel, Word,
 Browse our rich template gallery, navigate through our services       PowerPoint, or Project to extend what you can do from right in
 list, or select a various template category to drill into.            the documents, across devices and platforms — like pulling



                                                                                                                         Page 103 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 108 of
                                      117


 content from the web, calling mapping services, locating news,   Embed live conversations in your website and apps by using our
 translating text, and more.                                      Web SDK and App SDK.


 Office Add-ins platform overview

 Office Add-in is a web application hosted in a web browser
 control or iframe running in the context of an Office host
 application that can interact with a user's documents or mail
 items. You can use Office Add-ins to extend and interact with:

 •   Documents or data - Word documents, Excel spreadsheets,
     PowerPoint     presentations,    Access     browser-based
     databases, and Project schedules and views.
 •   Outlook mailbox items - Email messages, meeting requests,
     or appointments.                                             Harness the power of our platform to embed interactive, multi-
                                                                  channel communications that enable greater productivity and
 Add-ins can run in multiple environments, including Office
                                                                  collaboration.
 desktop applications, Office Online in both desktop and mobile
 browsers, and a growing number of Office tablet and phone        Industry Solutions
 add-ins.
                                                                  You can build more engaging industry solutions using the Skype
                                                                  User API, Web SDK and App SDK.
 Resources

 Microsoft Virtual Academy Courses …

 •   Getting Started with Office Add-Ins
 •   Advanced Office Add-in Development with Excel, Word, and
     PowerPoint

 Read …

 •   Office Add-ins platform overview
 •   Plan to develop Office Add-ins
 •   Create Office Add-ins with Napa with an Office 365
     Developer Site                                               Check out our industry solutions in healthcare, financial services,
 •   Create and debug Office Add-ins in Visual Studio             retail, and customer service and get inspired.
 •   Understanding the JavaScript API for Office
                                                                  Social Connection

                                                                  Get people sharing and talking about your business with the
                                                                  friendly Skype Share and Contact Me buttons for instant calls
 Skype Developer Platform                                         and chats.

 The Skype Developer Platform enables native integration of
 real-time presence, secure messaging, calling, and
 conference capabilities within your web and mobile
 applications. Harness the power of our platform to embed
 interactive, multi-channel communications that enable greater
 productivity and collaboration.




                                                                  Skype Web SDK

                                                                  The Skype Developer Platform for Web ("Skype Web SDK") is a
                                                                  set of JavaScript Web APIs and HTML controls that enable you
                                                                  to build web experiences that seamlessly integrate a wide
                                                                  variety of real-time collaboration models leveraging Skype for
 Embedded Engagement


                                                                                                                   Page 104 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 109 of
                                      117


 Business services and the larger Skype network. It provides
                                                                      Using Azure WebJobs for Office 365
 support for multiple core collaboration services like presence,
 chat, audio, and video, enabling web experiences across a broad
 spectrum of users, platforms, and devices.                           Performing repetitive, scheduled, background
                                                                      processes
 Unified Communications Web API 2.0                                   In SharePoint Online, you cannot deploy farm solutions, which
                                                                      is how timer jobs were deployed on SharePoint on-premises. To
 Microsoft Unified Communications Web API 2.0 is a REST API           implement similar timer job functionality in SharePoint Online,
 that exposes Skype for Business Online instant messaging (IM)        you need to run a console application as an Azure WebJob. The
 and presence capabilities. UCWA 2.0 enables developers to            console application accesses SharePoint Online using the client-
 make their enterprise applications and intranets more lively and     side object model (CSOM). Some examples:
 connected to business contacts.
                                                                      •    Site metadata collection – for example reports on current
 Key use cases enabled by this API include:                                administrators, storage usage, etc.
 •   Lighting up presence in business apps and intranets.             •    Replicate taxonomy structure changes from on-premises
 •   Embedding IM experience in enterprise-specific Line of                master metadata management system to Office 365
     Business     apps    across    platforms/browsers/devices
                                                                      Performing asynchronous operations
     (contextual communications), especially Windows 8, Apple
     iPad, and others.                                                Azure WebJob can be triggered immediately whenever there is
 •   Enabling Web Chat - pro-active chat feature for e-               a new message added to queue, not as a scheduled task. You
     commerce site, helpdesk, support, and other scenarios.           can hook in your WebJob to either Azure queue storage or
                                                                      Azure service bus queues.
 Although UCWA 2.0 is language-independent, developers can
 use any programming language from C/C++ to Java, and the             Here’s the key elements for providing us the asynchronous
 API is fine-tuned for web developers who are familiar with           processing pattern.
 ordinary web technologies such as HTTP, OAuth, JSON, and
 JavaScript.


 Resources

 •   Skype Developer Platform
 •   Skype Developer Platform – MSDN homepage
 •   Skype Web SDK
 •   Unified Communications Web API 2.0
                                                                      1.   User operates in the SharePoint and starts provider hosted
                                                                           app UI one way or another (full page, pop up, app part etc.)
                                                                      2.   Actual operations are performed in the provider hosted app
 Azure WebJobs                                                             side which is collecting needed parameters and other
                                                                           settings for the processing
 Azure WebJobs provide an easy way to run scripts or programs         3.   Operation request is stored to Azure storage queue or
 as background processes on App Service Web Apps. You can                  Service bus for processing
 upload and run an executable file such as as cmd, bat, exe (.NET),   4.   Task is picked up automatically by continuously running
 ps1, sh, php, py, js and jar. These programs run as WebJobs on            WebJob with needed details and requested operation is
 a schedule (cron) or continuously.                                        applied

 The WebJobs SDK makes it easier to use Azure Storage. The            Some examples:
 WebJobs SDK has a binding and trigger system which works
                                                                      •    Self service operations for the end users, like site collection
 with Microsoft Azure Storage Blobs, Queues and Tables as well
                                                                           provisioning for cloud or for on-premises with service bus
 as Service Bus Queues.
                                                                           usage
 Creating, deploying, and managing WebJobs is seamless with           •    Route entries or information from Office 365 to on-premises
 integrated tooling in Visual Studio.The WebJobs dashboard in              systems
 the Azure portal provides powerful management capabilities
 that give you full control over the execution of WebJobs.            Resources

                                                                      Watch Videos

                                                                      •    PnP Web Cast - Asynchronous operations with Office 365
                                                                           using Azure WebJobs



                                                                                                                        Page 105 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 110 of
                                      117


 •   PnP Add-In Transformation Training module 5: Using            for Office 365 or for SharePoint Online based on your functional
     Remote Event Receivers and Remote Timer Jobs                  requirements.

 Read                                                              The GitHub repo - Office 365 Development Training Content
                                                                   houses all of the training content for Office 365 Development
 •   Introduction to Azure WebJobs
                                                                   training courses. Videos related to the guidance are available on
 •   Azure WebJobs documentation resources
                                                                   the Office 365 Developer Patterns and Practices channel on
 •   Use Microsoft Azure WebJobs with Office 365
                                                                   Channel 9.
 •   Using Azure storage queues and WebJobs for async actions
     in Office 365
 •   Asynchronous operations with Azure storage queues and             PnP weekly web casts are quick videos recorded around
                                                                       key topics for the Office 365 and SharePoint add-in model
     WebJobs
                                                                       development. These are around 30-45 min long recordings
 •   How to Synchronize Terms across multiple term stores
                                                                       on different resources, guidance and other patterns and
 •   Create remote timer jobs in SharePoint                            practices. All web casts will be published to PnP YouTube
                                                                       channel.

                                                                       Office 365 Dev PnP releases are done typically first Friday
 Office 365 Developer Patterns and                                     of each month. Details on monthly releases are covered in
                                                                       the monthly community calls. Download calendar invite
 Practices                                                             (ics) to save the call details to your calendar.

 The Office 365 Developer Patterns and Practices program
 provides samples and documentation to help you transition         Resources
 your development solutions from full-trust code to the app
 model. Start by reading Transforming your SharePoint              •    Transforming your SharePoint customizations to add-in
 customizations to add-in model - Resources.                            model - Resources
                                                                   •    PnP under dev.office.com. One location for all the latest
 You can use the code samples and guidance in the Office 365
                                                                        resources and announcements
 Developer Patterns and Practices project to help you develop
                                                                   •    PnP GitHub. Main repository
 business solutions for your organization or your customers. The
                                                                   •    PnP MSDN pages
 project includes code samples that show you how to use
                                                                   •    PnP Yammer group
 provider-hosted add-ins to address key scenarios, as well as
                                                                   •    PnP Videos at Channel 9
 other resources that illustrate best practices for add-in model
                                                                   •    PnP training package
 development.
                                                                   •    PnP Guidance Repository
 Must Read: The Office 365 development patterns and practices
 solution guidance on MSDN provides samples and
 documentation to help you to implement typical customizations




                                                                                                                   Page 106 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 111 of
                                      117



 ENTERPRISE MOBILITY + SECURITY (EMS)




 Microsoft Enterprise Mobility + Security (EMS) is the only             Benefits
 comprehensive solution designed to help manage and protect
 users, devices, apps, and data in a mobile-first, cloud-first world.   • Create and manage a single identity for each user across your
 EMS enables Digital transformation with freedom and peace of             hybrid enterprise, keeping users, groups and devices in sync
 mind.                                                                  • Provide single sign-on access to your applications including
                                                                          thousands of pre-integrated SaaS apps
                                                                        • Enable application access security by enforcing rules-based
 Solutions                                                                Multi-Factor Authentication for both on-premises and cloud
                                                                          applications
 Identity and access management                                         • Improve user productivity with self-service password reset
                                                                          and application access requests for directories in the
                                                                          datacenter and the cloud
                   Control identity + access in the cloud               • Provide secure remote access to on-premises web
                   Centrally manage single sign-on across                 applications through Azure AD Application Proxy
                   devices, your datacenter, and the cloud              • Take advantage of the high-availability and reliability of a
                                                                          worldwide, enterprise-grade, cloud-based identity and access
                                                                          management solution
 Azure AD is more than a “domain controller running on a cloud-
 hosted server,” and more than a directory in the cloud. It is an
 Identity and Access Management Solution as a Service.
                                                                        Identity-driven security

                                                                                           Get identity-driven security
                                                                                           Comprehensive, intelligent protection
                                                                                           against today's advanced attacks



                                                                        Microsoft Identity-Driven Security addresses the security
                                                                        challenges of today and tomorrow across users, devices, apps,
                                                                        data, and platforms. Each of your employees receive a single
                                                                        protected common identity for secure, risk-based conditional
                                                                        access to thousands of apps—on-premises and in the cloud.
                                                                        Innovative technologies safeguard your network at the front
 Azure AD offers several capabilities that can allow customers to       door.
 expand their identity footprint from on-premises into the cloud:

 • Synchronizing with AD DS
 • Federating with AD DS
 • Cloud-Only Authentication
 • Pre-integrated SaaS apps for SSO and allowing corporate
   credentials to “just work”
 • Custom line-of-business (LOB) app support and developer
   features
 • User self-service capabilities like password reset and group
   management
                                                                        Deep visibility into apps, devices, and data activity uncovers
 By using Azure AD, your organization will be well positioned to        suspicious activities, user mistakes, and potential threats before
 adopt cloud-first or Hybrid Identity scenarios.                        they become real ones. And with behavioral analytics, machine
                                                                        learning, and unique Microsoft security intelligence, you can
 Refer to: Identity and access management


                                                                                                                        Page 107 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 112 of
                                      117


 secure your corporate files and data while freeing your              corporate information without the risk of intruding on a user’s
 employees to get their work done on the go.                          personal life.

 Refer to: Identity-driven security                                   Refer to: Mobile device and application management

 Benefits                                                             Benefits
 • Protect your organization at the front door with secure single     • Deliver and manage apps across a broad range of devices,
   sign-on, multi-factor authentication, and risk-based                 including iOS, Android, Windows and Windows Phone all
   conditional access.                                                  from a single management console
 • Provide one common identity for accessing thousands of             • Simplify administration by deploying required apps
   apps, and manage privileged identities and identity                  automatically during enrollment and allowing users to easily
   protection.                                                          install corporate apps from the self-service Company Portal
 • Gain deeper visibility for your cloud apps and start controlling   • Help maximize productivity with the Office mobile apps your
   data with granular policies.                                         employees know and love while preventing the leakage of
 • Enable secure internal and external file sharing that lets you       company       data   by    restricting    actions    such   as
   classify and label files at creation, track their usage, and         copy/cut/paste/save in your managed app ecosystem, and
   protect them wherever they go.                                       extend these capabilities to existing line-of-business apps
 • Help prevent data loss in iOS and Android devices with an          • Deploy certificates, WiFi, VPN, and email profiles
   unparalleled ability to manage Microsoft Office mobile apps.         automatically once a device is enrolled, enabling users to
 • Identify advanced persistent threats by using behavioral             seamlessly access corporate resources with the appropriate
   analytics to detect suspicious user or entity behavior, both         security configurations
   on-premises and in the cloud.                                      • Provide comprehensive settings management for mobile
 • Draw from vast Microsoft threat intelligence and security            devices, including remote actions such as passcode reset,
   research data to detect anomalies and prevent threats right          device lock, and data encryption
   away                                                               • Remove corporate data and applications when a device is
                                                                        unenrolled, noncompliant, lost, stolen, or retired from use

 Mobile  device                       and        application          • Extend your System Center Configuration Manager
                                                                        infrastructure through integration with Microsoft Intune to
 management                                                             provide a consistent management experience across devices
                                                                        located on-premises and in the cloud

                Manage mobile devices + apps
                Securely manage apps and data on iOS,                 Information security and data protection
                Android, and Windows from one place.

                                                                                      Protect your information
 Leveraging Microsoft Intune, you can deliver application and                         Intelligently safeguard your corporate data
                                                                                      and enable secured collaboration.
 device management completely from the cloud, or on-premises
 through integration with System Center Configuration Manager,
 all via a single management console.
                                                                      Microsoft Azure Information Protection helps you classify and
                                                                      label your data at the time of creation. Protection (encryption +
                                                                      authentication + use rights) can then be applied to sensitive
                                                                      data.




 Microsoft has also incorporated manageability and data
 protection directly into the Intune-managed Office mobile apps
 to help maximize productivity while providing the flexibility to
 extend these same management capabilities to your existing
 line-of-business apps through the Intune App Wrapping Tool.
 You can choose to manage the Office mobile apps with or              Classification labels and protection are persistent, traveling with
 without enrolling the device for management to protect               the data so that it’s identifiable and protected at all times –



                                                                                                                       Page 108 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 113 of
                                      117


 regardless of where it’s stored or with whom it’s shared. The       • Maintain data compliance by keeping sensitive corporate
 interface is simple and intuitive and does not interrupt your         resources off user devices
 normal working experience. You also have deep visibility and
 control over shared data.

 Refer to: Information security and data protection.
                                                                     Business Benefits
 Benefits
 • Policies classify and label data at time of creation or
                                                                     Identity-driven security
   modification based on source, context, and content.
   Classification with Azure Information Protection is fully         Safeguard your resources at the front door. EMS calculates
   automatic, driven by users, or based on recommendation.           risk severity for every user and sign-in attempt, so risk-based
 • Embed classification and protection information for               conditional access rules can be applied to protect against
   persistent protection that follows your data—ensuring it          suspicious logins.
   remains protected regardless of where it’s stored or who it’s     Protect your data against users mistakes. Gain deeper
   shared with.                                                      visibility into user, device, and data activity on-premises and in
 • Track activities on shared data and revoke access if necessary.   the cloud to create more effective, granular level policies.
   Your IT team can use powerful logging and reporting to            Classify and label files at creation, track their usage, and change
   monitor, analyze, and reason over data.                           permissions when necessary.
 • Share data safely with coworkers as well as your customers
   and partners. Define who can access data and what they can        Detect attacks before they cause damage. Identify attackers
   do with it—such as allowing to view and edit files but not        in your organization using innovative behavioral analytics and
   print or forward.                                                 anomaly detection technologies – all driven by vast amounts of
 • Data classification and protection controls are integrated into   Microsoft threat intelligence and security research data.
   Microsoft Office and common applications to secure the data
   you’re working on with one click. In-product notifications        Managed mobile productivity
   such as recommended classification help users make right
   decisions.                                                        Mobile apps without compromising your Office experience.
 • Help protect your data whether it’s stored in the cloud or in     EMS is the only solution built with and for Microsoft Office. This
   on-premises infrastructures. You have the flexibility to choose   means that email and other Office files can be secured without
   how your encryption keys are managed, including Bring Your        compromising the Office experience - the gold standard of
   Own Key (BYOK) options.                                           productivity.

                                                                     Enable easy access to resources. Sign in once for secure access
 Desktop virtualization                                              to all corporate resources, on-premises and in the cloud, from
                                                                     any device. This includes pre-integrated support for Office365,
                Virtualize your desktops                             Salesforce.com, Box, ServiceNow and thousands more popular
                Efficiently deliver and manage Windows               SaaS apps.
                desktops and apps on all devices.
                                                                     Enable users to protect and control data. Employees can
                                                                     encrypt virtually any type of file, set granular permissions, and
                                                                     track usage. The encryption stays with the file where it goes,
 Workspace virtualization, whether through apps or full              enabling more secure file sharing, internally and externally.
 desktops, has been a trusted method to achieve these
 objectives. The key to your success is investing in a secure
 platform that will provide the necessary capabilities to serve      Flexible + Comprehensive
 varied use cases while allowing for ﬂexibility and choice of
 deployment. Microsoft Remote Desktop Services (RDS) has             Work with what you have. Get an integrated set of solutions
 been your trusted platform for delivering virtualized               that are designed to work together with your on-premises
 workspaces. Refer to: Desktop virtualization.                       investments, avoiding the need for costly and complicated
                                                                     integration efforts across point capabilities.
 Benefits
                                                                     Future-proof your investment. As a cloud solution that
 • Choose different deployment models to meet your needs:            integrates with your on-premises infrastructure, EMS takes the
   on-premises or in Azure                                           worry out of scale, maintenance, and updates.
 • Deliver Windows apps on any device: Windows, Mac, iOS,
                                                                     Simplify your set-up. To make deployment even easier, EMS
   Android
                                                                     comes with FastTrack - a Microsoft service that includes best
 • Scale up or down to meet dynamic business needs by
                                                                     practices, tools, resources, and experts committed to make your
   delivering apps from the Azure cloud
                                                                     experience with EMS a success.
 • Provide a rich remote user experience similar to applications
   running on a local PC


                                                                                                                      Page 109 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 114 of
                                      117


 Get more for less. Our complete solution can cost less than           location; and, holistic security reports, audits, and alerts. Refer
 combining standalone products from other vendors.                     to: Azure Active Directory
                                                                  2.   Microsoft Advanced Threat Analytics helps extend the
                                                                       visibility, auditing, and control you have on-premises to your
                                                                       cloud applications. Refer to: Microsoft Advanced Threat
 Products                                                              Analytics
                                                                  3.   Azure Information Protection provides persistent data
                                                                       protection of files shared internally and externally, including
                                                                       the option to track, classify and label data. Refer to: Azure
                                                                       Information Protection.
                                                                  4.   Microsoft Cloud App Security provides deep visibility and
                                                                       control of data inside cloud applications. Refer to: Cloud App
                                                                       Security
                                                                  5.   Microsoft Intune makes it easier to secure and manage iOS,
                                                                       Android, and Windows PCs all from one console. Deep
                                                                       integration with Office 365 helps keep company data secure
                                                                       in the Office mobile apps. Refer to: Microsoft Intune
 1. Azure Active Directory Premium delivers multi-factor
    authentication; access control based on device health, user




                                                                                                                       Page 110 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 115 of
                                      117



 MICROSOFT'S ENTERPRISE CLOUD ROADMAP

 Microsoft is using Microsoft Azure, Office 365 and Microsoft       •     Secure cloud-storage for business documents
 Dynamics to deliver the industry's most complete cloud — for       •     Desktop and cloud-based applications that are always up to
 every business, every industry, and every geography.                     date

                                                                    Enterprise-wide, private social networking:
 Cloud Services and Platform Options                                •     Share information across teams & projects
                                                                    •     Connect to the right people
 Microsoft SaaS Services
                                                                    Manage mobile devices, PCs, and applications from the cloud

                                                                    Manage customer relationships, including sales, service, and
                                                                    marketing.


                                                                    Microsoft Azure PaaS


 Taking advantage of productivity workloads provided in the
 cloud is a first step for many enterprise organizations.

 •     Get started quickly.
 •     Rich feature set is always up to date.
 •     Frees organizations to focus IT resources on strategic
       applications.                                                Use the Azure PaaS open and flexible platform to quickly build,
 •     Includes a Microsoft Azure Active Directory tenant for use   deploy, and manage cloud-enabled applications across the
       with other Microsoft cloud services.                         global network of datacenters managed by Microsoft.

     Office 365                                                     •     Build modern applications and focus on functionality
                                                                          instead of infrastructure.
     Enterprise cloud productivity and collaboration services
                                                                    •     Build applications that are not possible on-premises.
     OneDrive for Business                                          •     Support for many programming languages including .Net,
     File storage and synchronization for enterprises                     Java, PHP, Ruby, Node.js, Python, and more.
                                                                    •     Choice of frameworks including .Net, ExpressJS, Rails, Zend,
     Yammer
                                                                          and more.
     Enterprise cloud social networking
                                                                    Microsoft Azure PaaS is a growing collection of integrated
     Microsoft Dynamics CRM
                                                                    services—compute, storage, data, app, and networking—that
     Enterprise cloud customer relationship management              helps you move faster, do more, and save money.
     Azure Active Directory
                                                                        Azure Web Apps
     Provides an identity and access management solution:
     directory services, identity governance, security, and             Build websites with .Net, PHP, Python, Java, or Node.js and
     application access management.                                     deploy in seconds.

     Microsoft Intune                                                   Azure Storage

     Enterprise cloud PC and mobile device management                   Massively scale storage in different types. Manage SQL
                                                                        databases as a service. Secure and dedicated Redis cache.
     Azure Multi-Factor Authentication
                                                                        Azure Compute
     Used with Azure Active Directory, it allows you to safeguard
     access to data and applications while employing a simple           Quickly deploy and manage multi-tier apps. Achieve
     sign-in process.                                                   continuous availability.
                                                                        Azure Media Services

 Best for                                                               Encode, store, and stream video and audio at scale. Deliver
                                                                        content globally.
 All productivity workloads:
                                                                        Azure Mobile Services
 •     Organization-wide email                                          Create highly functional mobile apps that can access
 •     Instant messaging, video conferencing                            backend capabilities.
 •     Sharing organization data, team sites, project sites
                                                                        Azure Stream Analytics


                                                                                                                    Page 111 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 116 of
                                      117


     Perform real-time stream processing in the cloud for Internet       Create new virtual machines or create and upload your own
     of Things solutions. Create dashboards and alerts.                  to create pre-configured virtual machines.
     Azure Logic Apps                                                    Traffic Manager
     Develop powerful integration solutions with SaaS and                Load balance incoming global traffic across multiple services
     enterprise applications.                                            running in the same or different datacenters.
     Azure API Apps
     Expose and your application its APIs to your SaaS and           Best for
     enterprise applications.
                                                                     •     Development and test environments
                                                                     •     Disaster recovery of on-premises solutions
 Best for                                                            •     Big data solutions using HDInsight
                                                                     •     SAP solutions
 •     Mobile applications
                                                                     •     SQL Server test, backup, and disaster recovery
 •     Hybrid cloud storage with StorSimple
                                                                     •     Datacenter expansion or replacement
 •     Media streaming, Video archiving
 •     Big data solutions using HD Insights
 •     Machine learning and other advanced analytics scenarios       Private cloud
 •     B2B e-commerce, E-commerce website
 •     Scalable web portals and sites
 •     Multichannel marketing
 •     Gaming apps
 •     Internet of Things (IoT) solutions


 Microsoft Azure IaaS

                                                                     Private cloud datacenters excel at hosting services that remain
                                                                     on-premises to support hybrid cloud solutions. Organizations
                                                                     that excel with private cloud IaaS capabilities can benefit from
                                                                     taking this approach with a broader portfolio.

                                                                     •     Combines Windows Server, System Center, and other
                                                                           Microsoft technologies to provide a private IaaS
                                                                           environment.
 Extend your IT infrastructure to the cloud by using Azure           •     Provides the benefits of IaaS but on your terms with
 compute, storage, and networking features and resources.                  dedicated resources, complete control, greater potential for
                                                                           customization, and greater datacenter efficiency.
 •     Combine Azure IaaS with Azure PaaS features as you move
       existing workloads to the cloud.                              Windows Server delivers an enterprise-class, multi-tenant
 •     Create, resize, and decommission virtual machines in          datacenter and cloud infrastructure.
       minutes for dev and test scenarios.
                                                                         Generation 2 Virtual Machines
 •     Reduce your on-premises servers and your overall
       datacenter costs.                                                 Advanced virtual machine features.
 •     Plan, size, and scale your infrastructure to support your         Hyper-V Replica
       long-term cloud adoption plans.
                                                                         Provides asynchronous replication of Hyper-V virtual
 Microsoft Azure IaaS includes network services and virtual              machines between two hosting servers.
 machines. These services can be combined with any PaaS                  Live Migration
 services. Manage your environment using the Azure portal,
                                                                         Move a running virtual machine from one physical server to
 Azure PowerShell, or the Azure Command Line Interface (CLI).            another without interruption of service.

     Virtual Network
     Provision and manage virtual networks in Azure and securely     System Center delivers Unified management across on-
     link to your on-premises IT infrastructure.                     premises, service provider, and Microsoft Azure environments.
     ExpressRoute
                                                                         Virtual Machine Manager (VMM)
     Connects on-premises infrastructure directly to the
                                                                         Configure and manage virtualization hosts, networking, and
     Microsoft network that contains Azure datacenters, without
                                                                         storage resources for private clouds.
     using the Internet.
                                                                         App Controller & Service Manager
     Virtual Machines




                                                                                                                      Page 112 of 115
Case 0:20-cv-60416-RS Document 1-14 Entered on FLSD Docket 02/26/2020 Page 117 of
                                      117


     Provide application self-service — Delegate authority to        •    Two datacenters are closing in the near future, leases on
     users to create applications and cloud environments.                 others will expire.
                                                                     •    Thousands of servers are reaching end of life (EOL), with
     Configuration Manager
                                                                          replacement requiring $200 million over the next five years.
     Manage PCs & servers, setting configuration and ensuring
     compliance with security policies.
                                                                     Three-Phase Approach
 Best for                                                            1.   Productivity workloads move to SaaS. Microsoft IT
 •     Running core network services to support hybrid cloud              moved quickly to take advantage of Microsoft SaaS
       environments:                                                      offerings with employees using Office 365, Yammer, and
 •     Compliance with data sovereignty, privacy, and regulatory          OneDrive. Microsoft also uses Dynamics CRM Online.
       requirements                                                  2.   New development and modern applications move to
 •     Legacy applications                                                PaaS. New applications are optimized for cloud computing.
 •     Implementing a chargeback process based on consumption             Focus is on functionality rather than infrastructure.
       for business units in your organization                       3.   Existing applications move to IaaS. Existing applications
 •     Providing delegated authority and tools to implement a             are moved to IaaS virtual machines using one of two
       self-service model                                                 approaches:
 •     Constructing and spanning cloud environments across                • Lift and shift. Existing virtual machines are shifted to the
       multiple datacenters, infrastructure, and service providers            cloud.
                                                                          • Build in the cloud. Applications are prebuilt in Azure and
                                                                              traditional methods are used to back up and restore
 Balance of Responsibilities                                                  data.


                                       SaaS   PaaS   IaaS   On
                                                            prem

                Data governance &
                rights management

                Client endpoints

                Account & access
                management
                Identity & Directory
                Infrastructure

                Application

                Network controls

                Operating system

                Physical hosts

                Physical network

                Physical datacenter




                                                                     Microsoft cloud storage options
                                       Microsoft        Customer




 The balance of control and responsibility for managing              The Microsoft Cloud Storage for Enterprise Architects document
 solutions depends on the category of the service. The above         covers what IT architects need to know about storage options in
 chart summarizes the balance of responsibility for both             Microsoft cloud services and platforms along with the reasons
 Microsoft and the customer.                                         for using cloud storage and the key scenarios.

                                                                     •    Move-in ready cloud storage options that are bundled with
 Resources                                                                existing services, which you can use immediately and with
                                                                          minimal configuration.
 •     Microsoft Cloud Services and Platform Options                 •    Some assembly required storage options that you can use
                                                                          as a starting point for your storage solution with additional
                                                                          configuration or coding for a custom fit.
                                                                     •    Build it from the ground up with storage building blocks
 Microsoft IT moves its workloads to                                      to create your own storage solution or storage for your apps

 the cloud                                                                from scratch.


 Modernization and efficiency demands are driving Microsoft IT
 to a “cloud first” strategy.




                                                                                                                      Page 113 of 115
